BUSINESS LAW I
ESSENTIALS

OpenStax

Business Law I Essentials

OpenStax

This text is disseminated via the Open Education Resource (OER) LibreTexts Project (https://LibreTexts.org) and like the hundreds
of other texts available within this powerful platform, it is freely available for reading, printing and "consuming." Most, but not all,
pages in the library have licenses that may allow individuals to make changes, save, and print this book. Carefully
consult the applicable license(s) before pursuing such effects.
Instructors can adopt existing LibreTexts texts or Remix them to quickly build course-specific resources to meet the needs of their
students. Unlike traditional textbooks, LibreTexts’ web based origins allow powerful integration of advanced features and new
technologies to support learning.

The LibreTexts mission is to unite students, faculty and scholars in a cooperative effort to develop an easy-to-use online platform
for the construction, customization, and dissemination of OER content to reduce the burdens of unreasonable textbook costs to our
students and society. The LibreTexts project is a multi-institutional collaborative venture to develop the next generation of openaccess texts to improve postsecondary education at all levels of higher learning by developing an Open Access Resource
environment. The project currently consists of 14 independently operating and interconnected libraries that are constantly being
optimized by students, faculty, and outside experts to supplant conventional paper-based books. These free textbook alternatives are
organized within a central environment that is both vertically (from advance to basic level) and horizontally (across different fields)
integrated.
The LibreTexts libraries are Powered by MindTouch® and are supported by the Department of Education Open Textbook Pilot
Project, the UC Davis Office of the Provost, the UC Davis Library, the California State University Affordable Learning Solutions
Program, and Merlot. This material is based upon work supported by the National Science Foundation under Grant No. 1246120,
1525057, and 1413739. Unless otherwise noted, LibreTexts content is licensed by CC BY-NC-SA 3.0.
Any opinions, findings, and conclusions or recommendations expressed in this material are those of the author(s) and do not
necessarily reflect the views of the National Science Foundation nor the US Department of Education.
Have questions or comments? For information about adoptions or adaptions contact info@LibreTexts.org. More information on our
activities can be found via Facebook (https://facebook.com/Libretexts), Twitter (https://twitter.com/libretexts), or our blog
(http://Blog.Libretexts.org).

This text was compiled on 07/02/2022

TABLE OF CONTENTS
Business Law I Essentials is a brief introductory textbook designed to meet the scope and sequence requirements of courses on
Business Law or the Legal Environment of Business. The concepts are presented in a streamlined manner, and cover the key
concepts necessary to establish a strong foundation in the subject. The textbook follows a traditional approach to the study of
business law. Business Law I Essentials may need to be supplemented with additional content, cases, or related materials, and is
offered as a foundational resource that focuses on the baseline concepts, issues, and approaches.

1: American Law, Legal Reasoning, and the Legal System
1.1: Introduction
1.2: Basic American Legal Principles
1.3: Sources and Types of Law
1.4: Important Business Laws and Regulations
1.5: End Notes
1.E: Assessment Questions

2: Disputes and Dispute Settlement
2.1: Introduction
2.2: Negotiation
2.3: Mediation
2.4: Arbitration
2.5: End Notes
2.E: Assessment Questions

3: Business Ethics and Social Responsibility
3.1: Introduction
3.2: Business Ethics
3.3: Social Responsibility
3.4: End Notes
3.E: Assessment Questions

4: Business and the United States Constitution
4.1: Introduction
4.2: Commerce Clause
4.3: Constitutional Protections
4.4: End Notes
4.E: Assessment Questions

5: Criminal Liability
5.1: Introduction
5.2: Common Business Crimes
5.3: Civil vs. Criminal Liability
5.4: End Notes
5.E: Assessment Questions

1

6: The Tort System
6.1: Introduction
6.2: Intentional Torts and Negligence
6.3: Product and Strict Liability
6.4: End Notes
6.E: Assessment Questions

7: Contract Law
7.1: Introduction
7.2: Consideration and Promissory Estoppel
7.3: Capacity and Legality
7.4: Breach of Contract and Remedies
7.5: End Notes
7.E: Assessment Questions

8: Sales Contracts
8.1: Introduction
8.2: The Nature and Origins of Sales Contracts
8.3: Warranties and Sales Contracts
8.4: End Notes
8.E: Assessment Questions

9: Employment and Labor Law
9.1: Introduction
9.2: Employment, Worker Protection, and Immigration Law
9.3: Labor Law
9.4: Equal Opportunity in Employment
9.5: End Notes
9.E: Assessment Questions

10: Government Regulation
10.1: Introduction
10.2: Administrative Law
10.3: Regulatory Agencies
10.4: End Notes
10.E: Assessment Questions

11: Antitrust Law
11.1: Introduction to Antitrust Law
11.2: History of Antitrust Law
11.3: Antitrust Laws
11.4: End Notes
11.E: Assessment Questions

2

12: Unfair Trade Practices and the Federal Trade Commission
12.1: Introduction
12.2: Unfair Trade Practices
12.3: The Federal Trade Commission
12.4: End Notes
12.E: Assessment Questions

13: International Law
13.1: Introduction
13.2: Introduction to International Law
13.3: Sources and Practice of International Law
13.4: End Notes
13.E: Assessment Questions

14: Securities Regulation
14.1: Introduction
14.2: Liability Under the Securities Act
14.3: The Framework of Securities Regulation
14.4: End Notes
14.E: Assessment Questions

Index
Glossary
Thumbnail: https://pixabay.com/photos/business-signature-contract-962364/
Book: Business Law I Essentials (NWTC - OpenStax) is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by
OpenStax.

3

CHAPTER OVERVIEW
1: American Law, Legal Reasoning, and the Legal System
1.1: Introduction
1.2: Basic American Legal Principles
1.3: Sources and Types of Law
1.4: Important Business Laws and Regulations
1.5: End Notes
1.E: Assessment Questions

1: American Law, Legal Reasoning, and the Legal System is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by
OpenStax.

1

1.1: Introduction
Learning Objectives
Describe the foundation and sources that establish American law.

Figure 1.1.1 : Introduction (Credit: MarkThomas /pixabay /Attribution 2.0 Generic (CC BY 2.0))

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
1.1: Introduction is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
1.1: Introduction by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

1.1.1

https://biz.libretexts.org/@go/page/30162

1.2: Basic American Legal Principles
The American legal system has its roots in the British legal system. It was developed with the purpose of establishing standards for
acceptable conduct, proscribing punishment for violations as a deterrent, establishing systems for enforcement, and peacefully
resolving disputes. The ultimate goal of the American legal system is promotion of the common good.

Establishing Standards
The American legal system was developed with the goal of establishing a set of standards that outline what is to be considered
minimally acceptable behavior. Broadly speaking, federal laws are those that all United States citizens are expected to follow. State
and local laws may often be similar to federal laws, but they may also differ quite a bit, and only govern the state’s citizens.

Figure 1.2.1 : The American legal system is designed to establish a set of standards for acceptable behavior. (Credit: joergelman/
pixabay/ License: CC0)

Promoting Consistency
The American legal system follows the British Common Law system, which is designed to leverage past judicial reasoning, while
also promoting fairness through consistency. Judges in the Common Law system help shape the law through their rulings and
interpretations. This body of past decisions is known as case law. Judges use case law to inform their own rulings. Indeed, judges
rely on precedent, i.e., previous court rulings on similar cases, for ruling on their own cases.
All U.S. states, except Louisiana, have enacted “reception statutes,” stating that the judge-made common law of England is the law
of the state to the extent that it does not conflict with the state’s current laws.
However, the body of American law is now so robust that American cases rarely cite English materials, except for a British classic
or a famous old case. Additionally, foreign law is not cited as binding precedent. Therefore, the current American practice of the
common law tradition refers more to the process of judges looking to the precedent set jurisdictionally, and substantially similar to,
American case law.

Maintaining Order
Congruent with the goal of establishing standards and promoting consistency, laws are also used to promote, provide, and maintain
order.

Resolving Disputes
Conflicts are to be expected given people’s varying needs, desires, objectives, values systems, and perspectives. The American
legal system provides a formal means for resolving conflicts through the courts. In addition to the federal court and individual state
systems, there are also several informal means for resolving disputes that are collectively called alternative dispute resolution
(ADR). Examples of these are mediation and arbitration.

Access for free at OpenStax

1.2.1

https://biz.libretexts.org/@go/page/30163

Protecting Liberties and Rights
The United States Constitution and state laws provide people with many liberties and rights. American laws operate with the
purpose and function of protecting these liberties and rights from violations by persons, companies, governments, or other entities.
Based on the British legal system, the American legal system is divided into a federal system and a state and local system. The
overall goal of both systems is to provide order and a means of dispute settlement, as well as to protect citizens’ rights.
Clearly, the purposes of the American legal system are broad and well-considered.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
1.2: Basic American Legal Principles is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
1.2: Basic American Legal Principles by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

1.2.2

https://biz.libretexts.org/@go/page/30163

1.3: Sources and Types of Law
The American legal system is made up of many types of codified forms of law, with the United States Constitution being the preeminent source of American law. The Constitution establishes the boundaries of federal law, and it must be followed by all citizens,
organizations, and entities. It includes Congressional acts, Senate-ratified treaties, executive regulations, and federal case law. The
United States Code (“USC”) compiles these laws.
American law mainly originates from constitutional law, statutory law, treaties, administrative regulations, and common law (which
includes case law).

The Constitution
The United States Constitution is the foremost law of the land. The Constitution’s first ten amendments are referred to as the Bill of
Rights, which offers specific protections of individual liberty and justice. Additionally, the Bill of Rights restricts certain powers of
government. The Constitution empowers federal law making by giving Congress the power to enact statutes for certain limited
purposes, like regulating interstate commerce. The United States Code officially compiles and codifies the federal statutes.

Figure 1.3.1 : The U.S. Constitution is known as the supreme law of the land. (Credit: lynn0101/ pixabay/ License: CC0)

American Common Law
As discussed in the previous section, the United States follows the common law legal tradition of English law. Judges in the
Common Law system help shape the law through their rulings and interpretations. This body of past decisions is known as case
law, which is used by judges to inform their own rulings. In fact, judges rely on precedent, i.e., previous court rulings on similar
cases, when determining the ruling in their own cases.
An example of how case law works is the case of the State v. Wayfair Inc. (2017 SD 56, 901 N.W.2d 754 (S.D. 2017), cert. granted,
138 S. Ct. 735 (2018)), in which the South Dakota Supreme Court held that a state law requiring internet retailers without an instate physical presence to remit sales tax was unconstitutional. Unless this ruling is overruled by the United States Supreme Court,

Access for free at OpenStax

1.3.1

https://biz.libretexts.org/@go/page/30164

then it becomes part of the case law and precedent set in that state, and it will be followed by subsequent rulings when similar cases
are filed.

Federal Law
The Constitution empowers federal law making by giving Congress the power to enact statutes for certain limited purposes, like
regulating interstate commerce. Federal law preempts conflicting state and local laws. However, federal preemption is not without
limits, insofar as states each have their own constitution and are considered sovereign. Therefore, federal law may only preempt
state law if it is enacted within the limited powers that are enumerated and granted to Congress in the Constitution.
Broad interpretations of the Constitution’s Commerce and Spending Clauses have expanded the reach of federal law into many
areas. Indeed, its reach in some areas, such as aviation and railroads, is now so broad that it preempts virtually all state law. In
others areas, such as family law, lawmaking continues to be left to the states. Finally, a number of powerful federal and state laws
coexist in areas such as antitrust, trademark, employment law, and others.

Statutes
When a bill becomes a federal law, it is assigned a law number and prepared for publication by the Office of the Federal Register
(OFR) of the National Archives and Records Administration (NARA). Public laws are also given legal statutory citation by the
OFR and are incorporated into the United States Code (USC).

Regulations
Laws differ from regulations in that laws are passed by either the U.S. Congress or state congresses. Regulations, by contrast, are
standards and rules adopted by administrative agencies that govern how laws will be enforced.
Federal agencies often enjoy broad rulemaking authority when Congress acts to grant them this power. Called “regulations,” these
agency rules normally carry the force of law, as long as they demonstrate a reasonable interpretation of the relevant statutes. For
example, the Environmental Protection Agency (EPA) has established regulations for businesses and their emission and disposal of
pollutants to protect the environment. The EPA has the authority to enforce these regulations when a business violates them, and
such enforcement is usually done by fining the company or by using other means.
The Administrative Procedure Act (APA) enables the adoption of regulations, which are codified and incorporated into the Code of
Federal Regulations (CFR). Federal agencies frequently draft and distribute forms, manuals, policy statements, letters, and rulings.
Though these may be considered as persuasive authority by the courts, they do not carry the same force as law. In other words, if a
person or business questions a regulation of a government agency, saying it is unconstitutional, and that party is successful in
proving it, then the regulation is not enforced and the agency will need to revise it or remove it.

State Law
America, as diverse as its fifty states, is also governed by fifty different state constitutions, state governments, and state courts.
Each has its own legislative, executive, and judicial branches. States are empowered to create legislation that is related to matters
not preempted by the federal Constitution and federal laws. Most cases involve state law issues and are litigated in state courts.

Local Law
In addition to federal and state law, municipalities, towns or cities, and counties may enact their own laws that do not conflict with
state or federal laws.
As demonstrated, American law does not draw from one source alone; instead, it is derived from many sources.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
1.3: Sources and Types of Law is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
1.3: Sources and Types of Law by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

1.3.2

https://biz.libretexts.org/@go/page/30164

1.4: Important Business Laws and Regulations
Business law is a very expansive area of the law. It primarily addresses issues related to the creation of new businesses, which arise
as existing companies deal with the public, government, and other companies. Business law consists of many legal disciplines,
including contracts, tax law, corporate law, intellectual property, real estate, sales, immigration law, employment law, bankruptcy,
and others.

Figure 1.4.1 : Contract law is just one type of law that businesses need to be concerned about. (Credit: edar/ pixabay/ License: CC0)

As noted, business law touches upon a number of other legal areas, practices, and concerns. Some of the most important of these,
which are discussed in this section, are disputes and dispute settlement, business ethics and social responsibility, business and the
United States Constitution, criminal liability, torts, contracts, labor and employment law, Unfair Trade Practices and the Federal
Trade Commission, international law, and securities regulation. Though they are discussed in much more depth in later chapters,
the following gives a brief overview.

Disputes and Dispute Settlement
In addition to the federal court and individual state systems, there are also a variety of mechanisms that companies can use to
resolve disputes. They are collectively called alternative dispute resolution (“ADR”), and they include mediation, settlement, and
arbitration. Many states now require companies to resolve legal disputes using ADR before the initiation of any lawsuit to
encourage speedy resolution, cost and time containment, and reduced judicial dockets. Traditional litigation remains an option in
most cases if other efforts fail or are refused.

Business Ethics and Social Responsibility
In the routine course of business, employees are often required to make decisions. Business ethics outline the ethical model, or
framework, that companies expect employees to follow when making these decisions, as well as the behavior that the companies
deem acceptable. Sound and ethical decision making can also help companies avoid legal liability and exposure. Typically, an

Access for free at OpenStax

1.4.1

https://biz.libretexts.org/@go/page/30165

ethics code and/or a code of conduct details a company’s requirements and guidelines, while also serving as a key corporate
governance tool.
In addition to business ethics, companies must also consider their social responsibility and the laws related to it, such as consumer
and investor protections, environmental ethics, marketing ethics, and ethical issues in financial management.

Business and the United States Constitution
Since the start of the 20th century, broad interpretations of the Constitution’s Commerce and Spending Clauses have expanded the
reach of federal law into many areas. Indeed, its reach in some areas is now so broad that it preempts virtually all state law. Thus,
the Constitution’s Commerce Clause has been interpreted to allow federal lawmaking and enforcement that applies to many aspects
of business activity. Additionally, the Constitution’s Bill of Rights extends some protections to business entities that are also
constitutionally guaranteed to individuals
For example, on January 21, 2010, in Citizens United v. Federal Election Commission, 558 U.S. 310 (2010), the U.S. Supreme
Court heard the issue of whether the government can ban political spending by corporations in candidate elections. The Court ruled
that corporations have the same Constitutional right to free speech as individuals, and thus lifted the restrictions on contributions.

Criminal Liability
The imposition of criminal liability is one method used to regulate companies. The extent of corporate liability found in an
offensive act determines whether a company will be held liable for the acts and omissions of its employees. Criminal consequences
may include penalties, such as prison, fines and/or community service. In addition to criminal liability, civil law remedies are
usually available, e.g., the award of damages and injunctions, which may include penalties. Most jurisdictions apply both criminal
and civil systems.

Torts
Within the business law context, torts may involve either intentional torts or negligence. Additionally, companies involved in
certain industries should consider the risk of product liability. Product liability involves a legal action against a company by a
consumer for a defective product that caused loss or harm to the customer. There are several theories regarding recovery under
product liability. These include contract theories that deal with the product warranty, which details the promises of the nature of the
product sold to customers. The contract product warranty theories are Express Warranty, Implied Warranty of Merchantability, and
Implied Warranty of Fitness. Tort theories deal with a consumer claim that the company was negligent, and therefore caused either
bodily harm, emotional harm, or monetary loss to the plaintiff. The tort liability theories that can be used in this context are
negligence (failure to take proper care in something), strict liability (imposition of liability without a finding of fault), and acts
committed under Restatement (Third) of Torts (basic elements of the tort action for liability for accidental personal injury and
property damage, as well as liability for emotional harm).

Contracts
The main function of a contract is to document promises that are enforceable by law. The key to an agreement or contract is that
there must be an offer and acceptance of the terms of that offer. Sales contracts normally involve the sale of goods and include
price terms, quantity and cost, how the terms of the contract will be performed, and method of delivery.

Employment and Labor Law
Employment and labor law is a very broad discipline that covers a broad array of laws and regulations involving
employer/employee rights and responsibilities in the workplace. This law includes worker protection and safety laws, such as
OSHA, and worker immigration laws, such as the Immigration Reform and Control Act, which imposes sanctions on employers for
knowingly hiring illegal immigrants. Other notable areas of employment and labor law include, but are not limited to, the National
Labor Relations Act, which deals with union and management relations, as well as Equal Opportunity in Employment laws, which
provide workers with protections against discrimination in the workplace, e.g., Title VII, the Americans with Disabilities Act, Age
Discrimination in Employment Act, and others.

Antitrust Law
Antitrust legislation includes both federal and state laws regulating companies’ conduct and organization. The purpose of such
regulation is to allow consumers to benefit from the promotion of fair competition. The main statutes implicated by antitrust law

Access for free at OpenStax

1.4.2

https://biz.libretexts.org/@go/page/30165

are the Sherman Act of 1890, the Clayton Act of 1914, and the Federal Trade Commission Act of 1914. These Acts discourage the
restraint of trade by prohibiting the creation of cartels and other collusive practices. Additionally, they encourage competition by
restricting the mergers and acquisitions of certain organizations. Finally, they prohibit the creation and abuse of monopoly power.
Actions may be brought in courts to enforce antitrust laws by the Federal Trade Commission (“FTC”), the U.S. Department of
Justice, state governments, and private parties.

Unfair Trade Practices and the Federal Trade Commission
The term “unfair trade practices” is broadly used and refers to any deceptive or fraudulent business practice or act that causes
injury to a consumer. Some examples include, but are not limited to, false representations of a good or service including deceptive
pricing, non-compliance with manufacturing standards, and false advertising. The FTC investigates allegations of unfair trade
practices raised by consumers and businesses, pre-merger notification filings, congressional inquiries, or reports in the media and
may seek voluntary compliance by offending businesses through a consent order, administrative complaints, or federal litigation.

Securities Regulation
Securities regulation involves both federal and state regulation of securities and stocks by governmental regulatory agencies. At
times, it may also involve the regulations of exchanges like the New York Stock Exchange, as well as the rules of self-regulatory
organizations like the Financial Industry Regulatory Authority (FINRA).
The Securities and Exchange Commission (SEC) regulates securities on the federal level. Other instruments related to securities,
such as futures and some derivatives, are regulated by the Commodity Futures Trading Commission (CFTC).

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
1.4: Important Business Laws and Regulations is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
1.4: Important Business Laws and Regulations by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

1.4.3

https://biz.libretexts.org/@go/page/30165

1.5: End Notes
Overview – Rule of Law. United States Courts. Retrieved from: https://www.uscourts.gov/educational...rview-rule-law.
Purposes and Functions of Business Law. UpCounsel. Retrieved from: https://www.upcounsel.com/purposes-a...f-business-law.
Williams, L. and Lumen Learning. The Meaning and Purposes of Law. Lumen Learning – Introduction to Business.
Retrieved from: https://courses.lumenlearning.com/wm...es-of-the-law/.
Feltes, G. A Guide to the U.S. Federal Legal System - Web-based Public Accessible Sources. 2005. Hauser Global Law
School Program. Retrieved from: http://www.nyulawglobal.org/globalex...ed_States.html.
How Laws Are Made. GovTrack. Retrieved from: https://www.govtrack.us/what-is-the-law.
Public Laws. December 28, 2017. National Archives. Retrieved from: https://www.archives.gov/federal-register/laws.
Steenken, B. & Brooks, T. The United
http://sourcesofamericanlaw.lawbooks...-legal-system/.

States

Legal

System.

Sources

of

Law.

Retrieved

from:

Business Law Courses. edX. Retrieved from: https://www.edx.org/learn/business-law.
Introductory Business Law. Modern States. Retrieved from: https://modernstates.org/course/intr...-business-law/.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
1.5: End Notes is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
1.5: End Notes by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

1.5.1

https://biz.libretexts.org/@go/page/30166

1.E: Assessment Questions
1. What country is the United States legal system derived from?
a. Germany.
b. United Kingdom.
c. United States of America.
d. Canada.
2. What is the function of law in the United States?
a. Establish standards.
b. Promote consistency.
c. Promote, provide, and maintain order.
d. All of the above.
3. As a judge, Baxter applies common law rules. These rules develop from:
a. Decisions of the courts in legal disputes.
b. Regulations issued by administrative agencies.
c. Statutes enacted by Congress and the state legislatures.
d. Uniform laws drafted by legal scholars.
4. What is the difference between state and federal law?
5. The legislature of the state of Wyoming enacts a new statute that sets standards for the liability of businesses selling defective
products. This statute applies in:
a. Wyoming only.
b. Only Wyoming and its bordering states.
c. All states.
d. All states but only to matters not covered by other states’ laws.
6. Alex has been sued by Will for failure to pay rent for their apartment which source of law will govern this lawsuit?
a. Administrative law.
b. The Constitution.
c. Civil Law.
d. Criminal Law.
7. Four sources of law in the U.S. legal system are:
a. Constitutional law, criminal law, civil law, and maritime law.
b. Federal law, state law, international law, and maritime law.
c. Statutory law, case law, equity, and common law.
d. Constitutional law, judicial law, legislative law, and administrative law.
8. Where can you find a codification of federal laws?
a. The library.
b. Federal Court.
c. United States Code.
d. U.S. Library of Congress.
9. What is the supreme law of the land? What are statutes? What are ordinances? What is an administrative rule?
What is the supreme law of the land? - The federal constitution is the supreme law of the land.
What are statutes? - Laws enacted by Congress or a state legislative body.
What are ordinances? - Laws enacted by local legislative bodies.
What are administrative rules? - Laws issued by administrative agencies under the authority given to them in statutes.
10. Regulations are:

Access for free at OpenStax

1.E.1

https://biz.libretexts.org/@go/page/30167

a. Laws passed by Congress.
b. Rules made by local governments.
c. Derived from decisions made by judges.
d. Rules adopted by administrative agencies.
11. What is an Unfair Trade Practice and which Administrative Agency regulates it?
12. Some of the rights in the Constitution’s Bill of Rights extends to Corporations.
a. True.
b. False.
13. Forms of Alternative Dispute Resolution (“ADR”) include all of the following except:
a. Mediation.
b. Settlement.
c. Litigation.
d. Arbitration.
14. Consequences of being convicted a crime include all of the following except:
a. Prison.
b. Fines.
c. Community service.
d. Damages.
15. Securities are only regulated by federal laws.
a. True.
b. False.

Contributors
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.

1.E: Assessment Questions is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

1.E.2

https://biz.libretexts.org/@go/page/30167

CHAPTER OVERVIEW
2: Disputes and Dispute Settlement
2.1: Introduction
2.2: Negotiation
2.3: Mediation
2.4: Arbitration
2.5: End Notes
2.E: Assessment Questions

2: Disputes and Dispute Settlement is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

1

2.1: Introduction
Learning Objectives
Explain the theory, practice, and law of disputes and resolution.

Figure 2.1.1 : Introduction (Credit: rawpixel/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
2.1: Introduction is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
2.1: Introduction by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

2.1.1

https://biz.libretexts.org/@go/page/30169

2.2: Negotiation
We frequently engage in negotiations as we go about our daily activities, often without being consciously aware that we are doing
so. Negotiation can be simple, e.g., two friends deciding on a place to eat dinner, or complex, e.g., governments of several nations
trying to establish import and export quotas across multiple industries. When a formal proceeding is started in the court system,
alternative dispute resolution (ADR), or ways of solving an issue with the intent to avoid litigation, may be employed.
Negotiation is often the first step used in ADR. While there are other forms of alternative dispute resolution, negotiation is
considered to be the simplest because it does not require outside parties. An article in the Organization Behavior and Human
Decision Processes defined negotiation as the “process by which parties with nonidentical preferences allocate resources through
interpersonal activity and joint decision making.” Analyzing the various components of this definition is helpful in understanding
the theories and practices involved in negotiation as a form of dispute settlement.

Negotiation Types and Objectives
Per the above definition, negotiation becomes necessary when two parties hold “non-identical” preferences. This statement seems
fairly obvious, since 100% agreement would indicate that there is not any need for negotiation. From this basic starting point, there
are several ways of thinking about negotiation, including how many parties are involved. For example, if two small business
owners find themselves in a disagreement over property lines, they will frequently engage in dyadic negotiation. Put simply,
dyadic negotiation involves two individuals interacting with one another in an attempt to resolve a dispute. If a third neighbor
overhears the dispute and believes one or both of them are wrong with regard to the property line, then group negotiation could
ensue. Group negotiation involves more than two individuals or parties, and by its very nature, it is often more complex, timeconsuming, and challenging to resolve.
While dyadic and group negotiations may involve different dynamics, one of the most important aspects of any negotiation,
regardless of the quantity of negotiators, is the objective. Negotiation experts recognize two major goals of negotiation: relational
and outcome. Relational goals are focused on building, maintaining, or repairing a partnership, connection, or rapport with another
party. Outcome goals, on the other hand, concentrate on achieving certain end results. The goal of any negotiation is influenced by
numerous factors, such as whether or not there will be contact with the other party in the future. For example, when a business
negotiates with a supply company that it intends to do business with in the foreseeable future, it will try to focus on “win-win”
solutions that provide the most value for each party. In contrast, if an interaction is of a one-time nature, that same company might
approach a supplier with a “win-lose” mentality, viewing its objective as maximizing its own value at the expense of the other
party’s value. This approach is referred to as zero-sum negotiation, and it is considered to be a “hard” negotiating style. Zero-sum
negotiation is based on the notion that there is a “fixed pie,” and the larger the slice that one party receives, the smaller the slice the
other party will receive. Win-win approaches to negotiation are sometimes referred to as integrative, while win-lose approaches
are called distributive.

Access for free at OpenStax

2.2.1

https://biz.libretexts.org/@go/page/30170

Figure 2.2.1 : Certain negotiation styles adopt a mindset in which the extent of one’s win is proportional to the other’s loss. (Credit:
Sebastian Voortman/ pexels/ License: CC0)

Negotiation Style
Everyone has a different way of approaching negotiation, depending on the circumstance and the person’s personality. However,
the Thomas-Kilmann Conflict Mode Instrument (TKI) is a questionnaire that provides a systematic framework for categorizing
five broad negotiation styles. It is closely associated with work done by conflict resolution experts Dean Pruitt and Jeffrey Rubin.
These styles are often considered in terms of the level of self-interest, instead of how other negotiators feel. These five general
negotiation styles include:
Forcing. If a party has high concern for itself, and low concern for the other party, it may adopt a competitive approach that
only takes into account the outcomes it desires. This negotiation style is most prone to zero-sum thinking. For example, a car
dealership that tries to give each customer as little as possible for his or her trade-in vehicle would be applying a forcing
negotiation approach. While the party using the forcing approach is only considering its own self-interests, this negotiating style
often undermines the party’s long-term success. For example, in the car dealership example, if a customer feels she has not
received a fair trade-in value after the sale, she may leave negative reviews and will not refer her friends and family to that
dealership and will not return to it when the time comes to buy another car.
Collaborating. If a party has high concern and care for both itself and the other party, it will often employ a collaborative
negotiation that seeks to maximum the gain for both. In this negotiating style, parties recognize that acting in their mutual
interests may create greater value and synergies.
Compromising. A compromising approach to negotiation will take place when parties share some concerns for both
themselves and the other party. While it is not always possible to collaborate, parties can often find certain points that are more
important to one versus the other, and in that way, find ways to isolate what is most important to each party.
Avoiding. When a party has low concern for itself and for the other party, it will often try to avoid negotiation completely.
Yielding. Finally, when a party has low self-concern for itself and high concern for the other party, it will yield to demands that
may not be in its own best interest. As with avoidance techniques, it is important to ask why the party has low self-concern. It
may be due to an unfair power differential between the two parties that has caused the weaker party to feel it is futile to
represent its own interests. This example illustrates why negotiation is often fraught with ethical issues.

Access for free at OpenStax

2.2.2

https://biz.libretexts.org/@go/page/30170

Figure 2.2.2 : Concern for self vs. others leads to the differences in negotiating styles. (Modification of art by BNED/Rubin Credit:
CC BY NC SA)

Negotiation Styles in Practice
Apple’s response to its treatment of warranties in China, i.e., giving one-year warranties instead of two-year warranties as required
by law, serves as an example of how negotiation may be used. While Apple products continued to be successful and popular in
China, the issue rankled its customers, and Chinese celebrities joined the movement to address the concern. Chinese consumers felt
that Apple was arrogant and didn’t value its customers or the customers’ feedback. In response, Tim Cook issued a public apology
in which he expressed regret over the misunderstanding, saying, “We are aware that insufficient communications during this
process has led to the perception that Apple is arrogant and disregards, or pays little attention to, consumer feedback. We express
our sincere apologies for any concern or misunderstanding arising therefrom.” Apple then listed four ways it intended to resolve the
matter. By exhibiting humility and concern for its customers, Apple was able to diffuse a contentious situation that might have
resulted in costly litigation.

Negotiation Laws
Negotiations are covered by a medley of federal and state laws, such as the Federal Arbitration Act and Uniform
Arbitration Act. The Federal Arbitration Act (FAA) is a national policy that favors arbitration and enforces situations in which
parties have contractually agreed to participate in arbitration. Parties who have decided to be subject to binding arbitration
relinquish their constitutional right to settle their dispute in court. It is the FAA that allows parties to confirm their awards, as will
be discussed in the following chapters. When considering negotiation laws, it is important to keep in mind that each state has laws
with their own definitions and nuances. While the purpose of the Uniform Arbitration Act in the United States was to provide a
uniform approach to the way states handle arbitration, it has only been adopted in some form by about 35 states.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
2.2: Negotiation is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
2.2: Negotiation by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

2.2.3

https://biz.libretexts.org/@go/page/30170

2.3: Mediation
Court or Agency-Connected Mediation
Mediation is a method of dispute resolution that relies on an impartial third-party decision-maker, known as a mediator, to settle a
dispute. While requirements vary by state, a mediator is someone who has been trained in conflict resolution, though often, he or
she does not have any expertise in the subject matter that is being disputed. Mediation is another form of alternative dispute
resolution. It is often used in attempts to resolve a dispute because it can help disagreeing parties avoid the time-consuming and
expensive procedures involved in court litigation. Courts will often recommend that a plaintiff, or the party initiating a lawsuit, and
a defendant, or the party that is accused of wrongdoing, attempt mediation before proceeding to trial. This recommendation is
especially true for issues that are filed in small claims courts, where judges attempt to streamline dispute resolution. Not all
mediators are associated with public court systems. There are many agency-connected and private mediation services that disputing
parties can hire to help them potentially resolve their dispute. The American Bar Association suggests that, in addition to training
courses, one of the best ways to start a private mediation business is to volunteer as a mediator. Research has shown that experience
is an important factor for mediators who are seeking to cultivate sensitivity and hone their conflict resolution skills.
For businesses, the savings associated with mediation can be substantial. For example, the energy corporation Chevron
implemented an internal mediation program. In one instance, it cost $25,000 to resolve a dispute using this internal mediation
program, far less than the estimated $700,000 it would have incurred through the use of outside legal services. Even more
impressive is the amount it saved by not going to court, which would have cost an estimated $2.5 million.
Mediation is distinguished by its focus on solutions. Instead of focusing on discoveries, testimonies, and expert witnesses to assess
what has happened in the past, it is future-oriented. Mediators focus on discovering ways to solve the dispute in a way that will
appease both parties.

Other Benefits of Mediation
Confidentiality. Since court proceedings become a matter of public record, it can be advantageous to use mediation to preserve
anonymity. This aspect can be especially important when dealing with sensitive matters, where one or both parties feels it is
best to keep the situation private.
Creativity. Mediators are trained to find ways to resolve disputes and may apply outside-the-box thinking to suggest a
resolution that the parties had not considered. Since disagreeing parties can be feeling emotionally contentious toward one
another, they may not be able to consider other solutions. In addition, a skilled mediator may be able to recognize cultural
differences between the parties that are influencing the parties’ ability to reach a compromise, and thus leverage this awareness
to create a novel solution.
Control. When a case goes to trial, both parties give up a certain degree of control over the outcome. A judge may come up
with a solution to which neither party is in favor. In contrast, mediation gives the disputing parties opportunities to find
common ground on their own terms, before relinquishing control to outside forces.

Role of the Mediator
Successful mediators work to immediately establish personal rapport with the disputing parties. They often have a short period of
time to interact with the parties and work to position themselves as a trustworthy advisor. The Harvard Law School Program on
Negotiation reports a study by mediator Peter Adler in which mediation participants remembered the mediators as “opening the
room, making coffee, and getting everyone introduced.” This quote underscores the need for mediators to play a role beyond mere
administrative functions. The mediator’s conflict resolution skills are critical in guiding the parties toward reaching a resolution.

Steps of Mediation
As explained by nolo.com, mediation, while not being as formal as a court trial, involves the following six steps:
Mediator’s Opening Statement: During the opening statement, the mediator introduces himself or herself and explains the
goals of mediation.
Opening Statements of Plaintiff and Defendant: Both parties are given the opportunity to speak, without interruption. During
this opening statement, both parties are afforded the opportunity to describe the nature of the dispute and their desired solution.
Joint Discussion: The mediator will try to get the two disagreeing parties to speak to one another and will guide the discussion
toward a mutually amicable solution. This part of the mediation process usually identifies which issues need to be resolved and

Access for free at OpenStax

2.3.1

https://biz.libretexts.org/@go/page/30171

explores ways to address the issues.
Private Caucus: During this stage, each party has the ability to meet and speak privately with the mediator. Typically, the
mediator will use this time to learn more about what is most important to each party and to brainstorm ways to find a resolution.
The mediator may ask the parties to try to put aside their emotional responses and resentments to work toward an agreement.
Joint Negotiation: After the private caucuses, the parties are joined again in the same room, and the mediator presents any
newly discovered insight to guide them toward an agreement.
Closure: During this final stage, an agreement is reached, or it is determined that the parties cannot agree. Either way, the
mediator will review the positions of each party and ask them if they would like to meet again or explore escalating options,
such as moving the dispute to court.

Ethical Issues
Both the disputants themselves, and those who attempt to facilitate dispute resolutions, i.e., mediators and attorneys, must navigate
a myriad of ethical issues, such as deciding whether they should tell the entire truth, or only offer a partial disclosure. This conflict
has long roots in history and has often been considered in terms of consequentialist and deontological ethical theories.
Consequentialist ethics, sometimes known as situational ethics, is a way of looking at difficult decisions by considering their
implications. Someone who follows consequentialist ethics in mediation or arbitration would consider the impact of his or her
decision on the parties in light of their unique circumstances. In contrast, deontologist ethics bases its decision on whether the
action itself is right or wrong, regardless of its consequences.
Imagine a situation in which a professional accountant holds a consequentialist ethical viewpoint and believes that there are certain
scenarios in which the disclosure of only part of the truth is a commendable course of action. For example, if an accountant is
interviewed regarding how the company handled a certain transaction in its retirement account, he might choose to withhold certain
information because he is afraid it will harm the retirees’ ability to retain the full benefits of their pensions. In this case, the
accountant is utilizing “the ends justify the means” logic because he feels that the omission of truth will result in more benefit than
its revelation. A mediator or arbitrator who also follows a consequentialist viewpoint would consider the accountant’s motivation
and the circumstances, in addition to his or her actions.
Ethical situations like these are not only part of dispute mediation in business law scenarios, but also happen in daily life. Consider
the case of a parent who is on his way home from work when he receives a call from the babysitter, telling him that his child’s
forehead feels hot and that she is complaining of not feeling well. Sitting in traffic, the parent remembers that he does not know the
whereabouts of the digital thermometer, so he decides to stop and purchase one. The parking lot at the store is extremely busy, so
the parent decides to park in a handicapped spot, even though he does not have any mobility challenges. These types of situations
have been addressed by philosophers such as Immanuel Kant, who spoke of the categorical imperative, which he defined as, “Act
only according to that maxim whereby you can, at the same time, will that it should become a universal law.” In other words, one’s
action should be considered in light of what would happen if everyone were to engage in the same action. While it might not seem
like a harmful infraction, if everyone were to do it, then it would cause a true inconvenience and possible suffering for mobilityimpaired individuals, for whom those spaces were designated. A deontological ethical viewpoint would determine that it is always
wrong to park in the handicapped space, regardless of the situation. In real life, it is very difficult to adopt a 100% deontological
viewpoint for dispute resolution. Often, the reason the dispute has arisen in the first place is because of some ambiguity inherent in
the situation. In these cases, mediators must apply their best judgment to help the disagreeing parties see one another’s viewpoints
and to guide them toward a mutually amicable solution.

Access for free at OpenStax

2.3.2

https://biz.libretexts.org/@go/page/30171

Figure 2.3.1 : Sometimes ethical issues have no clear-cut answers and mediators must rely upon their best judgement. (Credit:
George Becker/ pexels/ License: CC0)

Future Directions in Mediation
As technology continues to change the ways we interact with one another, it is likely that we will see advances in mediation
techniques. For example, there are companies that offer online mediation services, known as e-mediation. E-mediation can be
useful in situations where the parties are geographically far apart, or the transaction in dispute took place online. Ebay uses emediation to handle the sheer volume of misunderstandings between parties. Research has shown that one of the benefits of emediation is that it allows people the time needed to “cool down” when they have to explain their feelings in an email, as opposed
to speaking to others in person.
In addition to technological advancements, new findings in psychology are influencing how disputes are resolved, such as the
rising interest in canine-assisted mediation (CAM), in which the presence of dogs is posited to have an impact on human emotional
health. Since the presence of dogs has a positive impact on many of the neurophysiological stress markers in humans, researchers
are beginning to explore the use of therapy animals to assist in dispute resolution.

Access for free at OpenStax

2.3.3

https://biz.libretexts.org/@go/page/30171

Figure 2.3.2 : Mediation experts are considering the benefits of therapy dogs for canine-assisted mediation. (Credit: Garfield Besa/
pexels/ License: CC0)

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
2.3: Mediation is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
2.3: Mediation by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

2.3.4

https://biz.libretexts.org/@go/page/30171

2.4: Arbitration
The American Bar Association (ABA) defines arbitration as the “private process where disputing parties agree that one or several
individuals can make a decision about the dispute after receiving evidence and hearing arguments.” Arbitration is overseen by a
neutral arbitrator, or an individual who is responsible for making a decision on how to resolve a dispute and who has the ability to
decide on an award, or a course of action that the arbiter believes is fair, given the situation. An award can be a monetary payment
that one party must pay to the other; however, awards need not always be financial in nature. An award may require that one
business stop engaging in a certain practice that is deemed unfair to the other business. As distinguished from mediation, in which
the mediator simply serves as a facilitator who is attempting to help the disagreeing parties reach an agreement, and arbitrator acts
more like a judge in a court trial and often has legal expertise, although he or she may or may not have subject matter expertise.
Many arbitrators are current or retired lawyers and judges.

Types of Arbitration Agreements
Parties can enter into either voluntary or involuntary arbitration. In voluntary arbitration, the disputing parties have decided, of
their own accord, to seek arbitration as a way to potentially settle their dispute. Depending on the state’s laws and the nature of the
dispute, disagreeing parties may have to attempt arbitration before resorting to litigation; this requirement is known as involuntary
arbitration because it is forced upon them by an outside party.
Arbitration can be either binding or non-binding. In binding arbitration, the decision of the arbitrator(s) is final, and except in rare
circumstances, neither party can appeal the decision through the court system. In non-binding arbitration, the arbitrator’s award
can be thought of as a recommendation; it is only finalized if both parties agree that it is an acceptable solution. This fact is why
non-binding arbitration can be useful for what the American Arbitration Association describes as “disputes where the parties may
be too far apart in their viewpoints to mediate or are in need of an objective evaluation of their respective positions.” Having a
neutral party assess the situation may help disputants to rethink and reassess their positions and reach a future compromise.

Issues Covered by Arbitration Agreements
There are many instances in which arbitration agreements may prove helpful as a form of alternative dispute resolution. While
arbitration can be useful for resolving family law matters, such as divorce, custody, and child support issues, in the domain of
business law, it has three major applications:
Labor. Arbitration has often been used to resolve labor disputes through interest arbitration and grievance arbitration. Interest
arbitration addresses disagreements about the terms to be included in a new contract, e.g., workers of a union want their break
time increased from 15 to 25 minutes. In contrast, grievance arbitration covers disputes about the implementation of existing
agreements. In the example previously given, if the workers felt they were being forced to work through their 15-minute break,
they might engage in this type of arbitration to resolve the matter.
Business Transactions. Whenever two parties conduct business transactions, there is potential for misunderstandings and
mistakes. Both business-to-business transactions and business-to-consumer transactions can potentially be solved through
arbitration. Any individual or business who is unhappy with a business transaction can attempt arbitration. Jessica Simpson
recently won an arbitration case in which she disputed the release of a fitness video she had made because she felt the editor
took too long to release it.
Property Disputes. Business can have various types of property disputes. These might include disagreements over physical
property, e.g., deciding where one property ends and another begins, or intellectual property, e.g., trade secrets, inventions, and
artistic works.
Typically, civil disputes, as opposed to criminal matters, attempt to use arbitration as a means of dispute resolution. While
definitions can vary between municipalities, states, and countries, a civil matter is generally one that is brought when on party has
a grievance against another party and seeks monetary damages. In contrast, in a criminal matter, a government pursues an
individual or group for violating laws meant to establish the best interests of the public. While the word crime often invokes the
idea of violence, there are many crimes, such as embezzlement, in which the harm caused is not physical, but rather monetary.

Ethics of Commercial Arbitration Clauses
As previously discussed, going to court to solve a dispute is a costly endeavor, and for large companies, it is possible to incur
millions of dollars in legal expenses. While arbitration is meant to be a form of dispute resolution that helps disagreeing parties find
a low-cost, time-efficient solution, it has become increasingly important to question whose expenses are being lowered, and to what

Access for free at OpenStax

2.4.1

https://biz.libretexts.org/@go/page/30172

effect. Many consumer advocates are fighting against what are known as forced-arbitration clauses, in which consumers agree to
settle all disputes through arbitration, effectively waiving their right to sue a company in court. Some of these forced arbitration
clauses cause the other party to forfeit their right to appeal an arbitration decision or participate in any kind of class action lawsuit,
in which individuals who have a similar issue sue as one collective group. For example, in 2006, Enron investors initiated a class
action lawsuit against executives who hid the company’s losses and were awarded $7.2 billion dollars. While this example
represents a case where the company being sued was clearly in the wrong, it is important for large companies to be ethical in their
use of arbitration clauses. They should not be used as a way to keep wrongdoings “quiet” or to limit consumers’ abilities to obtain
rightful retribution for products and services that do not perform as promised.

Arbitration Procedures
When parties enter into arbitration, certain procedures are followed. First, the number of arbitrators is decided, along with how they
will be chosen. Parties that enter into willing arbitration may have more control over this decision, while those that do so
unwillingly may have a limited pool of arbitrators from which to choose. In the case of willing arbitration, parties may decide to
have three arbitrators, one chosen by each of the disputants and the third chosen by the elected arbitrators.
Next, a timeline is established, and evidence is presented by both parties. Since arbitration is less formal than court proceedings, the
evidence phase typically goes faster than it would in a courtroom setting. Finally, the arbitrator will make a decision and usually
makes one or more awards.
Not all arbitration agreements have the same procedures. It depends on the types of agreements made in advance by the disputing
parties. Consider the following scenario: the owner of a large commercial office building uses a lease agreement, which stipulates
that arbitration will be used to settle the renewal terms of a lease. For example, the lease may state that, at the end of year one, the
second year’s lease payment will be at current market value, and if the tenants cannot agree on that value, they will then allow an
arbitrator to decide. If the building owner feels that the renewal rate should be $40/square foot and the tenant feels it should be
$20/square foot, an arbiter who may not be an expert in local real estate values might decide to resolve the dispute by using a rule
of thumb, such as “splitting the difference.” In this case, the arbiter might decide that $30/square foot represents a fair lease
renewal rate.

Figure 2.4.1 : Various types of arbitration can be employed depending on what the parties think is best for their situation. (Credit:
Tim Eiden/ pexels/ License: CC0)

To overcome this shortcoming, the building owner could write a lease agreement that stipulates that the parties use binding
baseball arbitration and use subject matter experts as arbitrators. In this case, that might include real estate attorneys or
commercial real estate investors. In baseball arbitration, each party would submit a lease renewal figure to an arbitrator. For
example, imagine that the renewing tenant submits an offer of $10/per square foot, which is very much under market value, while
the building owner submits an offer of $35/square foot. In this scenario, the arbitrator chooses one offer or the other, without

Access for free at OpenStax

2.4.2

https://biz.libretexts.org/@go/page/30172

modification. This type of arbitration incentivizes both parties to be fair in their dealings with one another because to do otherwise
would be to their own detriment.

Arbitration Awards
An arbiter can issue either a “bare bones” or a reasoned award. A bare bones award refers to one in which the arbitrator simply
states his or her decision, while a reasoned award lists the rationale behind the decision and award amount. The decision of the
arbitrator is often converted to a judgement, or legal tool that allows the winning party to pursue collection action on the award.
The process of converting an award to a judgement is known as confirmation.

Judicial Enforcement of Arbitration Awards
While it might seem that the party that is awarded a settlement by an arbitrator has reason to be relieved that the matter is resolved,
sometimes this decision represents just one more step toward actually receiving the award. While a party may honor the award and
voluntarily comply, this outcome is not always the case. In cases where the other party does not comply, the next step is to petition
the court to enforce the arbitrator’s decision. This task can be accomplished by numerous mechanisms, depending on the governing
laws. These include writs of execution, garnishment, and liens.
Writ of Execution. Cornell Law School defines a writ of execution as “A court order that directs law enforcement personnel to
take action in an attempt to satisfy a judgment won by the plaintiff.”
Garnishment. A garnishment refers to a court order that seizes the money, typically wages, to satisfy a debt. A myriad of laws
apply to wage garnishment, e.g., certain types of income, such as Social Security Disability Income (SSDI), cannot be
garnished. In addition, depending on state laws, sometimes only debtors who make over a certain amount, e.g. $1, 600
gross/month, are subject to wage garnishment.
Liens. A lien gives the entitled party in a judgement the right to seize the property of another to satisfy a debt. Commonly, liens
can be placed on real estate and personal property, such as automobiles and boats. Property that has a lien cannot be sold
because the title is encumbered and often cannot be legally transferred until the lien is satisfied, or paid. Depending on state
laws, only certain property is subject to a lien. For example, the winning party in an arbitration case may only be able to place a
lien on the other party’s vehicle if it has a market value of over $7, 500.
The enforcement of arbitration awards is governed by a number of laws, such as Federal Arbitration Act and Uniform Arbitration
Act.

Summary
Negotiation, mediation, and arbitration are alternatives form of dispute resolution that attempt to help disagreeing parties avoid the
time and expense of court litigation. While negotiation is involved in all three forms, mediation and arbitration involve a neutral
third party to help the parties find a solution. Frameworks that consider self-interest, as opposed to interest in the other party, can
help negotiators craft successful negotiation approaches. Mediators, arbitrators, and groups of arbitrators all follow certain steps
and play in important role in trying to help parties reach common ground and avoid court proceedings. Mediators who establish
rapport with disputing parties can facilitate dispute resolution, as mediation is very much solution-focused. Arbitrators must often
decide upon awards when parties cannot reach an agreement. Even when an aggrieved party attains an arbitration award, it may
still have to pursue the other party by using a variety of legal techniques to enforce the payment or practice stipulated by the award.
Staying current with federal and state laws associated with negotiation proceedings is essential for businesses looking to maximize
their relational and outcome goals.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
2.4: Arbitration is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
2.4: Arbitration by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

2.4.3

https://biz.libretexts.org/@go/page/30172

2.5: End Notes
He, L. (April 2013). Tim Cook’s apology letter to Apple customer in China. Forbes. Retrieved from:
https://www.forbes.com/sites/laurahe.../#510458b51ea3.
Kilmann, R. H., & Thomas, K. W. (1977). Developing a forced-choice measure of conflict-handling behavior: The “MODE”
instrument. Educational and psychological measurement, 37(2), 309–325.
Top 10 International Business Negotiation Case Studies. Program on Negotiation. Harvard Law School. Retrieved from:
https://www.pon.harvard.edu/daily/in...obal-politics/.
Pinkley, R. L., Neale, M. A., & Bennett, R. J. (1994). The impact of alternatives to settlement in dyadic negotiation.
Organizational Behavior and Human Decision Processes, 57(1), 97–116.
Pruitt, D. G. (1983). Strategic choice in negotiation. American Behavioral Scientist, 27(2), 167–194.
Pruitt, D. G., & J. Z. Rubin. (1986). Social conflict: Escalation, stalemate, and settlement. New York: Random House.
Uniform Trusts Act. Cornell University Law School. Retrieved from: https://www.law.cornell.edu/uniform/vol7#arbit.
Carver, T., & Vondra, A. (May–June 1994). Alternative dispute resolution: Why it works and why it doesn’t. Harvard Business
Review. Retrieved from: https://hbr.org/1994/05/alternative-...nd-why-it-does.
MacKinnon, D. P., Lockwood, C. M., Hoffman, J. M., West, S. G., & Sheets, V. (2002). A comparison of methods to test
mediation and other intervening variable effects. Psychological methods, 7(1), 83.
McGuire, J. Twelve tips for launching a mediation practice. General Practice, Solo and Small Firm Division The American
Bar Association. Retrieved from: www.americanbar.org/publicat..._practice.html.
Mediation: the six stages. NOLO. Retrieved from: https://www.nolo.com/legal-encyclope...ges-30252.html.
Paul, D. Canine-assisted mediation. Retrieved from: www.hnlr.org/wp-content/uploa...Paul-Final.pdf.
Using E-Mediation and Online Mediation Techniques for Conflict Resolution. Program on Negotiation. Harvard Law
School. Retrieved from: https://www.pon.harvard.edu/daily/me...ine-mediation/.
What makes a good mediator? Program
https://www.pon.harvard.edu/daily/me...good-mediator/.

on

Negotiation.

Harvard

Law

School.

Retrieved

from:

Retrieved

from:

Arbitration. American Bar Association. Retrieved from: www.americanbar.org/groups/d...bitration.html.
Dunlap, K. (May 2010). Singer Jessica
https://blogs.findlaw.com/celebrity_...tion-case.html.

Simpsons

wins

arbitration

case.

FindLaw.

Elkouri, F., Elkouri, E. A., Ruben, A. M., American Bar Association, & Employment Law. (1985). How arbitration works.
Washington, DC: Bureau of National Affairs.
Farber, H. S. (1981). Splitting-the-difference in interest arbitration. ILR Review, 35(1), 70–77.
Use ‘Baseball Arbitration’ to settle rent disputes at renewal time. Commercial Lease Law Insider. Retrieved from:
www.stroock.com/siteFiles/Pub391.pdf.
What We Do (n.d.). American Arbitration Association. Retrieved from: https://www.adr.org/Arbitration.
Writ of Execution (n.d.). Cornell Law School. Retrieved from: https://www.law.cornell.edu/wex/writ_of_execution.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
2.5: End Notes is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
2.5: End Notes by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

2.5.1

https://biz.libretexts.org/@go/page/30173

2.E: Assessment Questions
1. A process in which a third party selected by the disputants helps the parties to voluntarily resolve their disagreement is known
as:
a. Mediation.
b. Discovery.
c. Arbitration.
d. Settlement.
2. What’s the first step in Alternative Dispute Resolution?
a. Conciliation.
b. Mediation.
c. Negotiation.
d. Arbitration.
3. What’s the definition of negotiation?
4. How does the process of negotiation work?
5. Explain the Thomas-Kilmann Conflict Mode Instrument.
6. A person trained in conflict resolution is considered:
a. An arbitrator.
b. A mediator.
c. A negotiator.
d. A judge.
7. Mediation focuses on:
a. Solutions.
b. Testimony.
c. Expert witnesses.
d. Discoveries.
8. Name the steps in Mediation.
9. What’s the main benefit of e-mediation?
10. Roger and Larry are having a dispute regarding their joint business. They want to have a binding resolution to their dispute, but
they would prefer to have the dispute handled privately and by someone with special expertise. The best form of dispute
resolution for their problem would be:
a. Arbitration.
b. Litigation.
c. Mediation.
d. Summary Jury Trial.
11. All of the following are methods to enforce an arbitrator’s decision except:
a. Writs of Execution.
b. Garnishment.
c. Fines.
d. Liens.
12. Describe the typical steps in Arbitration.
13. Explain the differences between binding and non-binding arbitration.
14. All of the following are the most common applications of arbitration in the business context except:
a. Labor.
b. Business Transactions.
c. Property Disputes.
d. Torts.
15. The following are the type of awards that may be issue by an arbitrator:
a. Bare Bones.

Access for free at OpenStax

2.E.1

https://biz.libretexts.org/@go/page/30174

b. Reasoned.
c. Both a and b.
d. Neither a nor b.

Contributors
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.

2.E: Assessment Questions is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

2.E.2

https://biz.libretexts.org/@go/page/30174

CHAPTER OVERVIEW
3: Business Ethics and Social Responsibility
3.1: Introduction
3.2: Business Ethics
3.3: Social Responsibility
3.4: End Notes
3.E: Assessment Questions

3: Business Ethics and Social Responsibility is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

1

3.1: Introduction
Learning Objectives
Analyze the role of ethics and social responsibility in business.

Figure 3.1.1 : Introduction (Credit: rawpixel/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
3.1: Introduction is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
3.1: Introduction by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

3.1.1

https://biz.libretexts.org/@go/page/30176

3.2: Business Ethics
Businesses must establish a clear set of values that promote ethical practices and social responsibility. In today’s business climate,
companies are increasingly under scrutiny by private citizens. A company that builds its foundation on sound principles will have a
better chance of staying competitive in a volatile market.

Figure 3.2.1 : A group of employees who uphold strong corporate values can be an asset to the company they work for. (Credit:
rawpixel/ pexels/ License: CC0)

Business ethics are considered to be the blueprint for building a successful organization. If an organization is built on socially
responsible values, it will be stronger than an organization that is built on profit alone. More than just a positive reputation, the core
ethics of a business dictate how every decision, process, and procedure will take place. This steadfast governance applies even if
the business faces hard times or difficult situations. Some will even argue that businesses require full transparency in today’s world.
Over the last few decades, numerous cases of bad business practices have made headlines. From McDonalds’ funding of President
Nixon’s campaign in an effort to reduce workers’ wages in the 1970s, to the more recent case of Uber employees alleging sexual
harassment and the company’s CEO having a public meltdown in the back of a driver’s car, there’s no shortage of ethics-related
problems in the business world. Businesses are more than people working together to offer a product or service. Businesses are
often viewed as entities that should protect stakeholders from unethical behaviors and activities. A set of governing rules should be
in place to set the bar high for ethical compliance in every organization.

Why Is Corporate Ethics So Important in Business?
The idea of business ethics may seem subjective, but it comes down to acceptable levels of behavior for each individual who makes
up the organization. This behavior must start at the top with responsible actions demonstrated by leadership. By doing so, leaders
create a set of rules that are to be followed by others in the company. These rules can be based on the deep values that the company
has concerning the quality of products and services, the commitment to customers, or how the organization gives something back
to the community. The more a company lives by its set of ethics, the more likely it is to be successful.
Anna Spooner, who writes for LovetoKnow, shares tips on how to evaluate whether or not an organization is creating ethical
practices by determining the impact of each practice. Some examples include:
Executive compensation rates during employee layoffs. Let’s say a company is struggling during an economic downturn and
must lay off a portion of its workforce. Does the CEO of the company take his or her annual raise or take a pay cut when others are
losing their jobs? One could say that to take a raise is unethical because the CEO should also sacrifice some pay for the good of the
company.

Access for free at OpenStax

3.2.1

https://biz.libretexts.org/@go/page/30177

Fair compensation for employees. Paying employees minimum wage, or just above minimum wage, is not always fair
compensation. In most regions, the cost of living has not been adjusted in years, meaning that people are surviving on less money.
Ethics can make a difference here.
Ethical business practices, guided by a corporate set of standards, can have many positive outcomes, including recruitment and
retention improvement, better relationships with customers, and positive PR. In 2015, Dan Price, CEO of the Seattle payment
processing firm Gravity Payments, voluntarily took a huge pay cut and vowed to raise his employees’ wages to $70,000. This move
was great for the company, which claims that revenues and profits skyrocketed, and they experienced a 91 percent employee
retention rate over the last few years.
On the opposite side, unethical business behaviors can have a negative impact on any business. Even if an unethical decision is
made by a single member of the executive team, it can have far-reaching repercussions.
Some possible results of unethical business actions may include:
Poor company reputation. In an increasingly transparent world, unethical decisions made by businesspeople become permanent
stains on the company. Social networks have become sounding boards for anything deemed unethical or politically incorrect, and
everyone from disgruntled employees to dissatisfied customers can rate companies on public company review websites.
Negative employee relations. If employees continually see a discrepancy between what’s expected of them and how leadership
behaves, this contrast can create serious problems in the management of employees. Some employees may become disengaged,
while others will stop working as hard. After all, if the same rules don’t apply to everyone, why even bother? The downside to
negative employee relations is that the entire company becomes less productive, less responsive to customers, and less profitable.
Recruitment and retention problems. Once a company has developed a negative reputation, it can be difficult to recruit new
talent, let alone retain the talent that’s already there. Disengaged employees who grow tired of the double standards will leave. This
attrition can impact customers who then have to deal with less experienced and less interested employees, who are already
overworked and frustrated.
Company credibility lost. Customers are savvy enough to follow what’s going on from an ethics standpoint. If they hear of a
problem, they begin to question the actions of every person at the company. For example, if a member of the board is accepting
expensive gifts from clients in exchange for favorable pricing of materials, this situation could set off major alarms for other
customers, and even vendors. The company can expect to lose business if this unethical behavior continues.
As you can see, poor ethics can quickly spiral downward, destroying every aspect of the business and making it very difficult to
compete. It’s critical for every business to pay attention to ethical standards and continually remind employees at all levels that
their behavior has an impact on the entire organization.

History of Corporate Governance
The concept of corporate governance is relatively new compared to the entire history of free trade and business formation. There
was likely some “code of honor” followed by businesses in the past, but it wasn’t until the 21st century that greater attention was
paid to how companies operate and how the operation impacts employees and the communities in which they serve.
According to the Ethics and Compliance Initiative, which is comprised of organizations that are committed to creating best
practices in ethics, each decade has been influenced by external factors, such as war or economic turmoil, combined with major
ethical focal areas, and the result has been the development of ethics and compliance programs. For example, in the mid-1980s, the
United States was thrust into a recessionary period. During this period, government contractors were billing outrageous amounts
for equipment and services, further increasing the government’s deficit.
At the same time, larger companies began downsizing to cut costs, which eroded the trust that employees once had. People felt the
need to look out for themselves. Greed appeared to be everywhere, from political bribes to the earliest financial schemers. As a
result, General Dynamics established the first business ethics office in 1985 to crack down on this kind of activity, and other
companies created ombudsman positions to help ethics officers identify and prosecute corporate ethics violators.

Ethical Decision-Making Policies
In any organization, sound moral, business, and financial practices must be followed at all times. No one is above the law or has
special privileges when it comes to ethics. Decision making needs to happen with corporate governance in mind. According to
Michigan State University, the six steps to ethical decision making are:

Access for free at OpenStax

3.2.2

https://biz.libretexts.org/@go/page/30177

1. Make sure leaders understand the issue at hand and have gathered all of the facts related to it.
2. Leaders should list all of the facts they know, and list any assumptions they are making about the issue. This step ensures that
the leaders keep the facts and assumptions differentiated and in mind.
3. Note all of the concerns related to the issue, including all of the people concerned, the laws related to the issue, and any
corporate or professional ethical guidelines that may be involved.
4. Construct a potential solution to the problem.
5. Evaluate the proposed solution, making sure to consider all of the ethical aspects noted in step 3.
6. Once leaders have come to a solution, they recommend it, as well as any actions that need to be taken.

Establishing a Code of Conduct
To educate and guide others in the organization, a set of ethics, or a code of conduct, should be developed and distributed.
Kimberlee Leonard, who writes for the Houston Chronicle, states, “A code of ethics is important for businesses to establish to
ensure that everyone in the company is clear on the mission, values and guiding principles of the company.” While it takes some
time to create a code of conduct, the ideals involved should already be present in the company’s culture.
The elements that belong in a code of conduct, according to Kimberlee Leonard, are:
Legal considerations. The business is a legal entity, and therefore all employees should be thinking about their behavior and how
it could easily turn into a lawsuit. Establishing conduct rules at this level can clear up any gray areas. For example, a company
should define what sexual harassment is and what to do if an employee experiences it. New items that detail specific codes of
conduct can be added as they come up.
Value-based ethics. These are specific ethics that dig under the surface of a corporate culture. A business should think about how it
wants to be viewed by the community. Examples could be a commitment to green office practices, reduction of a company’s carbon
footprint, giving a certain percentage of a company’s profits to the local food pantry to support the community, etc.
Regulatory ethics. These are designed to maintain certain standards of performance based on the industry. One example is a
commitment to maintaining data privacy at all times, as it pertains to customer records. This element defines how employees are to
handle sensitive data and what will happen if someone doesn’t follow the rules.
Professional behaviors. One should never assume that just because someone puts on a business suit and goes to work that he or
she will behave professionally. Problems such as bullying, harassment, and abuse can happen in the workplace. Establishing
behavioral standards for professionalism should include what is acceptable in the office, while traveling, during meetings, and after
hours, when colleagues meet with clients and one another.
A good code of conduct is a working document that can be updated and shared as needed. Many companies include this document
as part of their employee manual, while others use a secure intranet for displaying this information. No matter where it is housed,
employees need to be educated on the code of conduct and refer to it often, starting on the first day on the job.

What to Do When Something Goes Wrong
It should be noted that along with a code of conduct, there needs to be a clear “whistleblower” policy in which violators are
identified and action is taken. This process should be handled with complete confidentiality and sensitivity to the company and all
parties involved. Retaliation should never be tolerated when it comes to ethics violations. The company should have a step-by-step
plan of action for dealing with ethics problems at all levels, up to and including the executive leadership of the company. A thirdparty investigative firm can be used to handle such matters to remove the burden and influence that internal resources may have.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
3.2: Business Ethics is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
3.2: Business Ethics by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

3.2.3

https://biz.libretexts.org/@go/page/30177

3.3: Social Responsibility
Over the last few decades, there has been a movement throughout the global business community to improve the world through
smarter use of resources and giving back to communities. This movement is called corporate social responsibility. The concept is
catching on at companies that range in size from small startups to large Fortune 500 corporations. In the following section, you will
learn what social responsibility is and how it is a win-win for businesses and consumers.

Figure 3.3.1 : Employees often like to participate in volunteer activities through their employer. (Credit: rawpixel/ pixabay/
License: CC0)

What Is Corporate Responsibility?
Corporate responsibility refers to the idea that a business is given the opportunity and privilege to make the world a better place.
This process can happen through a variety of methods, including the donation of funds, volunteerism, and implementation of
environmentally friendly policies. It is up to each organization to determine the best way to demonstrate social responsibility.
While certainly not mandatory, corporate social responsibility has become a popular way for companies to improve their image and
promote causes they believe in at the same time. Corporate social responsibility may involve focusing on the immediate
community in which a company does business. However, there are some organizations that take it a step further and focus on more
widespread global issues. For example, the shoe company TOMS has created a mission to make sure that every boy and girl in
underprivileged countries has proper footwear. Blake Mycoskie, CEO of TOMS, has created a complete business model around
social responsibility. Not stopping at shoes, the company now also helps with bringing fresh water to communities, as well as
making birth safer for babies in developing nations.
The popularity of corporate social responsibility has only increased as millennials and Generation Z employees enter the
workforce. Employees in these generations often care deeply about making a difference in the world in which they work. Whether
they are buying products from brands that give back or promoting a similar activity in their own place of employment, the youngest
of the workforce are making corporate social responsibility a priority.

Where Did the Concept Originate?
Corporate social responsibility is not a new construct. One could go back hundreds of years and find examples of corporate
philanthropy and social support. However, the earliest published book about the topic is Corporate Responsibility of the
Businessman, published in 1953. This book introduced the concept of companies giving back as a form of investment in the future.
This idea came from a generation that had survived some of the hardest times in our world and wanted to make it a better place for
generations to come.

Access for free at OpenStax

3.3.1

https://biz.libretexts.org/@go/page/30178

By the turn of the millennium, companies were actively participating in a variety of corporate social responsibility projects, from
volunteerism to large corporate-matched charitable donations. Nearly every company has some form of charitable campaign,
driven by the values of the culture and the interests of employees. Today, some 63 million Americans volunteer each year, which is
worth around $175 billion in worker hours annually (Source: Corporation for National and Community Service). On top of
volunteering, U.S. corporations give over $18 billion to charities each year through fundraisers and employee-employer matching
programs (Source: Giving USA).

How Does Corporate Responsibility Benefit a Business?
There are many ways that corporate social responsibility can benefit a business and its objectives. Aside from being able to
promote the causes that are closely connected to the values of the company, a business can improve its reputation exponentially.
Benefits of corporate social responsibility include many direct and indirect effects. Based on research from the Kellogg School of
Management at Northwestern University, these can include:
Improved perception by investors. If a company reports corporate social responsibility spending that exceeds the expectations of
investors, this dollar amount is a sign that the company itself is in good financial standing. This perception results in positive stock
returns and increased confidence by investors.
Enhanced performance for going green. Researchers have found that when companies focus on eco-friendly efforts, the positive
impact on operational performance heading into the second year is remarkable. Those that expand their efforts in more complex
ways and in collaboration with industry standard-setting associations (such as LEED), or other eco-friendly companies, increase
their performance even more.
Contracting for success. In companies that tie their CEO’s salary to corporate social responsibility results, also known as
contracting, the impact is felt even more. The value of the company increases while the bottom line of the business is maintained.
The benevolent halo effect. When consumers understand the commitment that an organization has to being socially responsible,
its image becomes more positive. Customers actually perceive the company and its products in a different way because they expect
a better experience.
Consistency of efforts and partnerships. Researchers also found that socially responsible organizations were consistent with
staying focused on the issues that mattered most to their employees and customers. A higher level of consistency of efforts
prompted better results.
There are some other benefits of being a socially responsible company. These may happen as a result of internal factors, as well as
how closely matched the efforts are to the culture. Alison Robins, writer for OfficeVibe, explains that being socially responsible
can help attract positive attention from outside of a company. Some examples include:
Talent attraction. Many companies offer employees paid time off to participate in volunteer activities, including travel to other
nations. Who wouldn’t want to work for a company that cares so much about a personal cause? Corporate social responsibility is
often used as a recruitment tool to attract people who care about giving back to their communities and making changes that impact
the world.
Consumer influence. A major benefit of engaging in corporate social responsibility efforts is that consumers regularly check in
with their favorite brands to see what they are doing, and they are influenced to make purchases so they can be part of this
community. With the process of posting messages on social networks, entire movements can take off via the support of loyal
consumers.

Promoting Corporate Responsibility with Marketing
After reviewing the benefits of corporate social responsibility and some of the examples provided by popular companies, it is easy
to see how important proper marketing can be to to this effort. As you can see from the following example of Tom’s One for One™
program, marketing is used as a reminder for consumers that the company is committed to providing one pair of shoes to a child in
an undeveloped nation for every pair purchased by a consumer.
Marketing is powerful in terms of the consumer market. It has been estimated by the brand marketing news source Adweek that
millennials represent around $2.45 trillion in spending per year. Cone Communications, a public relations and marketing agency,
found that 60 percent more millennials will engage with brands that discuss and market to social issues. Younger consumers are
attracted to brands that authentically market their products alongside social responsibility campaigns.

Access for free at OpenStax

3.3.2

https://biz.libretexts.org/@go/page/30178

However, one should not use corporate social responsibility as a marketing pitch for a company. Consumers will quickly pick up on
this tactic, and it can damage the brand. Nicole Fallon, who contributes to Business News Daily, reveals, “The motivation behind
many companies’ CSR efforts actually provides the very reason that they shouldn’t take on socially responsible initiatives.”
Motivations such as competitive positioning and profitability are not authentic when it comes to corporate social responsibility.
It is also important to distinguish between corporate social responsibility and social marketing. Often used interchangeably, there
are some key differences. Social marketing attempts to change the attitudes and behaviors of consumers by using a variety of
marketing methods. However, corporate social responsibility is a sustainable effort that can be measured. Bernard Okhakume, a
brand management consultant, advised Daily Times, “For a corporate social responsibility project to be successful, several factors
come into play: the project needs to be sustainable, its topic and practice abide by ethical standards, sensitive to society’s needs,
embraced and supported by the company’s employees, create the aimed effect on the target audience, and every year, and the
project needs to be evaluated to see how beneficial it is.”

The Financial Impact of the Triple Bottom Line
When examining the value of corporate responsibility, one must understand the concept of the triple bottom line (TBL), which
essentially measures the sustainability of an organization’s social responsibility efforts. The term includes three dimensions of a
giving business—profits, people, and the planet. Without one of these factors, there cannot be a balance. According to economist
Andrew Savitz, the triple bottom line “captures the essence of sustainability by measuring the impact of an organization’s activities
on the world ... including both its profitability and shareholder values and its social, human and environmental capital.”
The challenge with the TBL model is that while profits can be measured in dollars, and people can be measured in numbers, it can
be difficult to measure the impact of social responsibility. Some argue that this task is dependent upon what is being measured. For
example, if one is saving the rainforest, a reasonable unit of measurement could be acreage. Progress toward protecting this
resource could be recorded as how many fewer acres have been forested and how many native (people) communities have been
saved as a result of the intervention.
Another example could be a social cause, such as creating housing for single parents in poverty-stricken neighborhoods in a
specific city. The impact can be felt in terms of the additional housing that is created (built or rehabbed from existing homes), and
the value that this effort brings to the neighborhood. The number of people helped can be measured. The city’s rate of
homelessness can be measured as it is reduced. Then, there are other equally important results of social responsibility that can be
considered, such as the reduced rate of crime in areas with homeowners, and an increase in employment for those who own the
homes. These indirect benefits have an impact on the company because it can eventually hire people from these areas of the city.
Businesses must be continually mindful of the image that they project to the world and be sure to align their corporate social
responsibility campaigns with their culture. An authentic cause that is backed by all is far better than one that is dreamt up purely
for the sake of marketing.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
3.3: Social Responsibility is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
3.3: Social Responsibility by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

3.3.3

https://biz.libretexts.org/@go/page/30178

3.4: End Notes
Bisk.
“6-Step
Guide
to
Ethical
Decision-Making”
https://www.michiganstateuniversityo.../#.W7KAq2hKiUl.

Michigan

Ethics and Compliance Initiative. “Business
https://www.ethics.org/resources/fre...hics-timeline/.

and

Ethics

State

University.

Retrieved

from:

Compliance

Timeline.”

Retrieved

from:

Georgescu, Peter. “What Are We Waiting For?” Forbes. Retrieved from: https://www.forbes.com/sites/peterge.../#6f5caff856e3.
Isidore, Chris. “Gravity Payments CEO takes 90% pay cut to give workers huge raise.” CNN Money. Retrieved from:
https://money.cnn.com/2015/04/14/new...ses/index.html.
Leonard, Kimberlee. “Importance of Creating a Code of Ethics for a Business.” Chron Small Business. Retrieved from:
https://smallbusiness.chron.com/impo...ness-3094.html.
Nayab,
N.
“Real-World
Examples
of
Bad
https://www.brighthub.com/office/ent...es/115557.aspx.

Business

Ethics.”

Shen,
Linda.
“The
10
Biggest
Business
http://fortune.com/2017/12/31/bigges...nduct-2017-pr/.

Scandals

of

Bright

2017.”

Hub.

Retrieved

from:

Fortune.

Retrieved

from:

Spooner, A. “Importance of Ethics in Business.” Love to Know. Retrieved from: https://business.lovetoknow.com/busi...thicsbusiness.
“About Tom’s” Retrieved from: https://www.toms.com/corporate-responsibility/.
Ames, Eden. “Millennial Demand for Corporate Social Responsibility Drives Change in Brand Strategies.” American
Marketing Association. Retrieved from: https://www.ama.org/publications/Mar...trategies.aspx.
Anyebe, Godwin. “Between Corporate Social Responsibility and Social Marketing.” The Daily Times. Retrieved from:
https://dailytimes.ng/corporate-soci...ial-marketing/.
Carroll,
Archie
B.
“Corporate
Social
https://www.researchgate.net/publica...Responsibility.

Responsibility.”

Research

Gate.

Retrieved

from:

Corporation for National and Community Service. “Volunteering and Civic Life in America.” Retrieved from:
ttps://www.nationalservice.gov/vcla.
Fallon, Nicole. “Why You Shouldn’t Jump on the CSR Bandwagon.” Business News Daily. Retrieved from:
www.businessnewsdaily.com/64...henticity.html.
Lilly Family School of Philanthropy. “Giving USA 2015 Highlights.” Retrieved from: https://doublethedonation.com/forms/...gusa-2015.pdf.
Robins, Alison. “5 Benefits of Having a Socially
https://www.officevibe.com/blog/soci...ible-companies.

Responsible

Company.”

Office

Vibe.

Retrieved

from:

Slaper, Timothy F., and Hall, Tanya J. “The Triple Bottom Line: What Is It and How Does It Work?” Indiana Business
Review. Retrieved from: http://www.ibrc.indiana.edu/ibr/2011.../article2.html.
Stone, Emily. “Take 5: How Companies Benefit from Corporate Social Responsibility.” Kellogg Insight. Retrieved from:
https://insight.kellogg.northwestern...responsibility.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
3.4: End Notes is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
3.4: End Notes by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

3.4.1

https://biz.libretexts.org/@go/page/30179

3.E: Assessment Questions
1. Define business ethics.
2. Who decides the business ethics for a company?
a. The HR department.
b. The employees.
c. Leadership.
d. Consultants.
3. All of the following are examples of results of unethical business actions except:
a. Recruitment and retention problems.
b. Lower employee salaries.
c. Negative employee relations.
d. Poor company reputation.
4. Ethical rules can be based on deep values of an organization which may include:
a. Quality of products and services.
b. Commitment to customers.
c. How the organization gives back to the community.
d. All of the above.
5. According to Kimberlee Leonard of the Houston Chronicle the elements that belong in a Code of Conduct for a company
include all of the following except:
1. Office Hours.
2. Professional behaviors.
3. Regulatory ethics.
4. Legal considerations.
6. What’s the definition of Corporate Responsibility?
7. Where did the term Corporate Responsibility originate?
8. The benefits of Corporate Responsibility for a business include:
a. Talent attraction.
b. Consumer influence.
c. Improved perception by investors.
d. All of the above.
9. The three dimensions of the triple bottom line include all of the following except:
a. Profits.
b. People.
c. Planet.
d. Promotion.
10. Distinguish between corporate social responsibility and social marketing.

Contributors
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.

3.E: Assessment Questions is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

3.E.1

https://biz.libretexts.org/@go/page/30180

CHAPTER OVERVIEW
4: Business and the United States Constitution
4.1: Introduction
4.2: Commerce Clause
4.3: Constitutional Protections
4.4: End Notes
4.E: Assessment Questions

4: Business and the United States Constitution is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

1

4.1: Introduction
Learning Objectives
Explain the impact of the U.S. Constitution on business.

Figure 4.1.1 : Introduction (Credit: geralt/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
4.1: Introduction is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

4.1.1

https://biz.libretexts.org/@go/page/30182

4.2: Commerce Clause
The Constitution and the Law
Federal and state constitutions are a major source of business law. The United States Constitution is the supreme law of the
United States. In addition to the individual constitutions established in each state, the U.S. Constitution sets out the fundamental
rules and principles by which the country and individual states are governed. Constitutional law is the term used to describe the
powers and limits of the federal and state governments as established in the Constitution. The political system that divides authority
to govern between the state and federal governments is known as federalism, and this too is established in the Constitution. The
Tenth Amendment states that any area over which the federal government is not granted authority through the Constitution is
reserved for the state. This statement means that any federal legislation impacting business and commerce must be established by
an expressed constitutional grant of authority.

Figure 4.2.1 : The United States Constitution is the supreme law of the land. (Credit: 1778011/ pixabay/ License: CC0)

Federal Preemption
The Founding Fathers created a federal system that would, at times, “preempt” state law through the supremacy clause, outlined in
Article VI of the Constitution. In other words, since the U.S. Constitution is the “supreme law of the land,” if a state law conflicts
with the U.S. Constitution, the state law is declared invalid. When the federal constitutional law prevails over the state law, it is
said that the state law has been preempted. Before that determination is made, the courts try to determine if Congress intended to
preempt state law in enacting the particular provision in question. If the answer is “no,” then those who are asserting protections of
state law may make claims under state law. If the answer is “yes,” however, federal law prevails.
The Tenth Amendment to the Constitution gives the states powers over areas of law not held exclusively by the federal government
through the U.S. Constitution, e.g., states can make laws about how to get married, who may get married, or how to dissolve a
marriage, as well as which activities are crimes and how the crimes will be punished. If the U.S. Constitution does give the federal
government some power, however, then the federal government may exercise it, free from state interference. For instance, the U.S.
Congress (the legislative branch of the federal government) has the power, among other things, to coin money, to create a military,
to establish post offices, and to declare war. Since there is specific mention of these powers, states may not create their own
currency, military, or postal service, and they may not declare war.

The Commerce Clause and The Affordable Care Act
After much debate, negotiation, and political wrangling, Congress passed the Patient Protection and Affordable Care Act (PPACA)
in 2010, which was designed to increase the number of Americans who had access to health insurance (a policy initiative known as
Obamacare). The Act included a provision mandating that individuals not insured through employment or who were otherwise
exempt from receiving health insurance obtain minimum essential health insurance or face a penalty issued through the Internal
Revenue Service (IRS). The National Federation of Independent Business (NFIB), supported by 26 of the 50 states, challenged the
constitutionality of this particular provision, known as the individual mandate. Their argument was upheld by the 11th Circuit
Court of Appeals, which ruled that Congress did not have the authority to enact this provision. Later, however, the appellate court
determined that the individual mandate was severable from the remainder of the PPACA, so ultimately the Act was upheld.

Access for free at OpenStax

4.2.1

https://biz.libretexts.org/@go/page/30183

The main source of authority for the federal regulation of interstate and international commerce is the commerce clause. This
clause is established in Article I, Section 8, of the Constitution. The Article grants Congress the power to “regulate Commerce with
foreign Nations, and among the several States, and with the Indian Tribes.” Thus, the commerce clause serves to simultaneously
empower the federal government, while limiting state power.
So long as a federal regulation impacts interstate commerce, that regulation can be described as constitutional, according to the
commerce clause. However, since the Constitution was first written, there have often been occasions when the judiciary system has
needed to step in to interpret the meaning and implications of the commerce clause. In particular, there have been disputes over the
intended meaning of the phrase “among the several States.” Up until the 1930s, this phrase was interpreted in a literal way, so that
activities subject to federal regulation were required to involve trade between the states. This strict interpretation actually served to
limit the federal regulation of commerce.
The turning point in the interpretation of the commerce clause came with the 1937 case, NLRB v. Jones & Laughlin Steel Corp. The
previous year, in the Carter v. Carter Coal Co case, the court invalidated a program, initiated under the New Deal, that had tried to
regulate the labor practices of coal firms on the basis that these practices were local, and therefore had only an indirect impact on
interstate commerce. In NLRB v. Jones & Laughlin Steel Corp, the court deviated from that decision by ruling that Congress could
regulate employment practices at a steel plant because any stoppages at that plant would have a serious, detrimental impact on
interstate commerce. The court concluded that since the steel industry is a networked industry that incorporates mines, plants, and
factories from Minnesota to Pennsylvania, the manufacturing of steel properly falls under the jurisdiction of the commerce clause.
In summing up, the court concluded that:
“Although activities may be intrastate in character when separately considered, if they have such a close and substantial
relationship to interstate commerce that their control is essential or appropriate to protect that commerce from burdens or
obstructions, Congress cannot be denied the power to exercise that control” (NLRB v. Jones & Laughlin Steel Corp., 301
U.S. 1 1937).

Challenges to and Reinterpretations of the Commerce Clause
Ever since the NLRB v. Jones & Laughlin Steel Corp case, Congress has invoked the commerce clause to rule on a diverse range of
business and commercial activities, as well as to support social reforms that indirectly impact state commerce. Examination of the
United States Code reveals that there are more than 700 legislative provisions that explicitly refer to foreign or interstate
commerce. What is perhaps most remarkable is the sheer diversity of statutory areas covered by the commerce clause. Areas
covered include the regulation of sporting activities, endangered species, energy regulation, gambling, firearms control, and even
terrorism.

Examples of Federal Legislation Passed by Invoking the Commerce Clause
The Controlled Substances Act
The Federal Mine Safety and Health Act
The Civil Rights Act
Americans with Disabilities Act
The Indian Child Welfare Act
While businesses have often challenged these statutes as existing outside of the realm of congressional authority, in most cases, the
courts have upheld the statutes as being valid exercises of congressional power in line with the commerce clause. An exception is
the 1995 case, United States v. Lopez. The case centered around the legality of the Gun-Free School Zone Act, which was a federal
law that outlawed the possession of guns within 1,000 feet of a school. In a landmark case, the Court ruled that the Act was outside
the scope of the commerce clause, and that Congress did not have the authority to regulate in an area that had “nothing to do with
commerce, or any sort of enterprise.”
A recent controversy pertaining to the commerce clause relates to the passing of the Affordable Care Act, as described earlier.
Protestors claimed that the individual mandate aspect of the ACA should be treated as a regulation that affects interstate commerce.
According to their argument, after the Act was implemented, there would be an increase in the sale and purchase of health care
insurance, such that the market for health care should be seen as being significantly impacted by the Act. However, the Chief
Justice of the Supreme Court, Justice Roberts, ruled that actions that create new business activity do not affect interstate commerce.

Access for free at OpenStax

4.2.2

https://biz.libretexts.org/@go/page/30183

Police Power and the Dormant Commerce Clause
The authority of the federal government to regulate interstate commerce has, at times, come into conflict with state authority over
the same area of regulation. The courts have tried to resolve these conflicts with reference to the police power of the states.
Police power refers to the residual powers granted to each state to safeguard the welfare of their inhabitants. Examples of areas in
which states tend to exercise their police power are zoning regulations, building codes, and sanitation standards for eating places.
However, there are times when the states’ use of police power impacts interstate commerce. If the exercise of the power interferes
with, or discriminates against, interstate commerce, then the action is generally deemed to be unconstitutional. The limitation on
the authority of states to regulate in areas that impact interstate commerce is known as the dormant commerce clause.
In using the dormant commerce clause to resolve conflicts between state and federal authority, the courts consider the extent to
which the state law has a legitimate purpose. If it is determined that the state law has a legitimate purpose, then the court tries to
determine whether the impact on interstate commerce is in the interest of the citizens of the state, and will rule accordingly. For
instance, an ordinance that banned spray paint, issued in the city of Chicago, was challenged by paint manufacturers under the
dormant commerce clause, but was ultimately upheld by the U.S. Court of Appeals because the ban was intended to reduce graffiti
and related crimes.
Today, Congress uses its authority to regulate commercial activity in four general areas relating to the commerce clause:
1. Regulation of the channels of interstate commerce
2. Regulation of the instrumentalities of interstate commerce
3. Regulation of intangibles and tangibles that cross state lines
4. Regulation of activities that are deemed to be both economic and to have a substantial impact on interstate commerce
Table 4.2.1
Area of Regulation

Explanation

Examples

Regulation of the channels of interstate
commerce

Channels of interstate commerce describe the
passages of transportation between the states.
Thus, the commerce clause authorizes
Congress to regulate activities pertaining to
the nation’s airways, waterways, and
roadways, and even where the activity itself
takes place entirely in a single state.

For example, Congress can pass regulations
that restrict what can be carried on airlines or
on ships.

Regulation of the instrumentalities of
interstate commerce

Instrumentalities of commerce are understood
to be any resource employed in the carrying
out of commerce. Examples of these resources
are machines, equipment, vehicles, and
personnel. Thus, Congress has the power to
regulate these areas.

Congress could pass regulations mandating
certain safety standards for equipment used in
manufacturing plants.

Regulation of intangibles and tangibles that
cross state lines

Any object, tangible or intangible, that crosses
state lines can be regulated under the
commerce clause. Tangible objects include
goods purchased by consumers, as well as raw
materials and equipment used in the
production of goods for sale. Intangible
objects include services, as well as electronic
databases.

The Driver’s Privacy Protection Act (DPPA)
regulates the sale of information contained in
the Department of Motor Vehicles’ (DMV’s)
records.

Regulation of activities that are deemed to
have a substantial impact on interstate
commerce

Federal regulation of economic commercial
activity expected to have a significant (as
opposed to minor) effect on interstate
commerce is constitutional, according to the
commerce clause. Noneconomic commercial
activity is not covered.

The courts in the United States vs. Lopez case
described earlier deemed the Act to be
unconstitutional because its terms have
“nothing to do with ‘commerce’ or any sort of
economic enterprise.”

Access for free at OpenStax

4.2.3

https://biz.libretexts.org/@go/page/30183

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
4.2: Commerce Clause is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

4.2.4

https://biz.libretexts.org/@go/page/30183

4.3: Constitutional Protections
The Bill of Rights is the common term given to the first 10 amendments to the U.S. Constitution. These are not the only set of
amendments to the Constitution, but they are considered together as impacting rights because they limit the ability of the federal
government to infringe upon individual freedoms. In addition, a later amendment, the Fourteenth Amendment, extends the
provisions set out in the Bill of Rights to the states, in addition to federal government. The Bill of Rights has a substantial impact
upon government regulation of commercial activity, and therefore, it is important to fully understand it.
A summary of the provisions of the Bill of Rights is supplied below:
Table 4.3.1
Amendment

Provision

First

Ensures that U.S. citizens have the right to freedom of speech, press,
religion, and peaceable assembly. Provides citizens with the right to
appeal to government to redress grievances.

Second

Establishes that the government cannot infringe upon citizens’ right to
bear arms. Establishes the importance of a militia for national security.

Third

Establishes that the government cannot quarter soldiers in private
houses during peacetime or wartime.

Fourth

States that government can only issue warrants with probable cause and
protects U.S. citizens from unwarranted search and seizure.

Fifth

Establishes rights of due process. Ensures that indictment of a grand
jury is necessary to put a citizen on trial and grants citizens the right not
to testify against themselves.

Sixth

Provides citizens with the right to an expeditious public trial, the right
to an attorney, and the right to an impartial jury.

Seventh

States that citizens have the right to a trial by jury for common lawsuits
involving monetary value of $20.

Eighth

Prohibits cruel and unusual punishment, prevents the imposition of
excessive fines, and states that the government cannot set bail at
excessive amounts.

Ninth

States that the rights set out in the Bill of Rights do not remove any
other rights granted to citizens.

Tenth

States that any area over which the federal government is not granted
authority through the Constitution is reserved for the states.

Application of the Bill of Rights to Commercial Activity
The protections afforded the citizenry in the Bill of Rights are also extended to corporations and commercial activities. In the next
sections, some applications of the various amendments in the area of business are discussed.

The First Amendment
The freedom of speech provisions in the First Amendment have application to corporations. The courts distinguish between
different types of speech, and each has implications for the power of the federal government and states to regulate in these areas:
1. Corporate Political Speech. Political speech is any speech used to support political agendas or candidates. Until the 1970s,
several states prevented firms from financially supporting political advertising because they feared the power of corporate
assets. However, since the 1978 case First National Bank of Boston v. Bellotti, it has been established that corporate political
speech is protected in the same way as citizens’ free speech.
2. Unprotected Speech. The 1942 case Chaplinsky v. New Hampshire determined that certain types of speech—that which could
“inflict injury or incite an immediate breach of the peace”—is not protected under the First Amendment. Therefore, obscenities,
defamation, and slanderous speech are not protected.
3. Commercial Speech. This type of speech conveys information pertaining to the sale of goods and services. Ever since the 1980
case Hudson Gas & Electric Corp v. Public Service Commission of New York, a four-part test has been established to determine

Access for free at OpenStax

4.3.1

https://biz.libretexts.org/@go/page/30184

whether commercial speech should be regulated according to the First Amendment. This test is known as The Central Hudson
Test for Commercial Speech.

Figure 4.3.1 : Hudson Gas & Electric Corp v. Public Service Commission of New York established a four-part test to determine
whether commercial speech should be regulated according to the First Amendment. (Modification of art by BNED/pixabay Credit:
CC BY NC SA)

The free exercise clause of the First Amendment states that government is prohibited from making laws that prohibit the free
exercise of religion. Issues pertaining to this clause often arise in organizational settings. For example, historically, there have been
a number of cases in which government employees have challenged employers’ attempts to inhibit their exercise of religious
practice (e.g., the wearing of religious symbols) in the workplace.

The Fourth Amendment
The Fourth Amendment guarantees that citizens are free from unreasonable searches and seizures, and requires government
officials to obtain search warrants to conduct searches. However, government officials can only request a search warrant if they
have probable cause to believe that criminal activity is occurring at the location of the search, or that they will locate evidence of
criminal activity during the search (except where the official believes items will be removed prior to obtaining a warrant). The
Fourth Amendment protects individual organizations and places of business, as well as residences. However, under the terms of the
pervasive-regulation exception, administrative agencies can conduct warrantless searches of businesses attached to industries that
have a long history of pervasive regulation. For example, public health agencies are allowed to conduct warrantless searches of
stone quarries, as authorized by the Federal Mine Safety and Health Act of 1977.

The Fifth Amendment
For commercial enterprises and businesspeople, it is the due process clause of the Fifth Amendment that offers the most extensive
protection. The clause states that the government cannot take an individual’s life, liberty, or property without due process of law.
Specifically, there are two types of due process:
Substantive due process means that laws that will deprive an individual of his or her life, liberty, or property must be fair and
not arbitrary. Laws passed should not affect fundamental rights, and regulations are required to meet the rational-basis test. In
other words, the government must demonstrate that the law bears a rational relationship to a legitimate state interest. Many
regulations affecting commercial activity, such as banking regulations, minimum wage laws, and regulations inhibiting unfair
trade, have been tested against the rational-basis test.
Procedural due process means that governments must use fair procedures when depriving an individual of his or her life,
liberty, or property. This status quo does not only apply to federal criminal proceedings. For example, if a government employer
discharges an employee from his job, or if the government suspends the driver’s license of a worker, the employer must follow
procedural due process.
Another clause contained in the Fifth Amendment that is relevant to commercial enterprises is the takings clause. According to
this clause, when the government seizes private property for public use, it is required that the government pay the owner just
compensation for the property. Just compensation is understood to be equivalent to the market value of the property. This clause

Access for free at OpenStax

4.3.2

https://biz.libretexts.org/@go/page/30184

has been broadly interpreted. For example, if environmental or safety regulations significantly impact the way in which a property
owner can use his or her land for economic gain, the regulation can essentially be deemed as depriving the owner of his or her land,
and the owner is entitled to compensation.
It is important to note that the privilege against self-incrimination, established under the Fifth Amendment (usually interpreted as
the right to remain silent), only applies to sole proprietorships that are not legally distinct from the individual who owns them.
Custodians and agents of corporations do not enjoy this privilege.

Figure 4.3.2 : The various protections afforded the citizenry in the Bill of Rights are also extended to corporations and commercial
activities. (Credit: Anthony Garand/ unsplash/ License: Unsplash License)

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
4.3: Constitutional Protections is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

4.3.3

https://biz.libretexts.org/@go/page/30184

4.4: End Notes
Beatty, J. F., Samuelson, S. S., & Abril, P. S. (2018). Business law and the legal environment. Cengage Learning.
Driesen, D. M. (2016). The economic/noneconomic activity distinction under the commerce clause. Case W. Res. L. Rev., 67, 337.
United States v. Lopez, 514 U.S. 549, 558–559 (1995).
Beatty, J. F., Samuelson, S. S., & Abril, P. S. (2018). Business law and the legal environment. Cengage Learning.
McAdams, T., Neslund, N., Zucker, K. D., & Neslund, K. (2015). Law, business, and society. McGraw-Hill Education.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
4.4: End Notes is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

4.4.1

https://biz.libretexts.org/@go/page/30185

4.E: Assessment Questions
1. Explain Police Power and the Dormant Commerce Clause.
2. The Patient Protection and Affordable Care Act’s (also known as Obamacare) provision that mandated that individuals not
insured through employment obtain minimum essential health insurance or face a penalty was upheld as constitutional by the
11th Circuit.
a. True.
b. False.
3. The _____ gives the federal government the authority to regulate interstate and international commerce.
a. Supremacy Clause.
b. 10th Amendment.
c. Bill of Rights.
d. Commerce Clause.
4. The doctrine aimed at dividing the governing powers between the federal governments and the states is:
a. Judicial review.
b. Federalism.
c. Separation of powers.
d. Preemption.
5. The doctrine aimed at dividing the governing powers between the federal governments and the states is:
a. Commerce Clause.
b. Superior Clause.
c. Supremacy Clause.
d. Necessary and Proper Clause.
6. Describe the 2 types of Due Process.
7. The _____ of the constitution offers the most extensive protection for businesses.
a. Supremacy Clause.
b. Equal Protection Clause.
c. Due Process Clause.
d. Freedom of Speech Clause.
8. The 14th Amendment is a part of the Bill of Rights.
a. True.
b. False.
9. Which of the following is correct with regards to the powers of state government in the United States?
a. All powers not specifically enumerated to the federal government are reserved to the states.
b. The power over crimes is reserved to the federal government.
c. The power over the militia is reserved to the states.
d. The powers over the federal government are superior to every state power.
10. All of the sections of the Bill of Rights apply to corporations and commercial activities.
a. True.
b. False.

Contributors
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.

4.E: Assessment Questions is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

4.E.1

https://biz.libretexts.org/@go/page/30186

CHAPTER OVERVIEW
5: Criminal Liability
5.1: Introduction
5.2: Common Business Crimes
5.3: Civil vs. Criminal Liability
5.4: End Notes
5.E: Assessment Questions

5: Criminal Liability is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

1

5.1: Introduction
Learning Objectives
Analyze sources of criminal exposure in business.

Figure 5.1.1 : Introduction Lady Justice by Arend Ode(Image Credit: AJEL/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
5.1: Introduction is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

5.1.1

https://biz.libretexts.org/@go/page/30188

5.2: Common Business Crimes
People rarely think about their conduct at work as being potentially illegal, or that jail time could result from poor workplace
decisions. However, this fact is the reality. Organizations are fined, and executives are sentenced to jail, when business laws are
broken. Many of the workplace violations are nonviolent crimes, such as fraud, property crimes, or drug- or alcohol-related
infractions. Regardless of the level of violence or the employee’s motivation for committing the crime, breaking the law can lead to
negative consequences for the business, its employees, and its customers.

Constitutional Authority to Regulate Business
Congress is given the power to “regulate Commerce with foreign Nations, and among the several States, and with the Indian
Tribes.” Our forefathers wanted to facilitate easier trade among the states by allowing Congress to adopt rules that could be
uniformly applied. The theory was that if commercial enterprises knew that they would be dealing with essentially the same rules
across the nation, it would be much easier to run their businesses and keep commerce flowing more efficiently.
While federal courts initially interpreted the commerce power narrowly, over time, the federal courts have decided that the
commerce clause gives the federal government broad powers to regulate commerce, not only on an interstate (between the states)
level, but also on an intrastate (within each state) level, as long as some economic transaction is involved. The federal government
does not usually exceed its regulatory powers.

White Collar Crime
White collar crimes are characterized by deceit, concealment, or violation of trust. They are committed by business professionals.
They generally involve fraud, and the employees committing the crimes are motivated by the desire for financial gains or fear of
losing business standing, money, or property. Fraud is the intentional misrepresentation of material facts for monetary gain. This
type of crime is not dependent on threats or violence.

Figure 5.2.1 : White collar crimes are committed by business professionals within businesses with the intent of gaining or
maintaining status. (Credit: Rawpixel/ pexels/ License: CC0)

White collar crimes tend to violate state laws, and sometimes federal laws. The violation depends on what is involved in the crime.
For instance, criminal acts involving the United States postal system or interstate commerce violate federal law.
Although white collar crimes do not need to include physical violence, these types of crimes can destroy companies, the
environment, and the financial stability of clients, employees, and communities. In 2018, Jeremiah Hand and his brothers, Jehu
Hand and Adam Hand, were convicted and sentenced to between 9 and 30 months in prison for their respective roles in a pumpand-dump scheme. In this scheme, they were dishonest about control over their company’s stock, and even went as far as filing
false forms in an effort to raise the value of the stock. Once the value of the stock was raised, they released their shares into the
market.

Types of Business Crimes
Business crimes or white collar crimes are not limited to pump-and-dump schemes; they come in many different forms. Business
crimes come in many different forms. As previously stated, these crimes often involve deceit, fraud, or misinformation. The types

Access for free at OpenStax

5.2.1

https://biz.libretexts.org/@go/page/30189

of high-profile crimes include Ponzi schemes, embezzlement, and crimes that intentionally violate environmental laws and
regulations. This section will explore these three types of crimes and provide examples from the 2000s.

Ponzi Schemes
Ponzi schemes (also known as pyramid schemes) are investing scams that promise investors low-risk investment opportunities
with a high rate of return. The high rates are paid to old investors with money acquired from the acquisition of new investors. The
performance of the market is not a factor in the investors' rate of return.
Bernie Madoff operated a 20-year Ponzi scheme through his company. He paid high returns (above average) using the investments
of new clients (investors). In 2008, investors attempted to withdraw funds, but the Madoff organization was not able to provide the
reimbursement. Madoff is currently serving a more than 100-year sentence in prison.

Larceny and Embezzlement
Larceny and embezzlement are two forms of theft that can occur within a business. Larceny occurs when a person unlawfully
takes the personal property of another person or a business. For example, if an employee takes another employee’s computer with
the intent of stealing it, he or she may be guilty of larceny. In contrast, embezzlement occurs when a person has been entrusted
with an item of value and then refuses to return it or does not return the item. For example, if an employee is entrusted with the
petty cash at his or her office and that person purposefully takes some of the money for himself or herself, this would be
embezzlement.
One high-profile example of embezzlement occurred at Koss Corporation in Milwaukee, Wisconsin. Sujata “Sue” Sachdeva was a
Vice President of Finance and Principal Accounting Officer at Koss Corporation. Sachdeva was convicted of embezzling $34
million over a 5-year period and sentenced to 11 years in federal prison, as well as restitution to Koss Corporation. Sachdeva was
entrusted with the company’s funds and did not utilize the funds as intended.

Environmental Crimes
Many federal statutes regulate the environment. Many of these laws carry both civil and criminal penalties for violations.
The following federal laws can carry criminal penalties:
Clean Air Act
Clean Water Act
Resource Conservation and Recovery Act
Comprehensive Environmental Response, Compensation and Liability Act
Endangered Species Act
The International Petroleum Corporation of Delaware (IPC) is paying restitution for environmental crimes, which included a
scheme to violate the Clean Water Act. From 1992 to 2012, IPC processed oil and wastewater. The company admitted to altering
required water test samples so they met the limits set by their permit before releasing the waste into the city’s sewer system. The
company also admitted to transporting waste that contained benzene, barium, chromium, cadmium, lead, PCE, and trichloroethene
for disposal in South Carolina without the required reporting of the information, which also violated environmental laws.

Access for free at OpenStax

5.2.2

https://biz.libretexts.org/@go/page/30189

Figure 5.2.2 : White collar crimes are generally motivated by the desire to maintain or gain financial status. (Credit:
TheDigitalWay/ pixabay/ License: CC0)

Other Types of Business Crime
The business environment is complex, and some crimes are less common or receive less media attention. These types of crimes
include those that violate antitrust laws, racketeering, bribery, money laundering, and spamming.

Violations of Antitrust Laws
Antitrust laws do not allow activities that restrain trade or promote market domination. These laws are in place to provide
guidance and supervision of mergers and acquisitions of companies to prevent market abuse. The goal is to avoid monopolies, or
the control of one organization over a specific market. Monopolies reduce competition and, as a result, can have a detrimental
impact on consumer prices. Since the United States is founded on capitalist principles, anti-competitive business conduct is
prohibited by law, and some of those laws, such as the Sherman Antitrust Act, do include provisions about criminal punishment.

Racketeering
Racketeering activities include loan-sharking, money laundering, and blackmailing. In the past, the term has been used to describe
organized crime. The term is now applied to other entities, as well. RICO, or the Racketeer Influenced and Corrupt Organizations
Act, is a federal law aimed at preventing and prosecuting by both businesses and organized crime syndicates. “RICO is now used
against insurance companies, stock brokerages, tobacco companies, banks, and other large commercial enterprises.” (Schodolski,
2018). Racketeering is no longer limited to organized crime. Health insurance companies and other legitimate businesses are being
accused of pressure tactics similar to those used in organized crime racketeering. These claims involve allegations of lying about
the actual cost of care, damaging the business for physicians, bullying patients, and attempting to control the doctor-patient
relationship through lies and pressure tactics.

Bribery
Bribery occurs when monetary payments, goods, services, information, or anything of value is exchanged for favorable or desired
actions. You can be charged with bribery for offering a bribe, or taking a bribe. Bribery is illegal within the United States and
outside of it. The Foreign Corrupt Practices Act prohibits bribery payments by U.S. companies to foreign government officials with
an intent to influence foreign business results. One example of bribery would be a situation in which a pharmaceutical company
offers special benefits to individuals who agree to prescribe their medications.

Money Laundering
Money laundering refers to taking “dirty”money, or money obtained through criminal activities, and passing it through otherwise
legitimate businesses so that it appears “clean.” The money cannot be tied back to the illegal acts. Clean money is money that was

Access for free at OpenStax

5.2.3

https://biz.libretexts.org/@go/page/30189

obtained through legitimate business functions.

Spamming
Sending unsolicited commercial email, or spam, is illegal. While the onus is on consumers to avail themselves of whatever
programs they can to block spam, laws are in place to discourage the sending of spam. The following points are outlined in the
anti-spam legislation in Washington state and are similar to other legislation:
1. Individuals may not initiate the sending or plan the sending of an email that misrepresents the sender as someone he or she is
not, represents the sender as being associated with an organization that he or she has no association, or otherwise hides the
identity of the sender or origin of the email. Email messages may not have false or misleading information in the subject line of
the message.
2. Commercial emails must include the contact information of the sender and the receiver must be aware that the message is from
a commercial source.
States like Washington are putting legislation in place to reduce spam and asking consumers to take an active role in addressing
spam. In general, legislators realize that spam is a nuisance and are finding ways to hold companies liable for sending spam
messages.

Conclusion
It is important to know that not all people charged with business crimes or white collar crimes are necessarily guilty. A person must
be found guilty of the crime before he or she is convicted. Regardless, business crimes and white collar crimes negatively impact
the individual, the organization he or she worked for, the community, and customers.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
5.2: Common Business Crimes is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

5.2.4

https://biz.libretexts.org/@go/page/30189

5.3: Civil vs. Criminal Liability
A legal case can be civil or criminal. Each case has different components and requirements. Before one can understand the civil and
criminal systems, it is important to understand the aspects of both civil and criminal laws. The scope, consequences, and treatments
of each vary.

Constitutional Rights
It is important to understand the Constitution, which is the basis of all law. States are allowed to create and categorize crimes and
punishment, as long as they do not violate rights protected by the U.S. Constitution. For example, in a fairly recent United States
Supreme Court case, Lawrence v. Texas, the defendants asserted the unconstitutionality of a Texas law (enacted by the Texas
legislature) regarding a particular act. When the United States Supreme Court ruled it unconstitutional, Texas could no longer
enforce it.
Frequent issues litigated in the courts are:
Whether evidence must be suppressed (not allowed to be introduced at trial) because it was obtained pursuant to an
unreasonable search and seizure (violating the Fourth Amendment). This category might involve a sub-issue about whether
officers had sufficient probable cause to conduct a warrantless search. Without a warrant, and without the suspect’s consent,
officers generally may only conduct searches if they have “probable cause” to do so; any evidence obtained without consent or
probable cause can be objected to, and ultimately ruled inadmissible by the court in trial, if illegally obtained.
Whether evidence must be suppressed because it was obtained while the suspect was “in custody” without advising a suspect of
his rights to remain silent, to speak to an attorney, and to the appointment of an attorney if he cannot afford one (Fifth
Amendment privilege against self-incrimination and Sixth Amendment right to counsel), as required by the Supreme Court in
the famous Miranda v. Arizona case. The term often used to describe these rights is “Mirandizing,” which is named after the
case.
Whether a state law or constitutional provision provides more protection than the U.S. Constitution.

Figure 5.3.1 : Both civil and criminal convictions are based on precedent. (Credit: PactoVisual/ pixabay/ License: CC0)

Components of Crime
There are usually two components to criminal conduct that must be proven by the prosecutor. The prosecutor prosecutes the case
against the accused: mens rea (the criminal, or guilty, or “wrongful” mind) and actus reus (the criminal, or guilty, or “wrongful”
act).
Each statute creating a crime is supposed to include a description of:
a. the mental state (mens rea) required to establish that the suspect committed the crime, coupled with
b. a description of the conduct (actus reus) that the suspect must have done.
The statute generally also indicates the category of crime (felony/misdemeanor/gross misdemeanor).

Access for free at OpenStax

5.3.1

https://biz.libretexts.org/@go/page/30190

Criminal Procedures
Generally, the first pleading filed by the prosecutor is called the information. (This step could be described as the criminal
counterpart to a civil “complaint.”)
The next stage is called the arraignment, where the defendant appears in court so that the court can determine or confirm his or
her identity, inform the defendant of the charge the prosecutor has filed against him or her, and hear the defendant’s plea.
Then, there will be discovery and trial. In criminal cases, the jury will convict only if convinced “beyond a reasonable doubt” that
the defendant committed the crime, and the verdict must be unanimous. This type of case involves a higher burden of proof than in
civil cases.

Criminal and Civil Law
Criminal law addresses behaviors that are offenses against the public, society, or state. Examples of criminal law offenses include
assault, drunk driving, and theft. In contrast, civil laws address behavior that causes an injury to the private rights of individuals in
areas such as child support, divorce, contracts, property, and the person. Examples of civil law offenses include libel, slander, or
contract breaches.
Criminal and civil cases differ in who initiates the case, how the case is decided, what punishments or penalties are issued,
requirements of proof, and legal protections provided.

Figure 5.3.2 : Civil and criminal cases involve the court system. (Credit: Brett Sayles/ pexels/ License: CC0)

Initiation and Roles
Criminal and civil cases are initiated differently, and the titles of the individuals involved differ slightly. Criminal cases are only
initiated by the federal or state government in response to a law being broken. The federal or state governments are known as the
prosecution. The prosecution is an attorney, or group of attorneys, hired by the government to present a case against the accused.
Criminal cases are usually titled something like “State v. [last name of the defendant accused of a crime].” In criminal prosecutions,
the victim is not a party to the lawsuit, but might be a witness for the state at the trial.
In contrast, private parties initiate civil cases when they feel that someone has injured them. Again, civil cases stem from breach of
contract, custody cases, and attacks on one’s character. Private parties can include an individual, a group, or a business. The person,
group, or business who initiates the case is referred to as the plaintiff or complainant. The accused is referred to as the defendant, in
both criminal and civil proceedings.
Typically, there is a difference in the burden of proof for the two types of cases. In a criminal case, the defendant must be proven
guilty “beyond a reasonable doubt.” In a civil case, the defendant must be proven liable through a “preponderance of the evidence.”
In other words, the prosecution in a civil case must prove that it is more probable than not that the defendant is liable.

Access for free at OpenStax

5.3.2

https://biz.libretexts.org/@go/page/30190

In criminal cases, the defendant is entitled to an attorney and may be appointed an attorney if he or she is not able to afford one.
The state appoints the attorney. In contrast, all parties involved in a civil case are required to secure their own legal representation.
Typically, civil and criminal laws use different terminology, and being found guilty or accountable in each type of case results in
different consequences.
In a civil action (lawsuit), the plaintiff is the person who is alleging that he or she has actually been harmed (physically, financially,
or in another manner), and the defendant is the one who is asked to pay damages or otherwise compensate the plaintiff. Outside of
financial compensation, the plaintiff may be ordered to do something or refrain from doing something, which is referred to as
injunctive relief.
In the Liebeck v. McDonald’s case, a woman sued McDonald’s for serving hot coffee. The woman spilled hot coffee on her lap
while trying to add cream and sugar. The woman sued McDonald’s for negligence in a civil suit. The issue centered on whether or
not the coffee’s specific temperature was unreasonably hot. McDonald’s lost the lawsuit. The compensatory verdict was $160, 000.
McDonald’s was found liable.
Conversely, if a defendant is convicted of committing a crime, the consequences are usually incarceration (jail/prison) and/or a fine
(payment of money to the state).
The word used to describe the legal responsibility for harm in a civil case is liability, not guilt. Guilty is the word used to describe a
person found guilty of committing a crime in a criminal case.
Businesses can be charged with criminal acts as well. In 2017, Oliver Schmidt, former manager of a Volkswagen engineering office
near Detroit, was arrested. He faced years in prison for attempts to defraud the United States, wire fraud, violation of the Clean Air
Act, and a charge of giving an untrue statement under the Clean Air Act. Schmidt’s actions directly violated a business law and,
since his actions violated an established law, he was held criminally liable. In December of 2017, Schmidt was sentenced to seven
years in prison.

Professional Negligence
Professional negligence is often called malpractice. A professional’s duty of care is usually a duty to exercise the degree of care,
skill, diligence, and knowledge commonly possessed and exercised by a reasonable, careful, and prudent professional of the same
type in the state (or sometimes in the community). Along with attorneys and health care providers, the following professionals
might be sued for malpractice: accountants, architects, engineers, surveyors, insurance brokers, real estate agents and brokers, and
clergy.
For negligence, the usual kind of damages recoverable are compensatory, or money to compensate for the injuries/damages
incurred to make the person whole (e.g., money for medical bills, lost wages, loss of future earning capacity, pain and suffering,
emotional distress, property damage, etc.).

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
5.3: Civil vs. Criminal Liability is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

5.3.3

https://biz.libretexts.org/@go/page/30190

5.4: End Notes
Amadeo, Kimberly. Is Social Security a Ponzi
https://www.thebalance.com/what-is-a...scheme-3305877.

Scheme?

The

Balance

Small

Business.

Retrieved

from:

CEO of “Penny Stock” Company Sentenced for Stock Manipulation Scheme. The United States Department of Justice.
September 11, 2018. Retrieved from: https://www.justice.gov/usao-ma/pr/c...ulation-scheme.
Schodolski, Vincent J. INSURERS COME UP AGAINST RICO RULE. Chicago Tribune. August 28, 2018. Retrieved from:
http://www.chicagotribune.com/news/c...102-story.html.
Verschoor, Curtis C. How an Embezzler Stole Millions from a Small Company. AccountingWEB. January 27, 2011.
Retrieved from: https://www.accountingweb.com/aa/law...-small-company.
White-Collar Crime. FBI. May 03, 2016. Retrieved from: www.fbi.gov/investigate/white-collar-crime.
Work Within the Law. Lumen Learning. Retrieved from: https://courses.lumenlearning.com/wo...usiness-crime/.
Duignan, Brian. What Is the Difference Between Criminal Law and Civil Law? Encyclopædia Britannica. Retrieved from:
https://www.britannica.com/story/wha...-and-civil-law.
Civil Law. The Free Dictionary. Retrieved from: https://legal-dictionary.thefreedict...om/civil%20law.
Vollman, Brenda, and Borough of Manhattan Community College. Criminal Justice. Lumen Learning. Retrieved from:
https://courses.lumenlearning.com/at...-criminal-law/.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
5.4: End Notes is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

5.4.1

https://biz.libretexts.org/@go/page/30191

5.E: Assessment Questions
1. Explain White Collar Crime.
2. What is a pump-and-dump scheme?
3. The crime of larceny includes:
a. The nontresspassory taking and controlling of personal property.
b. The trespassory taking and carrying away of real or personal property.
c. Joyriding.
d. The trespassory taking and control of personal property.
4. Distinguish between larceny and embezzlement.
5. What is the Foreign Corrupt Practices Act?
6. Businesses can be charged with crimes.
a. True.
b. False.
7. The burden of proof is a criminal case is:
a. Reasonable suspicion.
b. Beyond a reasonable doubt.
c. Preponderance of evidence.
d. Clear and convincing evidence.
8. Which of the following is a goal of an arraignment?
a. The defendant is informed of the charge and enters a plea.
b. Requires the defendant to bear the burden of proof
c. Begins the inquisitorial system of adjudication.
d. All of these are correct.
9. The criminal act necessary to commit a crime is known as:
a. Malice aforethought.
b. Mens rea.
c. Subjective fault.
d. Actus reus.
10. Distinguish between civil and criminal law.

Contributors
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.

5.E: Assessment Questions is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

5.E.1

https://biz.libretexts.org/@go/page/30192

CHAPTER OVERVIEW
6: The Tort System
6.1: Introduction
6.2: Intentional Torts and Negligence
6.3: Product and Strict Liability
6.4: End Notes
6.E: Assessment Questions

6: The Tort System is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

1

6.1: Introduction
Learning Objectives
Explain torts system application to business.

Figure 6.1.1 : Introduction (Credit: Free-Photos/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
6.1: Introduction is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

6.1.1

https://biz.libretexts.org/@go/page/30194

6.2: Intentional Torts and Negligence
Civil suits arise from damages suffered by one or more persons or entities at the hands of another person or entity. The damage can
happen in a variety of circumstances, and may be intentional or unintentional. Unlike criminal cases, civil suits seek to provide
some form of remedy for the loss suffered by an injured party. Civil suits are decided by judges and juries based on the specific
situation, especially when violation of statutes, or laws, is not in question.

Figure 6.2.1 : Civil suits are decided in court by judges and juries. (Credit: Coffee/ pixabay/ License: CC0)

Torts
Civil suits involve different causes of action, and they are included in one general classification: torts. The word “tort” means
“wrong” in French. Thus, torts are wrongs committed against others who suffer some form of damage as a result. While these
damages could also be the result of criminal action, the criminal element of the matter is not tried in a civil lawsuit. The standard of
proof is lower for civil suits, and a finding of liability in a tort case does not necessarily translate to guilt in a criminal case.
The actor of the wrongs has historically been called a tortfeasor. When a wrong is committed by a tortfeasor, damage is done to
another. Tort law seeks to address this damage based on the circumstances of the issue, which is based on fault. Civil lawsuits are
used by the injured parties to seek redress for the loss associated with the tort. Unlike criminal proceedings, redress is often
provided in the form of money as opposed to incarceration. As such, the burden of proof of fault is lower. The offender, or
tortfeasor, who commits the act is the accused in a civil suit. The plaintiff, who is the injured party, files the lawsuit on which the
civil court will make a decision. The offender ultimately becomes the defendant, who must respond to the accusations of the
plaintiff in a civil suit.
During tort litigation, the judge and jury have certain separate functions (Kionka, 2013):
Table 6.2.1 : Functions During a Tort Litigation
The Judge Decides Issues of Law

The Jury Decides Questions of Fact

The duty of the defendant to the plaintiff, if any

What happened

The elements of the defense

Legal consequences of what happened

Application of legal rules

The damages suffered by the plaintiff

Access for free at OpenStax

6.2.1

https://biz.libretexts.org/@go/page/30195

Harm
Two types of torts are intentional torts and negligence. Intentional torts occur as the result of a conscious and purposeful act.
Negligence occurs when an individual does not exercise duty of care. Torts are acts or omissions that result in injury or harm to an
individual in such a way that it leads to a civil wrong that occurs as liability (WEX, n.d.). In tort law, harm can be defined as a loss
or disadvantage suffered as a result of the actions or omissions of another (WEX, n.d.). This loss can be physical harm, such as
slipping and falling on a wet floor, or personal property harm, such as allowing water to ruin furniture. The damage is the result of
what someone else did, or did not do, either intentionally or based on a lack of reasonable care.
There are two basic elements to torts: damages and compensation (Laws, tort.laws.com). Tort law acts to compensate persons who
have suffered damages at the hands of another (Baime, 2018). Tort law determines the legal responsibility of the defendant and the
value of the harm. Different types of torts look at different types of circumstances.
Intentional Torts
Intentional torts are committed by an offender who understands that he or she is committing a tort. Intent does not always equate to
directly causing an end result. In some cases, the intent may be something else, such as the possession of knowledge that some
harm may occur. The harm may result from intentional action, or due to some circumstance that the offender feels will be
excusable (Kionka, 2013).
Some circumstances that could allow the defendant to argue that the action is excusable would include: permission by the injured
party, or defense of property, self, or another person (Kionka, 2013). If the injured party agrees to allow the defendant to juggle
knives and one slips and causes harm, the action might be excusable to some extent. If a defendant caused harm to the plaintiff’s
car while trying to avoid being hit by the car, it would likely be excusable.
Different types of intentional torts are based on different circumstances and face different remedies, or means of recovering losses
(Baime, 2018):
Assault is an intentional tort that occurs when an individual has a reasonable apprehension of an intentional act that is designed
to cause harm to himself or herself, or to another person.
Malicious prosecution occurs when an individual files groundless complaints to initiate a criminal matter against another.
Defamation occurs when an individual intentionally creates and promotes malicious falsehoods about another. Defamation can
occur in two ways: slander and libel. Slander is, in effect, when falsehoods are spoken. Libel occurs when falsehoods are
expressed in written or other recorded forums.
Invasion of privacy involves unwanted production of negative public information. Different standards apply to invasion of
privacy based on the status of the individual as a public figure.

Negligence
Negligence is another type of tort that has two meanings. It is the name of a cause of action in a tort, and it is a form of conduct
that does not meet the reasonable standard of care (Kionka, 2013). The cause of action is the reason for the damage, and the
standard of care is based on the care that a reasonable person would need in a given situation. Negligence is decided by
determining the duty of the defendant, whether or not the defendant committed a breach of that duty, the cause of the injury, and the
injury itself.
For an action to be deemed negligent, there must be a legal duty of care, or responsibility to act, based on the reasonable standard
in a situation (Baime, 2018). An individual can be considered negligent if he agreed to watch a child, but did not do so, and then
harm came to the child. An individual would not be considered negligent if he did not know that he was supposed to watch the
child, or did not agree to watch the child.

Access for free at OpenStax

6.2.2

https://biz.libretexts.org/@go/page/30195

Figure 6.2.2 : If an individual agrees to watch a child and the child is injured while that person pays attention to her cell phone, it
would be considered negligence. (Credit: JESHOOTScom/ pixabay/ License: CC0)

A reasonable person is defined as someone who must exercise reasonable care based on what he or she knows about the situation,
how much experience he or she has with the situation, and how he or she perceives the situation (Kionka, 2013). In some cases, this
knowledge could be based on common knowledge of community matters, such as knowing that a bridge is closed for repairs.
In some cases, the duty of care is based on a special relationship, which is a relationship based on an implied duty of care. This
implied duty of care often comes about as a duty to aid, or a duty to protect another, e.g., a nurse caring for patients in a hospital,
or a lifeguard being responsible for swimmers in the guarded area (Baime, 2018). A passerby does not have a duty to aid, but if the
individual tries to help, then he or she is responsible for acting responsibly.
The elements of a negligence cause of action are (Kionka, 2013):
A duty by the defendant to either act or refrain from acting
A breach of that duty, based on a failure to conform to the standard of care by the defendant
A causal connection between the defendant’s action or inaction, and the injury to the plaintiff
Measurable harm that can be remedied in monetary damages

Foreseeability
Negligence case decisions are influenced by whether or not a defendant could have predicted that an action or inaction could have
resulted in the tort, or foreseeability (Baime, 2018). Responsibility is often based on whether or not the harm caused by an action
or inaction was reasonably foreseeable, which means that the result was fairly obvious before it occurred (Baime, 2018). A person
assisting an inebriated individual into her car could be considered negligent due to the likelihood that harm would come to her
while she is driving in an intoxicated state. This situation is an example of the foreseeable probability of harm.

Conclusion
Intentional torts and negligence arise based on intentional and unintentional acts committed by individuals. Damages are decided in
civil courts by first determining fault and harm, and then by assigning a remedy. Sometimes, the damage can be excused if the
circumstances indicate that the defendant acted with permission, or in his or her own defense. The main standard used to make a
decision is the reasonable standard of care: what would a reasonable person do?

Access for free at OpenStax

6.2.3

https://biz.libretexts.org/@go/page/30195

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
6.2: Intentional Torts and Negligence is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

6.2.4

https://biz.libretexts.org/@go/page/30195

6.3: Product and Strict Liability
Determination of fault and damages for intentional torts and negligence are based on the reasonable standard of care. Another form
of torts looks at liability without fault, or strict liability. Strict liability determines liability, or harm, based on reasons other than
fault (CCBC Legal Studies, n.d.). The mistakes leading to harm can be completely unintentional, and in some cases, unavoidable.
Yet, damage is done, and a civil suit arises.

Strict Liability
Strict liability provides a remedy when harm is suffered through no intentional fault. The courts needed to create a standard that
would cover this form of tort, or one without fault. The courts came up with the abnormally dangerous activity standard, which
assigns responsibility when an individual engages in some form of dangerous activity, even if care is taken to avoid mishap (CCBC
Legal Studies, n.d.). If a homeowner has horses in a pasture that is bounded by electric fencing, it can be determined that the
homeowner exercised reasonable care. However, suppose that the electricity goes down, the horses get out onto the road, and an
accident occurs as a result. In this case, the owner is responsible, even though he took reasonable care and the event was
unforeseen.

Figure 6.3.1 : If horses get out of a fenced-in area, the owner would be liable for any damage they cause while loose. (Credit: Slack/
pexels/ License: CC0)

For a court to assign strict liability based on abnormally dangerous activities, the activity must meet certain criteria. The court must
establish that at least four of the following six factors are present (CCBC Legal Studies, n.d.):
The activity poses a high degree of risk of harm to a person, the land of another, or the property owned by another.
The harm resulting from this activity would likely be substantial.
The use of reasonable care would not eliminate this risk.
The activity is not something that would be considered a matter of common usage.
The activity is not appropriate for the place where it occurs.
The danger of the activity overshadows the benefit it poses to a given community.
In essence, the basis for determining strict liability is the extent of the risk involved in the activity. This basis could also apply to
the ownership of dangerous pets. A dog that is known to be aggressive would qualify the owner for strict liability should it get out

Access for free at OpenStax

6.3.1

https://biz.libretexts.org/@go/page/30196

and bite someone. The courts would find that the owner knew, or should have known, that the dog was dangerous and had a
propensity to cause harm (Kionka, 2013).

Trespass
In some situations, the owner of the dangerous activity might not be held liable. One such situation is trespassing. Trespassing
occurs as an individual enters or remains upon property owned by another without permission (Kionka, 2013). In the case of
trespassing, the owner of the property does not have a duty to make the premises safe based on reasonable care for the trespasser
(Kionka, 2013). Also, the owner does not have a responsibility to cancel or alter activities on the premises to avoid endangering the
trespasser (Kionka, 2013).

Figure 6.3.2 : Train tracks are a common area for trespassing. (Credit: Muscat_Coach/ pixabay/ License: CC0)

In some cases, however, the property owner could be held liable (Kionka, 2013):
When the area in question is a common place for trespassing
When the owner knows a trespasser is present
When the trespasser needs aid, then the owner has a duty to rescue him or her
When the trespasser is a child, and the dangerous activity is deemed as an attractive nuisance, or an attraction that a reasonable
child would wish to view
Even though trespassing can present an exception to liability in the presence of a dangerous activity, it is not a given. There are
numerous exceptions that allow for liability. In effect, strict liability can occur in a given situation even when the property owner
has provided care that goes above and beyond what is reasonable. The court does not need to establish proof of lack of due care
when applying strict liability to a case (Baime, 2018).

Product Liability
Individuals are not always the defendants involved in civil suits. Manufacturers, wholesalers, distributors, and retailers can also be
named in torts that pertain to products and qualify as strict liability (CCBC Legal Studies, n.d.). Some products contain flaws that
were not intentionally created; such flaws may not be discovered until an individual suffers harm as a result of using them.
It is not always possible to conclusively prove that an act or omission was responsible for the harm (Baime, 2018). As a result, the
courts developed the doctrine of res ipsa loquitor, which means that whatever it is speaks for itself. The burden of proof shifts

Access for free at OpenStax

6.3.2

https://biz.libretexts.org/@go/page/30196

from the plaintiff to the defendant, who must disprove negligence. However, the plaintiff must first establish three factors (Baime,
2018):
The defendant had control over the product in question while it was being manufactured.
Under normal use and circumstances, the product would not cause damage or harm, but damage or harm has occurred in the
case in question.
The behavior of the plaintiff did not significantly contribute to the harm caused.
The doctrine of res ipsa loquitor does not establish proof of negligence, but it does allow the jury to infer what is not explicitly
available pertaining to negligent acts or omissions on the part of the defendant (Baime, 2018).
Negligence can occur when products are created because defects can harm consumers. Think about the potential harm that would
occur if brake manufacturers were negligent. This negligence would cause brakes to have flaws, which would prevent them from
doing their job of stopping cars. If a car does not stop, people will likely be injured. The manufacturing defect would result in a
product liability lawsuit, based on legal responsibility for the harmful consequences proximately caused by the product defect
(Baime, 2018). Since the courts would not be able to see the negligence occurring, the courts would base their decision on res ipsa
loquitor and the fact that the brakes would not normally fail under normal use by the driver.

Figure 6.3.3 : If brakes do not work like they are supposed to, it could be the result of a manufacturing defect that would result in
product liability. (Credit: Valtercirillo/ pixabay/ License: CC0)

The Unreasonably Dangerous Product Standard
In the case of product liability, the court uses an unreasonably dangerous product standard to determine liability. The unreasonably
dangerous product would be so dangerous that the danger would be beyond the expectation of the user, and a less dangerous option
could have been produced instead (Kionka, 2013). This type of unreasonably dangerous product often falls into one of three
categories (Kionka, 2013):
A flaw in the manufacturing process that occurred because the manufacturer failed to exercise proper care during manufacturing
A defect in the design of the product, which makes it dangerous, and safer alternatives are available and economically feasible
The product includes insufficient warnings or instructions for the proper use of the product and its potential dangers

Access for free at OpenStax

6.3.3

https://biz.libretexts.org/@go/page/30196

Defenses
There are defenses to product liability claims. In some cases, the plaintiff’s own behaviors contribute to his or her injuries, based on
his or her own negligence. This situation is known as contributory negligence. Contributory negligence, when determined by the
court, prevents any recovery of damages by the plaintiff (Baime, 2018). So, if the court finds contributory negligence, the plaintiff
is unable to recover any damages for the injury. Two forms of contributory negligence are assumption of risk and misuse.
Assumption of risk is one defense. In some cases, the defendant can argue that the user assumed the risk of using the product if he
or she used the product while knowing that the defect in the product created a risk (CCBC Legal Studies, n.d.). An individual who
purchases a saw and sees that the guard is too small to cover the teeth, but decides to use it anyway, is assuming the risk of using
the product. If the saw cuts the individual, then the manufacturer could argue that the person assumed the risk because he saw the
defect, understood the risk, and used the saw anyway.
Another defense is product misuse. In some cases, an individual will use a product in ways that it is not meant to be used (CCBC
Legal Studies, n.d.). The user might not be aware of a defect, and he or she proceeds to use the product incorrectly. Misuse by the
individual would be to blame for any resulting harm.

Figure 6.3.4 : Using a chainsaw with bare feet could be dangerous and add to the risk of use without a guard. If the plaintiff
suffered harm because his bare foot could not hold the wood down properly, he could be responsible for comparative negligence.
(Credit: edman_eu/ pixabay/ License: CC0)

Plaintiffs might also be responsible for comparative negligence. With comparative negligence, the plaintiff’s own actions in the
use of the product contributed to the harm caused by the product, but the plaintiff might still receive damages (CCBC Legal
Studies, n.d.). The amount of negligence on behalf of each part (plaintiff and defendant) is compared to determine the damages to
which the plaintiff is entitled (Baime, 2018). If a plaintiff is found to be 30% responsible, and the defendant 70% responsible, then
the plaintiff would be entitled to 70% of the damages suffered.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.

Access for free at OpenStax

6.3.4

https://biz.libretexts.org/@go/page/30196

6.3: Product and Strict Liability is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

6.3.5

https://biz.libretexts.org/@go/page/30196

6.4: End Notes
Baime. E. (2018). Fundamentals of tort law. Retrieved from: https://nationalparalegal.edu/Fundam...lsTortLaw.aspx.
Cornell Law School. (n.d.). Tort. Retrieved from: https://www.law.cornell.edu/wex/tort.
Kionka, E. J. (2013). Torts (5th ed.). St.
https://lscontent.westlaw.com/images...t/Torts5th.pdf.

Paul,

MN:

West

Academic

Publishing.

Retrieved

from:

Baime. E. (2018). Fundamentals of tort law. Retrieved from: https://nationalparalegal.edu/Fundam...lsTortLaw.aspx.
CCBC Legal Studies (n.d.) Strict liability. Retrieved from: https://ccbclegalstudiesbusinesslaw....ict-liability/.
Kionka, E. J. (2013). Torts (5th ed.). St.
https://lscontent.westlaw.com/images...t/Torts5th.pdf.

Paul,

MN:

West

Academic

Publishing.

Retrieved

from:

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
6.4: End Notes is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

6.4.1

https://biz.libretexts.org/@go/page/30197

6.E: Assessment Questions
1. Define Torts.
2. An example of an intentional tort is:
a. Defamation.
b. Assault.
c. Malicious prosecution.
d. All of the above.
3. When an individual creates and promotes malicious falsehoods about another that individual may be liable for:
a. Libel.
b. Slander.
c. Defamation.
d. All of the above.
4. Describe Negligence.
5. All of the following are elements of negligence except:
a. A reasonable person.
b. A duty by the defendant to either act or refrain from acting.
c. A breach of a duty owed by defendant.
d. Measurable harm.
6. Which of the following is a special relationship giving rise to a duty to act to aid or protect one in peril?
a. Hotel and guest.
b. Cousin to cousin.
c. School principal and student.
d. Hotel and guest, and school principal and student.
7. If an activity causes a foreseeable and highly significant risk of physical harm even when reasonable care is exercised by all
actors, and the activity is not one of common usage, it is:
a. Proximate cause.
b. Abnormally dangerous.
c. Negligence.
d. None of these are correct.
8. What is an attractive nuisance?
9. The elements of res ipsa loquitor that a plaintiff must establish in a product liability lawsuit include all of the following except:
a. The defendant breached his or her duty of care.
b. The defendant had control over the product in question while it was being manufactured.
c. Under normal circumstances, the product would not cause damage or harm, but damage or harm has occurred in the case in
question.
d. The behavior of the plaintiff did not significantly contribute to the harm caused.
10. Describe the differences between contributory and comparative negligence.

Contributors
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.

6.E: Assessment Questions is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

6.E.1

https://biz.libretexts.org/@go/page/30198

CHAPTER OVERVIEW
7: Contract Law
7.1: Introduction
7.2: Consideration and Promissory Estoppel
7.3: Capacity and Legality
7.4: Breach of Contract and Remedies
7.5: End Notes
7.E: Assessment Questions

7: Contract Law is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

1

7.1: Introduction
Learning Objectives
Analyze the principles of contract law and how they apply to businesses.

Figure 7.1.1 : Introduction (Credit: edar/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
7.1: Introduction is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

7.1.1

https://biz.libretexts.org/@go/page/30200

7.2: Consideration and Promissory Estoppel
A contract is defined as an agreement between two or more parties that is enforceable by law.
To be considered enforceable by law, a contract must contain several elements, including offer and acceptance, genuine agreement,
consideration, capacity, and legality.

Figure 7.2.1 : Before a contract can become legal and enforceable, several elements must first be in place. (Credit: rawpixel/
pixabay/ License: CC0)

The key to a contract is that there must be an offer, and acceptance of the terms of that offer. An offer is a proposal made to
demonstrate an intent to enter a contract. Acceptance is the agreement to be bound by the terms of the offer. Offers must be made
with intent, must be definite and certain (i.e., the offer must be clearly expressed for it to be enforceable), and must be
communicated to the offeree. An acceptance must demonstrate the willingness to consent to all of the terms of the offer.
Genuine agreement, i.e., “a meeting of the minds,” is also required. Agreement can be destroyed by fraud, misrepresentation,
mistake, duress, or undue influence.
Consideration must be included in contracts. Consideration is a thing of value promised in exchange for something else of value.
This mutual exchange binds the parties together.
Capacity to contract is the next element required for a valid agreement. The law presumes that anyone entering a contract has the
legal capacity to do so. Minors are generally excused from contractual responsibility, as are mentally incompetent and drugged or
drunk individuals.
Finally, legality is the last element considered. Parties entering into contracts that involve illegal conduct may not expect judicial
relief to have that contract enforced. This theory has also been applied to conduct that would be considered in opposition to public
policy.

Consideration and Promissory Estoppel
Contract law employs the principles of consideration and promissory estoppel.

Consideration
In most cases, consideration need not be pecuniary (monetary). Most contracts are enforceable only if each party gets consideration
from the agreement. Consideration can be money, property, a promise, or some right. For instance, when a music company sells

Access for free at OpenStax

7.2.1

https://biz.libretexts.org/@go/page/30201

studio equipment, the promised equipment is the consideration for the buyer. The seller’s consideration is the money the buyer
promises to pay for the equipment.

Promissory Estoppel
The promissory estoppel doctrine is an exception to the requirement of consideration for contracts. Promissory estoppel is triggered
when one party acts on the other party’s promise. In cases where it is triggered, there is harm or severe injustice to the party who
acted because they relied on the other party’s broken promise.
The doctrine of promissory estoppel allows aggrieved parties to pursue justice or fairness for the performance of a contract in court,
or other equitable remedies, even in the absence of any consideration. Its legal application may vary from state to state, but the
basic elements include:
A legal relationship existed between the parties.
A promise was made.
There was reliance on the promise that caused one party to act before any real consideration was exchanged.
A substantial and measurable detriment occurred as a result of the failure to perform on the contract.
An unconscionable result, or gross injustice, resulted from the broken promise.
If it is found that these elements are satisfied and that the doctrine of estoppel is applicable, then the court will issue the appropriate
damages in the form of reliance damages to restore the aggrieved party to the position they were in prior to the broken promise.
Expectation damages are not usually available if promissory estoppel is being claimed.
An example of how this principle would apply is:

Example 7.2.1: promissory estoppel
After a bidding war for his services, Bob turns down a job offer with We are the Best, LLC in Miami, Florida (where he lives),
and accepts a dream job offer from MegaCorp Co. in San Francisco, California. The offer contains a specific start date,
compensation terms, benefits outline, and more. However, it does not include relocation expenses or provisions. The company
is aware of his plans to move across the country for the sole purpose of taking this dream role. Bob breaks his Miami lease
with penalty and spends approximately $13,000 in moving and travel costs. As the cost of living in San Francisco is much
higher than in Miami, he puts down a much pricier first and last month’s rent and security deposit payment than he is used to.
Within two days of his planned start date, he receives a call from management at MegaCorp Co. stating that the company has
changed its mind and decided to go in a different direction. If Bob brings a promissory estoppel suit, he will likely be entitled
to all of the costs that he incurred while anticipating the start of the promised role (i.e., penalty for the broken lease, moving
costs, difference in the rental costs, cost of breaking the new lease, if necessary, etc.) Following reimbursement of his costs,
Bob will be returned to the same position he was in prior to the broken promise. However, the company will not likely be
required to reopen the role for him or give him the job, as originally anticipated. Also, he will not likely be awarded any
damages for the job that he turned down with We are the Best, LLC, as expectation damages are not usually available.
The doctrines of consideration and promissory estoppel are essential to an understanding of how contracts are formed and enforced
in the United States.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
7.2: Consideration and Promissory Estoppel is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

7.2.2

https://biz.libretexts.org/@go/page/30201

7.3: Capacity and Legality
For a contract to be legally binding, the parties entering into the contract must have the capacity to do so. As a legal matter, there
are certain classes of people who are presumed to have no capacity to contract. These include legal minors, the mentally ill, and
those who are intoxicated. If people meeting these criteria enter into a contract, the agreement is considered voidable. If a contract
is voidable, then the person who lacked capacity has the choice to either end the contract or continue with it as agreed upon. This
design is meant to protect the party lacking capacity.
Following are some examples of the application of these rules.

Minors Have No Capacity to Contract
In most states, minors under the age of 18 lack the capacity to make a contract and may therefore either honor an agreement or void
the contract. However, there are a few exceptions to this rule. In most states, a contract for necessities (i.e. food and clothing) may
not be voided. Also, in most states, the contract can no longer be voided when the minor turns 18.

Example 7.3.1
Mary, 16, an athlete, signs a long-term endorsement deal with a well-known brand and is compensated for several years. At
age 20, she decides she wants to take a better endorsement deal, so she tries to void the agreement on the grounds that it was
made when she was a minor and that she lacked capacity at that time. Mary will not likely succeed in having her agreement
voided, as she has passed the period of incapacity.

Mental Incapacity
If a person lacks the mental capacity to enter a contract, then either he or she, or his or her legal guardian, may void it, except in
cases where the contract involved necessities. In most states, mental capacity is measured against the “cognitive standard” of
whether the party understood its meaning and effect.

Example 7.3.2
Mr. Williams contracted to sell a patent. Later, however, he claimed that he lacked capacity to enter the agreement. He,
therefore, sought to have the contract voided. Williams based his claim on the fact that he had been diagnosed as manicdepressive and had received treatment from a variety of mental hospitals for this condition. His doctor stated that he was
unable to properly evaluate business opportunities and contracts while in a “manic” state. A California Court of Appeals,
evaluating a similar situation, refused to terminate the contract and stated that even in his manic state, the party was capable of
contracting, as his condition may have impaired his judgment but not his understanding of the contract. With other mental
conditions, a different legal conclusion could be reached.

Voluntary Intoxication – Drugs and Alcohol
Courts generally do not find lack of capacity to contract for people who are voluntarily intoxicated. The rationale for this decision
is found in the reasoning that individuals should not be allowed to side-step their contractual obligations by virtue of their selfinduced states. By another token, however, courts also seek to avoid the undesirable result of allowing the sober party to take
advantage of the other person’s condition. Therefore, if a party is so inebriated that he or she is unable to understand the nature and
consequences of the agreement, then the contract may be voided by the inebriated party.

Example 7.3.3
In the late 1900s, the owner of a significant amount of stock went on a three-month drinking binge. A local bank that was
aware of his consistent inebriation hired a third party to contract with him. The third party succeeded in getting him to sell his
stock for about 1.5% of the worth of its total value. When the duped seller ended his binge a month later, he learned that the
third party had sold the stock to the local bank behind the deal. He then sued the third party. Ultimately, the case was decided
by the U.S. Supreme Court, which found that the agreement was void because both the bank and the third party knew that the
plaintiff was unaware of what he was doing when he entered the contract. The bank was required to return the shares to the
plaintiff, minus the 1.5% amount of real value that he had been paid for the shares.

Access for free at OpenStax

7.3.1

https://biz.libretexts.org/@go/page/30202

Legality
Contracts must be created for the exchange of legal goods and services to be enforced. An agreement is void if it violates the law,
or is formed for the purpose of violating the law. Contracts may also be found voidable if they are found violative of public policy,
although this is rarer. Typically, this conclusion is only invoked in clear cases where the potential harm to the public is substantially
incontestable, eluding the idiosyncrasies of particular judges.
For a contract to be binding, it must not have a criminal or immoral purpose or go against public policy. For example, a contract to
commit murder in exchange for money will not be enforced by the courts. If performing the terms of the agreement, or if formation
of the contract, will cause the parties to engage in activity that is illegal, then the contract will be deemed illegal and will be
considered void or “unenforceable,” similar to a nonexistent contract. In this case, there will not be any relief available to either
party if they breach the contract. Indeed, it is a defense to a breach of contract claim that the contract itself was illegal.

Example 7.3.4
In a state where gambling is illegal, two parties enter into an employment contract for the hiring of a blackjack dealer. The
contract would be void because the contract requires the employee to perform illegal gambling activities. If the blackjack
dealer tries to recover any unpaid wages for work completed, his claim will not be recognized because the courts will treat the
contract as if it never existed.
By contrast, parties enter a contract that involves the sale of dice to a known dealer in a state where gambling is unlawful. The
contract would not be considered void because the act of selling dice, in and of itself, is not illegal.
Some examples of contracts that would be considered illegal are contracts for the sale or distribution of illegal drugs, contracts for
illegal activities such as loansharking, and employment contracts for the hiring of undocumented workers.
An understanding of the several theories outlined herein for establishing (or challenging) capacity and legality in contract law is
essential to this area of law.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
7.3: Capacity and Legality is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

7.3.2

https://biz.libretexts.org/@go/page/30202

7.4: Breach of Contract and Remedies
Once a contract is legally formed, both parties are generally expected to perform according to the terms of the contract. A breach of
contract claim arises when either (or both) parties claim that there was a failure, without legal excuse, to perform on any, or all,
parts and promises of the contract.
Several inquiries are triggered when a breach of contract claims is initiated. The first step is to determine whether a contract existed
in the first place. If it did, the following questions may be asked: What did the terms of the contract require of the parties? Were the
contractual terms modified at any point? Did the breach actually occur? Was the claimed breach material to the contract? Does any
legal excuse or defense to enforcement of the contract exist? What damages were caused by the breach?

Material vs. Minor Breach
The parties’ obligations and remedies for a breach of contract depend on whether the breach is considered material or minor.
When something substantially different from what was expected under the terms of the contract is delivered, the breach will be
considered material. For example, the breach will be considered material if the contract promises the delivery of Christmas
ornaments, but the buyer receives a box of candies. In the case of a material breach, the non-breaching party has the right to all
remedies for breach of the entire contract and is no longer expected to perform their obligations. In considering whether a breach is
material, courts will determine whether the non-breaching party still received a benefit, and if so, how much was received,
adequate compensation for the damages, the extent of the performance (if any) by the breaching party, any hardship to the
breaching party, the negligence or intent behind the behavior of the breaching party, and finally, the possibility that the breaching
party will perform the remainder of the contract.
There are times, however, that despite the breaching party’s failure to perform some of the contract, the other party still receives a
majority of the goods or services specified in the contract. In this case, the breach will be considered minor. For example, the
breaching party may be late on delivering goods or services promised under a contract that does not specify a firm delivery date
and that doesn’t state that time is of the essence. In this case, a reasonably short delay would likely only be considered a minor
breach of the contract. Consequently, the non-breaching party would still be required to perform as pursuant to the contract.
However, damages may be available to them if they suffered some harm as a result of the delay.

Remedies
Typically, the remedies that will be available if a breach of contract is found are money damages, restitution, rescission,
reformation, and specific performance.

Access for free at OpenStax

7.4.1

https://biz.libretexts.org/@go/page/30203

Figure 7.4.1 : When there is a breach of contract, the courts might get involved to help determine the remedy. (Credit: succo/
pixabay/ License: CC0)

Money damages include compensation for financial losses caused by the breach.
Restitution restores the injured party to status quo or the position they had prior to the formation of the contract, by returning to the
plaintiff any money or property given pursuant to the contract. This type of relief is typically sought when a contract is voided by
courts due to a finding that the defendant is incompetent or lacks capacity.
Rescission or reformation may be available to parties who enter into contracts by mistake, fraud, undue influence, or duress.
Rescission terminates the duties of both parties under the contract, while reformation allows courts to equitably change the
contract’s substance.
Specific performance compels one party to perform the promises stated in the contract as nearly as practicable. Specific
performance is only mandated when money damages do not adequately compensate for the breach. Personal service, however, may
not be used to compel specific performance, since doing so would constitute forced labor, i.e. slavery, which is in violation of the
U.S. Constitution.
Inevitably, when valid contracts are created, the potential for breach exists. An understanding of what happens when a contract’s
terms are breached is fundamental to an understanding of contract law.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
7.4: Breach of Contract and Remedies is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

7.4.2

https://biz.libretexts.org/@go/page/30203

7.5: End Notes
Promissory Estoppel: Requirements and Limitations of the Doctrine. University of Pennsylvania Law School. Retrieved
from: https://scholarship.law.upenn.edu/cg...enn_law_review.
Promissory Estoppel as a Substitute for
https://lawshelf.com/videos/entry/co...-consideration.

Consideration.

LawShelf

Educational

Media.

Retrieved

from:

US Legal, Inc. Consideration. Contracts. Retrieved from: https://contracts.uslegal.com/consideration/.
Stim, R. Consideration: Every Contract Needs It. Nolo. 23 Apr. 2015. Retrieved from: www.nolo.com/legalencyclopedia/consideration-every-contract-needs-33361.html.
What Is ‘Consideration’ and How Much Is Required? Findlaw. Retrieved from: https://smallbusiness.findlaw.com/bu...required.html.
Bradley, J. The Legal Capacity of a Contract. November 21, 2017. Retrieved from: https://smallbusiness.chron.com/lega...act62816.html.
Capacity To Enter Into Contracts – Contract Law. https://laws.com/. Retrieved from: https://contract-law.laws.com/legali...intocontracts.
Can a Minor Enter into a Contract? HG.org. Retrieved from: www.hg.org/legal-articles/ca...contract-34024.
Breach of Contract, Remedies that can be Pursued. HG.org. Retrieved from: www.hg.org/legal-articles/br...-pursued-22797.
Remedies for Breaches of Contract. LawTeacher. Retrieved from: https://www.lawteacher.net/free-law-...-law-essay.php.
Contracts—termination and contractual claims
https://www.lexisnexis.com/uk/lexisp...edies_overview.

and

remedies—overview.

Lexis

PSL.

Retrieved

from:

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
7.5: End Notes is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

7.5.1

https://biz.libretexts.org/@go/page/30204

7.E: Assessment Questions
1. What is the definition of a contract?
2. The elements of a contract include all but the following element:
a. Offer and acceptance.
b. Consideration.
c. Capacity.
d. Promissory Estoppel.
3. What are the ways an agreement can be invalidated?
a. Fraud.
b. Misrepresentation.
c. Undue influence.
d. All of the above.
4. Describe the concept of Promissory Estoppel.
5. Consideration may include any of the following except:
a. A promise.
b. A gift.
c. Property.
d. Money.
6. What happens when a person lacks the legal capacity to enter into a contract?
7. Which of the following is most likely to be classified as a necessity for which a minor will be held liable on a contract?
a. A television.
b. School supplies.
c. Education.
d. Food.
8. A minor can avoid a contract to purchase a car if:
a. The car has been destroyed.
b. The car has been damaged.
c. He or she grows tired of it.
d. All of the above.
9. When can a mentally incompetent person void a contract?
10. Examples of illegal contracts include all but the following:
a. Contracts for the sale or distribution of heroin.
b. Contracts for loansharking.
c. Contracts in consideration of marriage.
d. Employment contracts for the hiring of undocumented workers.
11. Define a material breach.
12. Typical remedies available for a breach of contract include:
a. Money damages.
b. Rescission.
c. Specific Performance.
d. All of the above.
13. Distinguish between rescission and reformation.
14. Courts of equity will not grant specific performance of contracts:
a. For a personal service contract.
b. For the sale of real estate.
c. For the sale of the original manuscript of a rare edition book.
d. All of these are correct.
15. Define restitution.

Access for free at OpenStax

7.E.1

https://biz.libretexts.org/@go/page/30205

Contributors
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.

7.E: Assessment Questions is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

7.E.2

https://biz.libretexts.org/@go/page/30205

CHAPTER OVERVIEW
8: Sales Contracts
8.1: Introduction
8.2: The Nature and Origins of Sales Contracts
8.3: Warranties and Sales Contracts
8.4: End Notes
8.E: Assessment Questions

8: Sales Contracts is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

1

8.1: Introduction
Learning Objectives
Recognize nuances of contracts pertaining to sales.

Figure 8.1.1 : Introduction (Credit: JESHOOTS-com/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
8.1: Introduction is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
8.1: Introduction by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

8.1.1

https://biz.libretexts.org/@go/page/30207

8.2: The Nature and Origins of Sales Contracts
Features of Sales Contracts
Commercial enterprises that engage in buying and selling practices need to be aware of the features and nature of sales contracts.
A contract of sale is a specific type of contract in which one party is obligated to deliver and transfer ownership of a good to a
second party, who in turn is obligated to pay for the good in money, or its equivalent. The party who is obligated to deliver the good
is known as the vendor or seller. The party who is obligated to pay for the good is known as the vendee or buyer.
It has generally been established that there are six main features of sales contracts. Sales contracts are:
1. Consensual: they are perfected by mere consent without the need for any additional acts
2. Bilateral: both parties in the contract are bound to fulfill reciprocal obligations toward each other
3. Onerous: the good sold is conveyed in consideration of the price, and the price paid is conveyed in consideration of the good
4. Commutative: the good sold is considered to be the equivalent of the price, and vice versa
5. Nominate: this type of contract has a special designation (i.e., sale)
6. Principal: the validity does not depend upon the existence of other contracts

Sources of Law for Sales Contracts
Only in very limited circumstances (such as in the buying and selling of stocks) does federal law govern sales contracts. Until the
1950s, there were two main sources of law for sales contracts: state common law and state statutory law. Thus, the laws governing
sales contracts differed from state to state. As interstate commercial activity grew in importance, there was a need for a uniform
law for sales transactions that would harmonize rules across the states. Therefore, in 1952, the Uniform Commercial Code
(UCC)was created to govern business transactions. All 50 states have adopted the Code, but each has the power to modify it, in line
with the wishes of the state legislature.

The Uniform Commercial Code
The UCC categorizes items that can be bought or sold into three types:
1. Goods are defined in Section 2-105 of the UCC as tangible items “which are movable at the time of identification to the
contract for sale.” Therefore, the primary features of goods are that they are movable and tangible. Refrigerators, paper, and
furniture are all examples of goods.
2. Services are items that are movable but not tangible. Accounting is an example of a service.
3. Realty describes non-good items that are tangible but not movable. Under this definition, commercial and residential property
are classed as realty.
These definitions have created some grey areas that have been clarified by the courts in their interpretation of the UCC. In the 2008
case Crown Castle Inc. et al. v. Fred Nudd Corporation et al., a case in which the telecommunications company Crown Castle sued
a cell phone tower installation firm for the construction of faulty towers, the courts had to determine whether cell phone towers
(monopoles) should be classified as movable (and hence goods) or non-movable (and therefore realty). Ultimately, it was
determined that monopoles are goods. Items that are attached to realty (e.g. a counter or a bar) and that are used for business
activities are described as trade fixtures and treated as goods. Software licenses are not tangible, but they are also not movable,
and have been treated in different ways: as goods, a mixed sale (a tangible item tied to an intangible item), and pure services. Items
such as soil and clay may be treated as goods even if they are part of immovable land because they can be extracted and moved.
Crops that are sold while they are still growing on the land are also considered to be goods even though they are technically
immovable while growing.
Article 2 of the UCC specifically pertains to sales contracts of goods. It defines a sale as a transaction that involves “the passing of
title from the seller to the buyer for a price.” However, merchants are classified as a separate entity under the terms of the UCC.
This distinction is important because the Code contains provisions that specifically apply to merchants and place greater duties on
merchants to protect private citizens. There are four ways in which an entity can be classified as a merchant:
Table 8.2.1
Classification

Access for free at OpenStax

Examples

8.2.1

https://biz.libretexts.org/@go/page/30208

Classification

Examples

An agent who regularly sells goods as part of his or her business or
trade

A seller on an online auction site

An individual who employs other people to sell goods

The owner of a clothing store

A person who works for a person who sells goods

An employee at a grocery retailer

Any entity who self-identifies as a merchant

An individual who describes himself or herself as a merchant in
corporate documents

Formation of Sales Contracts under the UCC
Sales contracts require most of the same components as general contracts, but the UCC includes some provisions that specifically
pertain to the creation of sales contracts. First, the UCC includes a new category of offer. Basic contract law states that for an offer
to be valid, it has to have “definiteness of terms.” In the UCC, most of that particular rule is modified for greater flexibility. If the
parties have “open” (in other words, “not definite”) terms, the UCC addresses the situation with an overlay of “reasonableness”—
for example, if no time for performance is designated, the performance must occur within a “reasonable” time. As a result, the
following terms are legally allowed to be “open,” and there is a “default” provision that will apply under the UCC:
Table 8.2.2
Open Term

Default

Applicable UCC Provision

Price

If price is not named, the default is
“reasonable price.”

UCC 2-305(1)

Payment

If payment is not named, default is “due at the
time and place at which the buyer is to receive
the goods.”

UCC 2-310(a)

Delivery

If delivery is not named, the default is “buyer
normally takes delivery at the seller’s place of
business.”

UCC 2-308(a)

Duration of an Ongoing Contract

If duration of an ongoing contract is not
named, the default is “buyer normally takes
delivery at the seller’s place of business.”

UCC 2-308(a)

The only term that really cannot be left open is the quantity term. The court is not going to second-guess a quantity if the parties
don’t set one in the contract—for example, why would the court arbitrarily want to force the parties to buy and sell 15, 000 widgets
if a quantity wasn’t specified? There are two exceptions to this rule: requirements contracts (“as much as I need”) and output
contracts (“as much as you can produce”). Even though these ideas are illusory, they’re generally allowed in the commercial
setting with good-faith limitations under UCC 2-306.
Sometimes, however, the courts will not allow purported “requirements” contracts. In one case, a court ruled that the contract was
an unenforceable illusory contract instead of an enforceable requirements contract, even though it was a contract for the sale of
goods (“as much as I need”). The reason for this ruling was that it did not appear that the buyer had any real intention of going
through with any purchase.
Under Section 2-205 of the UCC, offers made by merchants are considered to be firm offers if the offers are made in writing and
explicitly state that there is a three-month irrevocability period. A three-month irrevocability period is assumed if no mention is
made with the offer. Acceptance of the offer can be made in any reasonable manner, but the mirror-image rule does not apply
under the UCC. This means that if the terms of the acceptance do not mirror those of the offer, the acceptance is treated as a
counteroffer and no legal contract is formed. Sale of goods contracts must be in writing if the value of the goods is $500 or more.
Modifications to the contract must be made in good faith, and new consideration is not required. A contract provision, or the entire
contract itself, can be considered to be unconscionable if its terms are unfair or unreasonable. If a court deems this to be the case,
the contract, or certain provisions of it, may be unenforceable.

Access for free at OpenStax

8.2.2

https://biz.libretexts.org/@go/page/30208

Title
Title means ownership of a good. When the sale is completed, an agent must pass the title for the good to the buyer. There are three
types of titles:
1. Good title describes a title that is obtained from an individual who owns the goods free and clear.
2. Void title occurs when the title is passed to the buyer from a person who does not legitimately own the title. An important point
is that good faith is irrelevant when a void title is acquired. For example, a person who unknowingly purchased stolen goods has
a void title. An exception occurs when an owner entrusts goods to a merchant who ordinarily deals in those goods, and then
that merchant sells the goods to a good-faith buyer. In this case, the buyer acquires a good title. For example, if a motorcycle
owner takes the motorcycle to a vehicle repair shop and the motorcycle is accidentally sold, the buyer acquires the title.
3. Voidable title occurs when the contract would have been good, but certain circumstances make it voidable. For example, if the
buyer was deceitful about his or her true identity, the buyer is a minor, or the buyer wrote a bad check in the sale, then the title
is deemed voidable.

Figure 8.2.1 : A sale is defined as a transaction that involves the passing of a title from the seller to the buyer for a price. (Credit:
Negative Space/ pexels/ License: CC0)

Issues Associated with Title
Imagine the following scenario: A café purchases a new coffee machine from a supplier. However, when the supplier tries to
deliver the equipment to the café, it is involved in an accident and the coffee machine is destroyed. A question emerging from this
scenario is this: Is the supplier legally obligated to replace the machine? Asked differently: Who holds the good title in this
scenario?
Prior to the introduction of the Uniform Common Code, the loss would have fallen on the owner of the café, since he or she paid
for the coffee machine prior to taking possession of it. Under the UCC, however, as long as the supplier is considered a merchant,
the risk of loss remains with the merchant until the buyer takes possession of the good.
Given problems like the one described above, the UCC separately considers four specific issues relating to titles:
Ownership. Under consideration is the question of when the title transfers from vendor to vendee, and hence when ownership
is said to occur.
The concept of encumbrance considers when the vendee is granted an interest in the good such that the good can be used as
collateral for a debt.
The UCC considers when the risk of loss attaches and what the responsibilities of the buyer and seller are to each other, should
a loss occur.
Insurable interest is the right to insure the goods against exposure to risk of loss or damage
The UCC allows four scenarios for sales contracts: simple delivery contracts, common-carrier delivery contracts, goods-inbailment contracts, and conditional sales contracts.
Each type involves the title, risk of loss, and insurable interest passing at different times.
A simple delivery contract occurs when the goods are transferred from the buyer to the seller at the time of the sale or later, e.g., if
the goods are delivered. Title transfers when the contract is executed, insurable interest passes at the same time, and risk of loss

Access for free at OpenStax

8.2.3

https://biz.libretexts.org/@go/page/30208

transfers when the buyer takes possession, unless the seller is not a merchant. In the latter case, under the rule of tender of
delivery, risk remains with the buyer.
A common-carrier delivery contract occurs when a common carrier, who is an independent contractor rather than an agent of the
seller (e.g., a trucking line), delivers the goods. The UCC further categorizes these types of contracts into shipment contracts and
destination contracts:
1. A shipment contract occurs when it is the responsibility of the seller to make the shipping arrangements and to transfer the
goods to the common carrier. Under this contract, title passes to the buyer at the time of shipment, so the buyer bears the risk of
loss, even when he or she has not taken possession of the goods.
2. A destination contract occurs when the seller is required to deliver the goods to a location that is stipulated in the contract.
Under this contract, title transfers when the goods are delivered, but the seller bears the risk of loss until that time.
A goods-in-bailment contract occurs when the goods are stored under the control of a third party, such as in a warehouse or on a
ship. Transfer of title and risk of loss depends on whether the seller has a document indicating ownership of the goods and whether
that document is negotiable or non-negotiable. A negotiable document contains the words, “deliver to the order of [seller].” As
soon as that document is endorsed to the buyer, both title and risk pass to the buyer. A non-negotiable document lacks those words.
Under these circumstances, title passes with the endorsement of the document, but risk of loss does not pass until the custodian of
the goods is notified of the title. If a document of title is completely absent, title passes at the same time as the execution of the
contract, but risk does not pass until the custodian is notified of, and acknowledges, the transaction. Insurable interest is created
when either the buyer or seller has the title, risk of loss, or an economic interest in the goods.
Finally, a conditional sales contract is a contract that occurs when the sale is dependent on approval. For example, a sale-or-return
agreement occurs when both parties agree that the buyer can return the goods at a later date. Insurable interest is created once the
goods are identified in the contract. Title and risk of loss depend on whether the goods are delivered by the common carrier, the
seller, or in bailment, as described above.

The International Sale of Goods
With globalization, there has been a significant expansion of commercial transactions undertaken across international borders. The
United Nations Convention on Contracts for the International Sale of Goods, or the CISG, is the main legal structure offered
for the governance of international commercial transactions. The CISG broadly covers the same topics as the UCC, but it preempts
the UCC if there is a problem with an international sale.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
8.2: The Nature and Origins of Sales Contracts is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
8.2: The Nature and Origins of Sales Contracts by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

8.2.4

https://biz.libretexts.org/@go/page/30208

8.3: Warranties and Sales Contracts
Warranties
A warranty is a guarantee on the good that comes as part of the sales contract, but contract law treats warranties as an additional
form of contract that binds the selling party to undertake a certain action. Typically, the selling party has an obligation to provide a
product that achieves a specified task, or to deliver a service that meets certain minimal standards. Warranties are offered for a
range of different goods and services, from manufactured goods to real estate to plumbing services. The warranty assures the buyer
that the good or service is free from defects, and it is a legally binding commitment. In the event that the product or service fails to
meet the standards set out in the warranty, then the contract provides a specific remedy, such as a replacement or repair.

Figure 8.3.1 : The law provides remedies for breach of sales contracts. (Credit: rawpixel/ pexels/ License: CC0)

According to UCC 1-203, the performance and execution of all contracts must be undertaken in good faith. Good faith means
honesty in fact and the observance of reasonable commercial standards of fair dealing. If the parties in the contract are merchants,
the UCC also requires that the contract be undertaken in accordance with commercial reasonableness. This requirement means
that the transaction should be undertaken in a sensible and prudent way.

Express and Implied Warranties
Warranties can be express, implied, or both. Both express and implied warranties provide legal relief for the purchaser in the event
of a breach of contract.
An express warranty is one in which the seller explicitly guarantees the quality of the good or service sold. Typically, the vendor
provides a statement, or other binding document, as part of the sales contract. What this means in practice is that the buyer has
engaged in the contract on the reasonable assumption that the quality, nature, character, purpose, performance, state, use, or
capacity of the goods or services are the same as those stated by the seller. Therefore, the sales contract is based, in part, on the
understanding that the goods or services being supplied by the seller will conform to the description, or any sample, that has been
provided.
There are myriad ways in which the seller can make statements as to the characteristics of the goods.
Here are a few examples of express warranties:
“Wrinkle-free shirt”
“Lifetime guarantee”
“Made in the USA”
“This orange juice is not from concentrate”
“24k gold”
There is not a specific way that words must be formed to make an express warranty valid. Importantly, the sales contract does not
need to explicitly state that a warranty is being intended. It is enough that the seller asserts facts about the goods that then become
part of the contract between the parties. However, the courts do apply a reasonableness test of reliance upon warranties. Puffery,

Access for free at OpenStax

8.3.1

https://biz.libretexts.org/@go/page/30209

or language used to bolster sales, is lawful, and the consumer is required to apply reason when evaluating such statements. For
example, buyers are expected to use reason when judging seller claims such as “this sandwich is the best in the world.” Obvious
sales talk cannot ordinarily be treated as a legally binding warranty.
A breach of the warranty occurs when the express warranty has been found to be false. In such circumstances, the warrantor is
legally liable just as though the truth of the warranty had been guaranteed. The courts do not accept as a defense:
Seller claims the warranty was true.
Seller claims due care was exercised in the production or handling of the product.
Seller claims there is not any reason to believe that the warranty was false.

Implied Warranties
In certain circumstances where no express warranty was made, the law implies a warranty. This statement means that the warranty
automatically arises from the fact that a sale was made. With regard to implied warranties, the law distinguishes between casual
sellers and merchant sellers, with the latter held to a higher standard, given that they are in the business of buying or selling the
good or service rendered. For example, unless otherwise agreed, goods sold by merchants carry an implied warranty against claims
by any third party by way of trademark infringement, patent infringement, or any other intellectual property law infringement. This
type of warranty is known as the warranty against infringement. Another implied warranty provided by merchant sellers is the
warranty of fitness for normal use, which means that the goods must be fit for the ordinary purposes for which they are sold.
It is important to note that if express warranties are made, this does not preclude implied warranties. If an express warranty is
made, it should be consistent with implied warranties, and can be treated as cumulative, if such a construction is reasonable. If the
express and implied warranties cannot be construed as consistent and cumulative, the express warranty generally prevails over the
implied warranty, except in the case of the implied warranty of merchantability, or fitness for purpose.

Breaches of Warranty
If the buyer believes that there has been a breach of the implied warranty of merchantability, it is their responsibility to demonstrate
that the good was defective, that this defect made the good not fit for purpose, and that this defect caused the plaintiff harm. Typical
examples of defects are:
Design defects
Manufacturing defects
Inadequate instructions on the use of the good
Inadequate warning against the dangers involved in using the good.

Specific Examples of Goods Under the Warranty of Merchantability
Table 8.3.1
Type

Description

Second-hand goods

The UCC treats warranties arising for used goods in the same way as
warranties arising for new goods, but second-hand products tend to be
held to a lower standard on the warranty of merchantability.

Buyer-designed goods

The same warranties arise for mass manufactured goods as for goods
that have been specified or made to order for the buyer. However, in this
case, no warranty of fitness for purpose can arise since the buyer is
using his or her own decisions, skill, and judgment when making the
purchase.

Food and drink

The sale of food or drink carries the implied warranty of being fit for
human consumption.

The buyer might intend to use the goods purchased for a different purpose than that for which it was sold. In this case, the implied
warranty holds only if the buyer relies on the seller’s skill or judgment to select the product, the buyer informs the seller at the time
of purchase of his or her intention for the use of the good, and the buyer relies on the seller’s judgment and skill in making the final
choice. If the seller is not made aware of the buyer’s true intention, or does not offer his or her skill and judgment in aiding the sale,
then warranty of fitness for a particular purpose does not arise. For this reason, it is common for vendors to include provisions in
the average terms and conditions of sale with regard to the true and intended purpose of use.

Access for free at OpenStax

8.3.2

https://biz.libretexts.org/@go/page/30209

Warranty of Title
By the mere act of selling, the vendor implies a warranty that the title is good and that the transfer of title is lawful. In addition, the
act of the sale creates a warranty that the goods shall be delivered free from any lien of which the buyer was unaware. In some
circumstances, the warranty of title can be excluded from the contract documents. For instance, when the seller makes the sale in a
representative capacity (e.g. as an executor of an estate), then a warranty of title will not arise.

Remedies to Buyers under the UCC
Table 8.3.2
Remedy

Description

Cancel the contract

The UCC allows buyers to cancel the contract for nonconforming goods
and to seek remedies that give them the benefit of the bargain.

Obtain cover

Buyers are allowed to substitute goods for those due under the sales
contract. However, substitutes must be reasonable, acquired without
delay, and obtained in good faith.

Obtain specific performance

If the goods are unique or a legal remedy is inadequate, the seller may
be required to deliver the goods as identified in the contract.

Sue

Buyers are entitled to consequential and incidental damages if there is a
breach of contract. They may also be able to obtain liquidated damages
(damages before the breach occurs) or punitive damages.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
8.3: Warranties and Sales Contracts is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
8.3: Warranties and Sales Contracts by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

8.3.3

https://biz.libretexts.org/@go/page/30209

8.4: End Notes
Kubasek, N., Browne, M. N., Dhooge, L. J., Herron, D. J., Williamson, C., & Barkacs, L. L. (2015). Dynamic business law.
McGraw-Hill Education.
Kubasek, N., Browne, M. N., Dhooge, L. J., Herron, D. J., Williamson, C., & Barkacs, L. L. (2015). Dynamic business law.
McGraw-Hill Education.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
8.4: End Notes is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
8.4: End Notes by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

8.4.1

https://biz.libretexts.org/@go/page/30210

8.E: Assessment Questions
1. What is a sales contract?
2. All of the following are features of sales contracts except:
a. Consensual.
b. Bilateral.
c. Cumulative.
d. Principal.
3. What source of law governs sales contracts?
a. Common Law.
b. The Uniform Commercial Code.
c. Statutory Law.
d. Federal Law.
4. What is the definition of a good?
5. Distinguish a shipment contract from a destination contract.
6. What is a warranty in a sales contract?
7. Describe the difference between an express and implied warranty.
8. Examples of a defect in a breach of the implied warranty of merchantability, include all of the following except:
a. Design defect.
b. Manufacturing defect.
c. Inadequate instructions.
d. Product defect.
9. The following are possible remedies to buyers under the UCC:
a. Cancel the contract.
b. Obtain Cover.
c. Sue.
d. All of the above.
10. What is a breach of warranty?

Contributors
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.

8.E: Assessment Questions is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

8.E.1

https://biz.libretexts.org/@go/page/30211

CHAPTER OVERVIEW
9: Employment and Labor Law
9.1: Introduction
9.2: Employment, Worker Protection, and Immigration Law
9.3: Labor Law
9.4: Equal Opportunity in Employment
9.5: End Notes
9.E: Assessment Questions

9: Employment and Labor Law is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

1

9.1: Introduction
Learning Objectives
Analyze various laws governing employer/employee relationships.

Figure 9.1.1 : Introduction (Credit: rawpixel/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
9.1: Introduction is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
9.1: Introduction by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

9.1.1

https://biz.libretexts.org/@go/page/30213

9.2: Employment, Worker Protection, and Immigration Law
Compared to other countries in the West, stringent and extensive employee protections came fairly late to the United States. Up
until 1959, for example, employers had the right to fire a worker without giving any reason. This concept, which was was known as
at-will employment, was applicable in all states. The concept of at-will employment does, however, continue today, and all
employees are considered to be at-will unless they are employed under a collective bargaining agreement, or under a contract for a
set duration. Employers can still fire employees for any reason, but they cannot be fired for illegal reasons, as set out in the U.S. or
state constitutions, federal law, state statutes, or public policy. In this section, some of the main employee rights and company
responsibilities will be introduced.

Figure 9.2.1 : Employees have various rights in the workplace and companies have various responsibilities toward them. (Credit:
Raw Pixel/ pexels/ License: CC0)

Health and Safety
Workers have the right to be safe at work, and companies have responsibilities to employees in the event that they are harmed while
undertaking work on behalf of the employer. The Occupational Safety and Health Act, passed in 1970, is the main legislative
action that governs health and safety in the workplace. The Act established the Occupational Safety and Health Administration
(OSHA), which is a federal agency whose role is to “assure safe and healthy working conditions for working men and women by
setting and enforcing standards and by providing training, outreach, education and assistance.” Private employers and federal
government agencies are all covered under OSHA protection, although the self-employed and workers at state and local
governments in most states are not covered. OSHA has adopted thousands of regulations to enforce the Occupational Safety and
Health Act. It imposes a number of record-keeping and reporting requirements on private employers. In addition, employers are
required to inform employees of their health and safety rights by posting appropriate notices in the workplace.
Table 9.2.1
Type of OSHA Standard

Description

Example

Specific Duty Standards

Standards that apply to specific types of work,
procedures, work conditions, and equipment

Safe handling of compressed gas cylinders

General Duty Standards

Standards that apply to all employers and that
impose a duty to protect workers from known
hazards

Standards pertaining to indoor air quality and
workplace violence

Workers’ Compensation Acts help employees claim compensation for injuries that occur on the job. States require employers to
either purchase workers’ compensation insurance, or have the ability to self-insure against compensation claims. Workers’
compensation insurance covers a range of different injuries, including physical injuries, mental illnesses that can be shown to be
employment-related, and stress.
Under the terms of the Acts, a Workers’ Compensation Agency is established at the state level to provide judicial and
administrative services to help in the resolution of claims for compensation. In the event of a claim, a three-step process is put into
place:

Access for free at OpenStax

9.2.1

https://biz.libretexts.org/@go/page/30214

1. The worker files a claim with the agency.
2. The agency establishes the legitimacy of the claim.
3. If the injury is determined to be legitimate, compensation benefits are paid accordingly.
It is important to note that workers’ compensation is understood to be an exclusive remedy. This term means that workers cannot
sue the employer in court for further damages beyond that which is paid out under the compensation claim. An exception is made
when the employer intentionally injures the worker, however. Furthermore, workers have the right to sue any third party involved
in the cause of the injury to recover additional damages.

Case Insight
In the case Chad A. Kelley v. Marsha P. Ryan, Administrator, Ohio Bureau of Workers’ Compensation, and Coca-Cola Enterprises,
Chad A. Kelley attended a team-building event held by his employer, Coca-Cola, to celebrate the launch of a new product. All
employees attending the event were required to canoe down a river, which Kelley, with colleagues, achieved without incident.
Employees waiting on the river bank began to splash one another, and according to witnesses, Kelley said that it would take more
than some splashing to get him wet. Consequently, several colleagues tried to throw Kelley into the water, which led him to sustain
neck injuries. The Ohio Bureau of Workers’ Compensation denied Kelley’s claim for benefits, however, arguing that Kelley had
instigated “horseplay” that removed the incident from the scope and course of employment. In 2009, an appellate court ruled that
this conclusion was incorrect and that the employer was, in fact, responsible. Kelley was entitled to the compensation.

Fair Labor Standards Act
The Fair Labor Standards Act (FLSA) sets out provisions that delineate fair labor and unfair labor. There are three main categories
covered in the Act:
1. Child labor
2. Minimum wage provisions
3. Overtime pay requirements
The FLSA prohibits oppressive child labor as well as the shipping of goods produced by firms that make use of oppressive labor.
The FLSA sets the minimum age for non-agricultural work as 14. However, there are some exceptions. People under the age of 14
who are classed as minors may deliver newspapers, perform babysitting or chores around the home, and can work in businesses
owned by their families, as long as the work is not deemed to be hazardous. In addition, minors may perform in television, radio,
movie, or theatrical productions. Once an employee becomes 18, child labor regulations no longer apply.
Under the terms of the FLSA, employees in covered industries, with the exception of apprentices and students, must be paid the
federal minimum wage. Congress is responsible for reviewing the level of the minimum wage on a periodic basis and raising it to
compensate for increases in the cost of living caused by inflation. In 2009, Congress raised the federal minimum wage to $7.25 an
hour. This increase was the first in almost a decade (although in 2014, President Obama signed an executive order that increased
the minimum wage to $10.10 for those employed on new federal contracts).
FLSA also mandates that employees who work more than 40 hours in a week should receive overtime pay that is equal to at least
one and one-half times their regular wage for every additional hour worked. Four categories of employees are excluded from this
provision, however: executives, administrative employees, professional employees, and outside salespersons.

Family and Medical Leave Act
The Family and Medical Leave Act (FMLA), enacted in 1993, guarantees all eligible workers up to 12 weeks of unpaid leave
during any 12-month period for family and medical emergencies. The FMLA applies to all public and private employers with 50 or
more employees, covers employees who have worked for the employer for at least one year, and applies to employees who have
worked at least 25 hours a week for each of 12 months prior to the leave. The events that qualify workers for leave are:
The birth of a child
The adoption of a child
The placement of a foster child in the employee’s care
The care of a seriously ill spouse, parent, or child
Any serious health condition that prevents the worker from being able to perform any of the essential functions of the job

Access for free at OpenStax

9.2.2

https://biz.libretexts.org/@go/page/30214

Once the employee returns to work, he or she must be restored to the same or equivalent position. Social Security benefits also
provide benefits to certain employees and their dependents. The types of benefits that fall under Social Security regulations include
disability benefits, Medicare benefits, survivors’ benefits, and retirement benefits.

Ending Employment
There are are also several regulations that cover workers who are terminated or who lose their employment. These are summarized
in the following table.
Table 9.2.2
Regulation

Description

Consolidated Omnibus Budget Reconciliation Act (COBRA)

Mandates that employees who are terminated must be provided with the
opportunity to continue to participate in group health insurance, so long
as they agree to pay the group rate premium. The employer is required
to notify employees of their COBRA rights.

Employee Retirement Income Security Act (ERISA)

This Act covers any pension plan offered by employers to their workers,
and is designed to prevent abuses and fraudulent use of those plans.
Under the terms of ERISA, employers are required to keep certain
records pertaining to the plans, and to report on those records at regular
intervals. The Act also provides for vesting, which occurs when an
employee has a nonforfeitable right to receive pension benefits.

Unemployment compensation

Unemployment compensation programs are paid to those who become
temporarily unemployed, and are funded by employers through
employment taxes. Workers who quit voluntarily or who are terminated
for bad conduct are not eligible for compensation. In addition, in order
to qualify for the benefits, applicants must demonstrate that they are
available for work.

Immigration Law
There are vast areas of immigration law that are applicable to employment. The U.S. Citizenship and Immigration Service (USCIS)
administers a range of different immigration programs that enable U.S. employers to employ foreign national workers. For
example, under the EB-1 visa, U.S. employers can employ foreign nationals who have extraordinary ability for certain types of
work. Under the terms of the Immigration Reform and Control Act (IRCA), employers are required to examine evidence of
employees’ identity and complete mandatory paperwork for each employee. There are serious financial and criminal penalties for
employers who knowingly hire undocumented workers.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
9.2: Employment, Worker Protection, and Immigration Law is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated
by OpenStax.
9.2: Employment, Worker Protection, and Immigration Law by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

9.2.3

https://biz.libretexts.org/@go/page/30214

9.3: Labor Law
Labor relations is the general term used to describe the relationship between employers and employees, as well as governance of
that relationship. It refers to the micro-level interactions that take place between workers and individual managers, as well as the
macro-level relations that occur between the external institutions that are tasked with governing such relations. This understanding
of labor relations acknowledges the fact that there is a plurality of interests that must be taken into account in the processes and
procedures of negotiation, bargaining, and dispute settlement relating to the workplace. It also recognizes that employees and
employers’ representatives are fundamental to the process of industrial relations, and that the state plays a key role in the
development of labor laws, the regulation of collective bargaining, and the administration of disputes. There has been considerable
flux and development in the nature of U.S. labor over the past century. However, the most substantial changes have occurred since
the 1950s. Changes have been particularly evident in the role that the state has been expected to play in employment relations
between workers, their representatives, and their employers. This section introduces some of the key milestones in labor relations
in the United States, and describes the role played by trade unions in governing the relationship between employers and
employees.

What Is a Trade Union?
A trade union, or labor union, is an organized group of workers who come together to lobby employers about conditions affecting
their work. There currently are around 60 unions representing 14 million workers across the United States. Unions are organized
according to the type of work that workers do. For example, the American Federation of Teachers is the labor union for teaching
personnel, while the the International Association of Fire Fighters covers fire fighters. Many unions in the United States are
organized as local unions. This type of union is a locally (i.e., company or region) based group of workers who organize under a
charter from a national union. For example, Affiliated Property Craftspersons Local 44 is the Los Angeles union of entertainment
professional craftpersons, chartered under the International Alliance of Theatrical Stage Employees.

Timeline of Developments in Labor Law
1886. The American Federation of Labor was formed in Columbus, Ohio. This group was a national federation of labor unions
who came together to bolster their power in industrial unionism. The AFL was the largest union grouping in the United States
well into the twentieth century. However, the Federation was craft-dominated, such that only craft workers like artisans and
silversmiths were allowed to belong.
1932. The Norris-LaGuardia Act was passed. This Act prohibited yellow-dog contracts, or contracts that prevented workers
from joining labor unions. In addition, federal courts were barred from issuing injunctions to prevent groups of workers from
engaging in boycotts, strikes, and picketing.
1935. The Congress of Industrial Organizations was established. This establishment extended the union movement because it
allowed semi-skilled and unskilled workers to become members.
1935. The Wagner Act, or National Labor Relations Act, was passed. This Act is the major statute of United States labor law.
The Act established that employees have the right to form, assist, and join labor organizations, to engage in collective
bargaining with employers, and to engage in concerted activity to promote those rights.
1947. The Labor-Management Relations Act, also known as the Taft-Hartley Act, imposed restrictions on the power of labor
unions. It made changes to union election rules and outlined and provided remedies for six unfair practices by labor unions (see
box below).
1959. The Labor Management Reporting and Disclosure Act, or Landrum-Griffin Act, was passed, which regulates the internal
affairs of trade unions, as well as their officials’ relationships with employers. All union members are granted equal rights to
vote for candidates, take part in membership meetings, and nominate candidates for office.
1988. The Worker Adjustment and Retraining Notification (WARN) Act requires that employers with more than 100 employees
give workers at least 60 days notice before engaging in layoffs or plant closings.
Table 9.3.1
Amendments of the TaftHartley Act

Description

1

Protects employees from unfair coercion by unions that could lead to
discrimination against employees.

Access for free at OpenStax

9.3.1

https://biz.libretexts.org/@go/page/30215

Amendments of the TaftHartley Act

Description

2

States that employers cannot refuse to hire prospective workers because
they refuse to join a union. This amendment also grants the employer
the right to sign an agreement with a union that requires the employee
to join the union before the employee’s 30th day of employment.

3

Unions must bargain in good faith with employers.

4

Prevents unions from engaging in secondary boycotts.

5

Prevents unions from taking advantage of either employers or members.
For example, unions cannot charge members excessive membership
dues or cause employers to pay for work that has not been performed.

6

Grants employers the right to free speech. Expressed opinions about
labor issues do not constitute unfair labor practices, as long as the
employer does not threaten to withhold benefits from, or engage in,
retribution against the worker.

The National Labor Relations Board
The National Labor Relations Board (NLRB) was established to administer, interpret, and enforce the terms of the National Labor
Relations Act. It has jurisdiction over all workers, except for government employees and employees in the transportation industry,
who are governed under a separate statute (The Railway Labor Act). Other workers not covered by the NLRB include agricultural
workers, confidential employees (employees who develop or present management’s position or who have access to confidential
information related to bargaining employees), independent contractors, and those employed by a spouse or a parent. The NLRB has
three main functions:
1. To monitor the conduct of unions and employers during elections to determine whether employees wish to be represented by a
union
2. To remedy and prevent unfair labor practices by unions or employers
3. To establish rules interpreting the NLRA

Figure 9.3.1 : Under the terms of the National Labor Relations Act, employees have the right to strike as part of their efforts to
secure better working conditions. (Credit: Geralt/ pixabay/ License: CC0)

Organizing a Union
For a union to be formed and organized, the union must identify an appropriate bargaining unit. This term is used to describe the
group of workers that the union is looking to represent. Under the terms of the inaccessibility exception, employees and union

Access for free at OpenStax

9.3.2

https://biz.libretexts.org/@go/page/30215

officials have the right to engage in union solicitation on the firm’s property if they cannot otherwise access employees to
communicate with them. The next stage is to run an election. There are three types of elections:
Consent election. This election is held when there are not any substantial issues under dispute between the union and the
employer. Both parties agree to waive the pre-election hearing.
Contest election. This election is for a union that is contested by the employer. The NLRB is required to supervise this kind of
election.
A decertification election is held when employees indicate that they wish to vote out the union or join another.
In order to try to bolster their power, elected unions often attempt to install a union security agreement. This agreement pertains
to the extent to which the union can demand that employees join the union, and whether the employer will be required to collect
fees and dues on behalf of the union. A closed shop is a workplace where union membership is a requirement for employment. A
union shop is a place of employment where the employee is required to join the union within a specified number of days after
being hired. An agency shop is a workplace that does not require the employee to join the union, but where agency fees to the
union must be paid. Union security agreements are the outcome of collective bargaining agreements.

Collective Bargaining
Collective bargaining involves the union and the employer negotiating contract terms. The outcome is known as a collective
bargaining agreement. The types of terms that are usually negotiated are wages and salaries, hours, and the terms and conditions
of employment. If union members dispute working conditions, unfair labor practices, or economic benefits, they have the right to
participate in a cessation of work activities, known as a strike. There is a mandatory cooling off period of sixty days before a strike
can commence. Some collective bargaining agreements include no-strike clauses. Although strikes are permitted according to the
NRLA, some strikes are illegal:
Violent strikes
Sit-down strikes
Wildcat (unauthorized) strikes
Intermittent, or partial strikes
In addition to striking, union members have the right to picket. This process involves walking in front of the employer’s premises
with signs that advertise the strike and the union’s demands. Picketing is lawful as long as it does not:
Involve violence
Prevent customers from entering the premises
Prevent non-striking workers from entering the premises
Prevent the business from receiving deliveries or pickups
Secondary boycott picketing occurs when the union pickets the employer’s customers or suppliers. This type of picketing is legal
if it is product picketing, but illegal if the picket is directed against a neutral business.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
9.3: Labor Law is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
9.3: Labor Law by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

9.3.3

https://biz.libretexts.org/@go/page/30215

9.4: Equal Opportunity in Employment
A Landmark Case
In 1982, the financial services company Price Waterhouse announced a vacancy for the position of partner. Ann Hopkins, an
employee of the company at the time, applied, but after an assessment, was passed over. Hopkins sued the company, arguing that
she had billed more than $34 million in consulting contracts for the firm, far more than any of the other 87 candidates, who were
all male. In rejecting her application, the partners at the company argued that Hopkins was “too macho” and that she should “walk
more femininely, talk more femininely, dress more femininely, wear makeup, have her hair styled and wear jewelry.” In the
landmark legal suit that followed, Hopkins was awarded $371, 000 in back pay, and Price Waterhouse was forced to make her a
partner.

Laws Governing Equal Opportunity in Employment
Employees are protected in the workplace by a number of laws enacted at both the federal and state levels. Federal laws are usually
considered to be the minimum level of protection, and state laws can provide employees with more, but not less, protection. In this
section, the major laws pertaining to equal opportunity are discussed.

Civil Rights Act of 1964 – Title VII (Amended By the Civil Rights Act of 1991)
The Civil Rights Act provides broad provisions pertaining to citizens’ civil rights. Title VII of the Civil Rights Act deals with
discrimination in employment. It bans employers from discriminating against employees in their hiring, firing, and promotion
practices on the basis of sex, national origin, color, religion, or race. All employers who are engaged in commercial activity and
who employ 15 or more employees for 20 consecutive weeks in a year are covered by the Act. The Act also sets out the two main
ways in which discrimination can be proven: disparate treatment and disparate impact.
Disparate treatment means that the employee believes that he or she has been discriminated against on the basis of one of the
protected classes set out in the CRA. Proving that the employer engaged in disparate treatment is a three-step process:
1. The employee (plaintiff) is required to demonstrate a prima facie (accepted as correct unless proven otherwise) case of
discrimination.
2. The employer (defendant) must show legitimate, non-discriminatory business reasons for undertaking the action.
3. The employee must demonstrate that the reason given by the employer is a mere pretext.
A trier of fact, usually a jury, will use the evidence presented to determine whether discrimination did in fact occur. If the jury finds
for the employee-plaintiff, damages can be awarded, such as what occurred in the landmark Ann Hopkins case, described in the
opening box. If the jury finds for the employer-defendant, no damages are assessed.
Table 9.4.1
Damages Permissible Under Title VII of the CRA
Up to two years of back pay
Compensatory damages
Punitive damages
Remedial seniority
Costs (e.g., attorney fees and court costs)
Court orders (e.g., reinstatement)

Disparate impact cases are cases of unintentional discrimination. This type of case occurs when the employer engages in a
practice that has a disproportionately injurious impact on a protected class. Disparate impact cases are difficult to prove. The
burden of responsibility is on the employee-plaintiff to statistically establish that the action impacts the protected class. The
defendant can avoid liability by demonstrating that the practice is a business responsibility. The burden of proof then shifts to the
employee to prove that the alleged business necessity is a mere pretext. These steps were established in Griggs v. Duke Power Co.
Duke Power required all job applicants to have a high school diploma and to reach a certain minimum score on a professional
intelligence test. Willie Griggs, the plaintiff, established that the rule was racially discriminatory because only 12 percent of black
men in the state had high school diplomas (compared to 34 percent of white men), and only 6 percent of blacks had passed similar

Access for free at OpenStax

9.4.1

https://biz.libretexts.org/@go/page/30216

intelligence tests, compared to 58 percent of whites. Duke Power tried to argue that the provisions were necessary to upgrade the
quality of the workforce, but the court did not agree that this defense was an adequate business-related justification, and the
plaintiff was successful.

Figure 9.4.1 : Employees are protected against discrimination by employers by a number of laws enacted at both the federal and
state level. (Credit: Wokandapix/ pixabay/ License: CC0)

Sexual harassment is also protected under Title VII. This type of harassment is defined as unwelcome sexual advances, requests
for sexual favors, and other verbal or physical conduct of a sexual nature. Two types of sexual harassment are recognized. Quid
pro quo occurs when a manager makes a sexual demand on a worker, and this demand is perceived as a condition of employment.
Actions that create a hostile work environment are another type of sexual harassment. These issues have been used in cases of
discrimination based on race and religion as well as sex. Since the 1997 case Oncale v. Sundowner Offshore Services Inc., it has
been established that sexual harassment undertaken by a member of one sex against a member of the same sex is actionable under
Title VII. In some limited circumstances, employers may also be liable for harassment of employees by non-employees, e.g.,
customers. The employer is liable if it does nothing to prevent and remedy harassment targeted at one of its employees. The
Pregnancy Discrimination Act of 1987 expanded the definition of sex discrimination to include discrimination based on
pregnancy, childbirth, or medical conditions related to the same.

Defenses to Title VII Claims
Table 9.4.2
Defense

Description

The Bona Fide Occupational Qualification Defense (BFOQ)

Using this defense, the employer can discriminate if it is deemed to be
necessary for the performance of the job. Necessity, however, must be
determined on the basis of actual qualifications, rather than stereotypes
about the abilities of a certain class. For example, an employer is not
expected to hire a man as a model for women’s clothes. Hires on the
basis of sexual privacy are covered under BFOQ. However, there are no
BFOQs for discrimination on the basis of race or color.

The Merit Defense

This defense is used when decisions pertaining to hiring or promotion
are made on the basis of the results of test scores. However, tests must
be validated in accordance with professional standards and must be
manifestly related to job performance.

Access for free at OpenStax

9.4.2

https://biz.libretexts.org/@go/page/30216

Defense

Description

The Seniority Defense System

This defense system occurs when employees are given preferential
treatment because of their length of tenure. As long as the system does
not have its genesis in discrimination, and is not used to discriminate
and applies to all persons equally, it is lawful.

The Equal Pay Act
The Equal Pay Act (EPA) is a United States federal law that seeks to equalize the salaries and wages paid to employed women with
the levels paid to men for work of an equal nature and quantity. The Act amended the Fair Labor Standard Act of 1938 and was a
key element of President F. Kennedy’s New Frontier program. Under the terms of the EPA, women and men performing jobs that
demand “equal skill, effort, and responsibility, and which are performed under similar working conditions” must be paid the same.
The Act protects the rights of both sexes. An individual who seeks to establish a case under the Act must demonstrate that:
1. An employer pays one sex more than another
2. Both sexes perform an equal amount of work that demands equal levels of skill, effort and responsibility
3. Working conditions for both sexes are equivalent
An employer that is accused of discrimination under the EPA can present one of four affirmative defenses. An employer may
legally pay employees of one sex more than another sex if wages are based on a system of seniority, a system of merit, a system
that distinguishes payment on the basis of quality and quantity of production (e.g., certain piece rates), or if payment is
differentiated on “any other factor other than sex.” Of these four defenses, the “factor other than sex” defense has been invoked
most frequently and has been the subject of intense debate and controversy. Critics have argued that this defense enables employers
to fabricate other reasons for the wage gap.

Americans with Disabilities Act
The Americans with Disabilities Act (ADA) prevents employers from discriminating against workers on the basis of their physical
or mental disabilities. In addition, employers are required to make reasonable accommodations to known disabilities, as long as
such accommodations do not impose an undue burden on the business. To bring a successful ADA claim, the plaintiff is required to
demonstrate that he or she:
Has a disability
Suffered an adverse employment decision because of that disability
Was otherwise qualified for the position
ADA is enforced in a similar way to Title VII, and remedies for ADA violations are also similar.

Age Discrimination Act
Passed in 1967, this Act prohibits employers from making discriminatory employment decisions against people age 40 or older.
This Act applies to all employers with 20 or more employees.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
9.4: Equal Opportunity in Employment is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
9.4: Equal Opportunity in Employment by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

9.4.3

https://biz.libretexts.org/@go/page/30216

9.5: End Notes
Blanpain, R., & Bisom-Rapp, S. (2014). Global Workplace: International and Comparative Employment Law Cases and
Materials. Wolters Kluwer Law & Business.
Cheeseman, H. (2016). Business Law. Boston: Pearson Education.
Robinson, T. (2011). “The Top 10 Bizarre Workers’ Comp Cases for 2010.” LexisNexis Legal NewsRoom. Retrieved from:
https://www.lexisnexis.com/legalnews...cases-for-2010
Cheeseman, H. (2016). Business Law. Boston: Pearson Education.
Feldacker, B. S., & Hayes, M. J. (2014). Labor guide to labor law. Ithaca: Cornell University Press.
Rutherglen, G. (2016). Employment Discrimination Law, Visions of Equality in Theory and Doctrine. West Academic.
Woloch, N. (2018). Because of Sex: One Law, Ten Cases, and Fifty Years That Changed American Women’s Lives at Work by
Gillian Thomas. Labor: Studies in Working-Class History, 15(1), 128–129.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
9.5: End Notes is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
9.5: End Notes by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

9.5.1

https://biz.libretexts.org/@go/page/30217

9.E: Assessment Questions
1. What does At-Will Employment mean?
2. Employers are required provide a work environment that is safe and healthy for their employees by which law?
a. FLSA.
b. WCA.
c. OHSA.
d. FMLA.
3. How many weeks of unpaid leave does the Family Medical Leave Act guarantee to eligible workers?
a. 12.
b. 16.
c. 25.
d. 40.
4. What regulation protects employees who are terminated from their employment?
a. COBRA.
b. ERISA.
c. Unemployment Compensation.
d. All of the above.
5. The Fair Labor Standards Act (FLSA) covers which category?
a. Child Labor.
b. Minimum wage.
c. Overtime pay.
d. All of the above.
6. Explain the term labor relations.
7. What is a trade union?
8. What is the function of the National Labor Relations Board?
a. To monitor the conduct of the unions and employers during union elections.
b. To remedy and prevent unfair labor practices by unions or employers.
c. To establish rules interpreting the NLRA.
d. All of the above.
9. _____ is a place of employment where the employee is required to join the union within a specified number of days after being
hired.
a. A closed shop.
b. A union shop.
c. An agency shop.
d. A secure shop.
10. Which of the following practices are illegal?
a. Picketing.
b. No strike clause.
c. Sit-Down strike.
d. A secure shop.
11. Explain Title VII of the Civil Rights Act of 1964.
12. How do you prove a disparate impact case?
13. The following is valid defense under Title VII:
a. Quid Pro Quo.
b. No Merit Defense.
c. BFOQ
d. All of the above.

Access for free at OpenStax

9.E.1

https://biz.libretexts.org/@go/page/30218

14. To bring a successful claim under the Americans with Disability Act (“ADA”), the plaintiff must prove all of the following
except:
a. He or she suffered an adverse employment decision because of a disability.
b. The disability was not a mental disability.
c. He or she was qualified for a position.
d. He or she has a disability.
15. The Age Discrimination Act only applies to employers with 20 or more employees.
a. True.
b. False.

Contributors
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.

9.E: Assessment Questions is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

9.E.2

https://biz.libretexts.org/@go/page/30218

CHAPTER OVERVIEW
10: Government Regulation
10.1: Introduction
10.2: Administrative Law
10.3: Regulatory Agencies
10.4: End Notes
10.E: Assessment Questions

10: Government Regulation is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

1

10.1: Introduction
Learning Objectives
Define the role of administrative bodies and regulation in the governmental rulemaking process.

Figure 10.1.1 : Introduction (Credit: JamesDeMers/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
10.1: Introduction is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
10.1: Introduction by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

10.1.1

https://biz.libretexts.org/@go/page/30220

10.2: Administrative Law
Administrative law is also referred to as regulatory and public law. It is the law that is related to administrative agencies.
Administrative agencies are established by statutes and governed by rules, regulations and orders, court decisions, judicial orders,
and decisions.
Agencies are created by federal or state governments to carry out certain goals or purposes. Federal agencies are created by an act
of Congress. Congress writes out a law called an organic statute that lays out the purpose and structure of the agency. The agency
is charged with carrying out that purpose, as described by Congress. Organic statutes are utilized to create administrative
agencies, as well as to define their responsibilities and authority.

Figure 10.2.1 : Both federal and state legislators create agencies to fulfill a specific purpose, usually related to protecting the public
from a potential threat. (Credit: kbhall17/ pixabay/ License: CC0)

Industrialization
Administrative agencies have been around almost since the founding of the United States. However, industrialization had a big
impact on the development of administrative laws. As people moved from farms and rural areas to cities to find work and raise
families, the economy changed. It became more complex. As a result of this economic change, the government saw a need to
expand its regulation to protect and support the public. In the 20th century, the number of agencies expanded very quickly with the
addition of the Food and Drug Administration (FDA) to regulate food and medication, the Federal Trade Commission (FTC) to
regulate trade, and the Federal Reserve System (FRS) to regulate banks. These are just a few of the agencies created to regulate
industries. Ultimately, this expansion occurred in response to the complexity of the economy.

Figure 10.2.2 : Industrialization increased the number of administrative agencies in the United States. (Credit: Chevanon
Photography/ pexels/ License: CC0)

Access for free at OpenStax

10.2.1

https://biz.libretexts.org/@go/page/30221

Everyday Impact
Administrative law impacts the public on a daily basis. Administrative law is basically the delegated power granted to
administrative agencies to carry out specific functions. Government agencies endeavor to protect the rights of citizens,
corporations, and any other entity through administrative laws. Administrative agencies were developed to protect consumers and
the community. As a result, they are present in all aspects of life, including medicine, food, environment, and trade.
One well-known federal agency is the Food and Drug Administration (FDA). The FDA was created to protect the public’s health.
The agency’s responsibilities are very broad. The agency fulfills its role by ensuring the safety and effectiveness of drugs consumed
by people and animals, biological products, medical devices, food, and cosmetics. Specifically, the FDA regulates the things that
the public consumes, including supplements, infant formula, bottled water, food additives, eggs, some meat, and other food
products. The FDA also regulates biological items and medical devices, including vaccines, cellular therapy products, surgical
implants, and dental devices. This federal agency began in 1906 with the passing of the Pure Food and Drugs Act.

Figure 10.2.3 : The Food and Drug Administration (FDA) oversees the safety and effectiveness of medication. (Credit: Rawpixel/
pexels/ License: CC0)

EpiPens are automatic injection devices that deliver lifesaving medication that can save an individual in the event of exposure to an
allergen, like a bee sting or peanuts. The United States faced a shortage of EpiPens, so in 2018, the FDA took action to address this
issue. The FDA approved the extension of EpiPen expiration dates for four months on specific lots of the EpiPen. This extension
impacted both the public and the organization that produces EpiPens. In the same year, the FDA approved the first generic EpiPen.
The new generic version will be produced by a pharmaceutical company that has not previously produced the EpiPen. These two
actions impact consumers by increasing the supply of lifesaving EpiPens.
Another well-known agency is the Federal Trade Commission (FTC). The FTC was formed in 1914 when President Woodrow
Wilson signed the Federal Trade Commission Act into law. The goal of the agency is to protect the consumer, encourage business
competition, and further the interests of consumers by encouraging innovation. The FTC works within the United States as well as
internationally to protect consumers and encourage competition. The agency fulfills this role by developing policies, partnering
with law enforcement to ensure consumer protection, and helping to ensure that markets are open and free. For instance,
management and enforcement of the Do Not Call List is part of the FTC’s consumer protection goals.
The FTC protects consumers from unfair or misleading practices. Phone scams are a common issue. Scammers go to great lengths
to trick the public into donating to false charities, providing personal information, or giving access to financial information. The
FTC is aware of these issues and has put rules in place to punish scammers and educate the public. The FTC created a phone
scammer reporting process to help collect information about scammers so that they can be prosecuted. The agency also collects
information about scammers and creates educational materials for the public. These materials are designed to help consumers
identify possible phone scammers, avoid their tactics, and report their activities.
A complete list of U.S. government agencies can be found at https://www.usa.gov/federal-agencies/a.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions

Access for free at OpenStax

10.2.2

https://biz.libretexts.org/@go/page/30221

regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
10.2: Administrative Law is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
10.2: Administrative Law by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

10.2.3

https://biz.libretexts.org/@go/page/30221

10.3: Regulatory Agencies
The power of administrative agencies comes from the executive branch of the government. Congress passes laws to carry out
specific directives. The passing of these laws often creates a need for a government agency that will implement and carry out these
laws. The government is not able to perform the work itself or manage the employees who will do the work. Instead, it creates
agencies to do this. Assigning this authority to agencies is called delegation. The agencies have focus and expertise in their specific
area of authority. However, it is important to note that Congress gives these agencies just enough power to fulfill their
responsibilities.
Although administrative agencies are created by Congress, most administrative agencies are part of the executive branch of the
government. The executive branch of government of the United States is headed by the president of the United States.
Administrative agencies are created to enforce and administer laws, and the executive branch was created to oversee administrative
agencies. Administrative agencies conduct exams and investigations of the entities they regulate. As a result of being part of the
executive branch of government, the leaders of administrative agencies are generally appointed by the executive branch.

Figure 10.3.1 : Most administrative agencies are housed in the executive branch. The president of the United States appoints leaders
to administrative agencies. (Credit: Aaron Kittredge/ pexels/ License: CC0)

Administrative agencies also have responsibilities that mirror the responsibilities of the judicial branch of government.
Administrative law judges (ALJ) have two primary duties. First, they oversee procedural aspects, like depositions of witnesses
related to a case. They have the ability to review rules and statutes and review decisions related to their agencies. They also
determine the facts and then make a judgment related to whether or not the agency’s rules were broken. They act like a trial judge
in a court, but their jurisdiction is limited to evaluating if rules established by certain government agencies were violated. They can
award money, other benefits, and punish those found guilty of violating the rules.

Federal Agencies
Well-known federal agencies include the Federal Bureau of Investigations (FBI), Environmental Protection Agency (EPA), Food
and Drug Administration (FDA), Federal Trade Commission (FTC), Federal Election Commission (FEC), and the National Labor
Relations Board (NLRB). These agencies were created to serve specific purposes. For instance, the FBI was created to investigate
federal crimes. A federal crime is one that violates federal criminal law, rather than a state’s criminal law. The EPA was created to
combine federal functions that were instituted protect the environment. The NLRB was created to carry out the National Labor
Relations Act of 1935.
The goal of federal agencies is to protect the public. The EPA was created in response to concerns about the dumping of toxic
chemicals in waterways and about air pollution. It began when the Cuyahoga River in Ohio burst into flames without warning.
President Richard Nixon presented a plan to reduce pollution from cars, end the dumping of pollutants into waterways, tax
businesses for some environmentally unfriendly practices, and reduce pollution in other ways. The EPA was created by Congress in

Access for free at OpenStax

10.3.1

https://biz.libretexts.org/@go/page/30222

response to these environmental concerns and President Richard Nixon’s plan. It is given the authority and responsibility to protect
the environment from businesses, so that the people can enjoy a clean and safe environment.
As mentioned in the previous section, the Federal Trade Commission (FTC) was created to protect the consumer. It investigates and
addresses activities that limit competition between businesses. The organization enforces antitrust laws that prevent one
organization from restraining competition or seeking to maintain full control over a market. In December of 2006, the FTC ruled on
the merger of America Online, Inc. (AOL) and Time Warner, Inc. The FTC decided that the joining of these two companies would
limit the ability of other organizations to compete in the cable internet marketplace. The FTC ordered the merged company, AOL
Time Warner, to do certain things that permitted competitors to engage, including opening its system to competitors’ internet
services and not interfering with the transmission signal being passed through the system. Doing so prevented the large company
from shutting out its competitors. These are just a few examples of administrative agencies that were created to protect the
community from business activities that could negatively impact the environment or the consumer.

Figure 10.3.2 : Although administrative agencies have a great deal of power, they are bound by the concept of due process at is
described in the U.S. Constitution. (Credit: wynpnt/ pixabay/ License: CC0)

Agency Structure
Administrative agencies are made up of experts, and they are trusted by Congress to identify the agency structure that best serves
their specific goals. Thus, each agency is structured differently.
The FTC is a well-known agency and is organized into bureaus. Each bureau is focused on an agency goal. The three bureaus are
consumer protection, competition, and economics. The Bureau of Consumer Protection focuses on unfair and deceptive business
practices by encouraging consumers to voice complaints, investigate, and file lawsuits against companies. It also develops rules to
maintain fair practices and educates consumers and businesses about rights and responsibilities. The Bureau of Competition
focuses on antitrust laws and, by doing so, supports lower prices and choices for the consumer. And, lastly, the Bureau of
Economics concentrates on consumer protection investigation, rulemaking, and the economic impact of government regulations on
businesses and consumers.

Administrative Procedure Act (APA)
These agencies are not unrestrained in their operations. First, there are due process requirements created in the Constitution. Rules
must be reasonable and based on facts. Second, rules cannot violate anyone’s constitutional rights or civil liberties. Third, there
must be an opportunity for the public to voice its support, or lack of support, for a rule. In 1946, the Administrative Procedure
Act (APA) was enacted. Under the APA, agencies must follow certain procedures to make their rules enforceable statutes. The Act
set up a full system for the execution of administrative law by administrative agencies for the federal government. Although
agencies have power, government agencies must still act within the structures in place, including the Constitution, span of
authority, statutory limitations, and other restrictions. The APA outlines roles, powers, and procedures of agencies. It organizes
administrative functions into rulemaking and adjudication.

Access for free at OpenStax

10.3.2

https://biz.libretexts.org/@go/page/30222

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
10.3: Regulatory Agencies is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
10.3: Regulatory Agencies by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

10.3.3

https://biz.libretexts.org/@go/page/30222

10.4: End Notes
FTC Approves AOL/Time Warner Merger with Conditions. (December 14, 2000). Federal Trade Commission. Retrieved
from: https://www.ftc.gov/news-events/pres...ger-conditions.
Johnson, C. Y., & McGinley, L. (August 16, 2018). “FDA Approves First Generic Version of EpiPen.” The Washington Post.
Retrieved from: https://www.washingtonpost.com/news/...=.04ace0ebeaa6.
Phone Scams. Retrieved from: https://www.consumer.ftc.gov/article...76-phone-scams.
The
Origins
of
EPA.
EPA:
https://www.epa.gov/history/origins-epa.

United

States

Environmental

Protection

Agency.

Retrieved

from:

What is Administrative Law? Tech Policy Lab, University of Washington. Retrieved from: https://www.youtube.com/watch?
v=ow5hZmU7Yfw.
Aguirre, D., & Von Post, R. (December 05, 2013). “Culture’s Critical Role in Change Management.” Strategy Business.
Retrieved from: www.strategy-business.com/bl...ment?gko=a3f98.
Mungei, V., et al. (February 22, 2012). “The Role of Education and Training to the Success of TQM Implementation.”
Teamwork and Employee Empowerment. Retrieved from: http://tqmgroups.blogspot.com/p/role...aining-to.html.
Napierala, B. (June 22, 2012). “Five Important Factors in Total Quality Management.” Five Important Factors in Total
Quality Management. Retrieved from: http://aboutthree.com/blog/five-impo...ty-management/.
Stid, D., & Kramer, K. (N.d). “The Effective Organization: Five Questions to Translate Leadership into Strong
Management.” The Bridgespan Group. Retrieved from: https://www.bridgespan.org/insights/...five-questions.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
10.4: End Notes is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
10.4: End Notes by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

10.4.1

https://biz.libretexts.org/@go/page/30223

10.E: Assessment Questions
1. What is administrative law?
2. Administrative agencies are created by:
a. The president.
b. The judicial branch.
c. The Constitution.
d. Congress.
3. The FDA stands for:
a. The First Drug Administration.
b. The Federal Drug Administration.
c. The Food and Drug Administration.
d. The Food and Diet Administration.
4. Explain the goal of the Federal Trade Commission.
5. How does the FDA fulfill its role?
6. Who appoints leaders to run administrative agencies?
a. The President.
b. Congress.
c. The judges.
d. None of these are correct.
7. The process of assigning authority to administrative agencies is called:
a. An assignment.
b. A directive.
c. A passing.
d. A delegation.
8. What’s the role of an Administrative Law Judge (ALJ)?
9. The Bureau of Economics concentrates on all but the following:
a. Consumer protection investigation.
b. Rulemaking.
c. Lower prices for consumers.
d. Economic impact of government regulation.
10. Explain the purpose of the Administrative Procedure Act (“APA”).

Contributors
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.

10.E: Assessment Questions is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

10.E.1

https://biz.libretexts.org/@go/page/30224

CHAPTER OVERVIEW
11: Antitrust Law
11.1: Introduction to Antitrust Law
11.2: History of Antitrust Law
11.3: Antitrust Laws
11.4: End Notes
11.E: Assessment Questions

11: Antitrust Law is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

1

11.1: Introduction to Antitrust Law
Learning Objectives
Analyze the tenets of antitrust laws in the United States.

Figure 11.1.1 : Introduction (Credit: witwiccan/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
11.1: Introduction to Antitrust Law is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
11.1: Introduction to Antitrust Law by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

11.1.1

https://biz.libretexts.org/@go/page/30226

11.2: History of Antitrust Law
What if the two largest manufacturers of soft drinks, Coca Cola Co. and PepsiCo, merged? It is likely that the mega-company that
resulted would dominate the soft drink industry, squeezing out all of the other smaller competitors.

Figure 11.2.1 : Without antitrust laws, the shelves would have fewer products for consumers to choose from. Image: Beverages,
Bottles, Shelf. (Credit: igorovsyannyko/ pixabay/ License: CC0)

In the late 1800s, concern over this kind of merger, as well as other attempts by large companies to create monopolies or to control
the market, led state and federal lawmakers to take steps to reduce the risks associated with this type of practice.

Business Trusts
During the late 1800s, the United States became concerned about the development of corporate monopolies dominating the
manufacturing and mining industries (Jurist, n.d.). The end of the Civil War marked the beginning of large advances in
industrialization. Many large companies formed, especially in the oil and steel industries, which were two industries that the
country was beginning to heavily rely on. Manufacturing and distributing companies grew at a fast pace in a wide variety of
industries, ranging from sugar to beef to tobacco (West, n.d.). The problem was that the growth occurred so rapidly that supply
exceeded demand. This outcome increased competition, and many companies sought to reduce the number of competitors through
forms of restraint of trade such as price-fixing, monopolies, and mergers (West, n.d.).

Access for free at OpenStax

11.2.1

https://biz.libretexts.org/@go/page/30227

Figure 11.2.2 : The oil industry expanded quicker than demand, causing companies to try to remove competition. (Credit: 15299/
pixabay/ License: CC0)

Some of the competitors were larger and more powerful than others, and they sought to limit the competition in the market by
taking steps to reduce the number of smaller companies who were trying to compete with them (Federal Trade Commission, n.d.).
Some of the larger companies banded together to create business trusts. A business trust is a trust agreement that allows
businesses to maintain profits as beneficiaries, but legal ownership and management of the company’s property is maintained
through the power of trustees (West, n.d.). These trusts allowed businesses that were members of the trust to grow larger, as they
cooperated with one another and shut out other competitors (West, n.d.).

Unfair Business Practices
Companies tried to create situations that would drive some competitors out of business while solidifying their own share of the
market. This effort resulted in mergers and consolidation practices that placed the largest share of the industries under the control of
just a few, thereby increasing their power. Since the trusts were able to fix prices and could afford to take some losses, they would
drive prices down until competitors were forced out of business because they could not afford to operate at the lower rates (West.
n.d.).
The markets began to consolidate under just a few companies because the smaller competitors continued to go out of business. The
smaller competitors could not compete with the pricing and other practices that the trusts allowed the cooperative businesses to
maintain. This design restricted free trade practices for both businesses and consumers. The few businesses in the trust, in turn,
became more powerful, thus prompting the government to look for measures to control the situation (Federal Trade Commission,
n.d.). The government determined that laws needed to be created to prevent this form of trade restriction.

Rule of Reason
Unfair business practices did not reside solely with business trusts. Issues also occurred in agreements between competitors,
contracts entered into between sellers and buyers, and practices that created or maintained cartels, monopolies, and mergers (West,
n.d.). There were no specific laws that regulated these practices, so the courts were not entirely sure how to deal with them.
Initially, courts seemed to swing both ways, both accepting and condemning certain forms of restraint of trade. Rulings were not
consistent from state to state, and guidelines needed to be established. The guiding condition seemed to be whether or not the
restraints prevented other merchants from entering the market (West, n.d.).
The courts used the rule of reason as the standard. The rule of reason explored the goal of the contract, which was considered
either naked restraint or ancillary restraint. Naked restraint occurs as contracts promote a general restraint of competition. If the
restraint was created with a goal of long-term impact without boundaries, it was considered to be a naked restraint (West, nd.).
Ancillary restraint occurs as the restriction is limited in time and geography (West, n.d.). With ancillary restraint, the restraint

Access for free at OpenStax

11.2.2

https://biz.libretexts.org/@go/page/30227

would be short-term and limited in scope. The courts tended to frown upon naked restraint, but were less consistent with ancillary
restraint. Initially, there did not seem to be a comprehensive common law applied similarly from state to state (West, n.d.). This
problem was concerning enough to warrant a solution, and in 1890, the first antitrust law was enacted (Jurist, n.d.).

Antitrust Laws
Antitrust laws regulate economic competition in an effort to maintain fair trade practices (West, n.d.). They were created to
prevent the restraints on trade created by trusts and other large company practices. These restraints often resulted in price-fixing,
control of production, and control of geographical markets (Jurist, n.d.). Many states recognized these outcomes as a threat to fair
business practices. The federal government also recognized this issue and developed antitrust laws in 1887 as a result of a Standard
Oil trust that was formed. The Standard Oil Trust occurred as oil companies transferred their stocks to a trustee to create a more
powerful block of oil companies that prevented other oil companies from effectively competing with them (West, n.d.).
The first antitrust law created was the Sherman Antitrust Act in 1890, which became the basis for subsequent antitrust laws (Jurist,
2013). The Sherman Act was a good start, but it was not comprehensive enough to prevent trusts, and large companies continued to
exert strong control over industries. At the turn of the century, a few large companies controlled almost half of all of the nation’s
manufacturing assets (West, n.d.). It became evident that more legislation was necessary. President Theodore Roosevelt dubbed
himself a “trustbuster,” and he began a campaign to create more effective legal endeavors (West, n.d.). Additional antitrust acts
were passed in 1914, including the Clayton Act and the Federal Trade Commission Act. These acts are still in effect, and since
1914, they have been amended by Congress to continue to expand upon and solidify the coverage. It is estimated that antitrust laws
save consumers millions of dollars a year, as they prohibit business practices that unfairly raise prices on goods and services
(United States Department of Justice, n.d.).

Conclusion
The original purpose of antitrust legislation, i.e., to foster competition that results in lower prices, more products, and more equal
distribution of wealth between producers, remains relevant today (West, n.d.). Yet, large companies still seek advantages in trade
and work to put competitors out of business. It is important to maintain unrestrained trade and prevent the few from having too
much power over the many.

Sources
Federal Trade Commission (n.d.). The antitrust laws. Retrieved from: https://www.ftc.gov/tips-advice/comp...antitrust-laws
Jurist (2013). History of antitrust laws. Retrieved from: https://www.jurist.org/archives/feat...the-main-acts/
United States Department of Justice (n.d.). Antitrust laws and you. Retrieved from: https://www.justice.gov/atr/antitrust-laws-andyou
West’s Encyclopedia of American Law (n.d.). Antitrust law. Retrieved from: >iris.nyit.edu/~shartman/mba0101/trust.htm

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
11.2: History of Antitrust Law is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
11.2: History of Antitrust Law by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

11.2.3

https://biz.libretexts.org/@go/page/30227

11.3: Antitrust Laws
Antitrust legislation was designed to prevent unfair restrictions on trade and to maintain equal opportunity for trade for businesses
and consumers alike. Throughout the history of antitrust laws, legislation has become more comprehensive and structured to keep
up with the business practices of larger corporations that continue to seek advantages and control through trade practices.

What Do Antitrust Laws Do?
Antitrust laws were created to prevent unlawful mergers and business practices that could lead to restraint of trade by others
(Federal Trade Commission, n.d.). The laws themselves are somewhat general to allow the courts the ability to make decisions on
these practices, based on changing times and markets (Federal Trade Commission, n.d.). The three main antitrust laws that are in
effect have been in effect for over 100 years and through many changes in society—from an industrial age to a technological age,
and the changing markets they represent. The federal government created and enforces these three main antitrust laws:
The Sherman Antitrust Act
The Clayton Act
The Federal Trade Commission Act
Each state has its own antitrust laws that pertain to trade practices within each separate state, but federal laws are able to reach
beyond the states to interstate trade.

The Sherman Antitrust Act
The Sherman Act was passed in 1890 and focused on trade restraints that were considered unreasonable (Federal Trade
Commission, n.d.). This Act did not prohibit all forms of trade restraint, since the courts did not see temporary limited restraints as
an issue at the time. A partnership agreement that limited trade to certain areas for certain partners was considered acceptable. The
courts deemed some trade restrictions as unreasonable, such as price fixing (Federal Trade Commission, n.d.). In some cases, the
violation was so apparent that the violation was considered prima facie, or so evident that it automatically satisfied the
unreasonable standard (Jurist, 2013).
The Sherman Act prohibits all contracts and interactions that unreasonably restrain foreign trade and trade between states (United
States Department of Justice, n.d.). This prohibition does not mean that companies cannot lower prices on goods in an effort to
outsell the competition. Doing so would be considered fair competition and trade. However, when a company is able to suppress
the ability of others to compete through some intentional unfair business practice, such as forming agreements with competitors to
set prices, it is considered a violation.

Figure 11.3.1 : Competitive pricing is a normal part of business until it involves unfair trade practices. (Credit: pixabay/ pexels/
CC0)

Access for free at OpenStax

11.3.1

https://biz.libretexts.org/@go/page/30228

The Act is a criminal statute, meaning that violation of this Act would result in criminal penalties. Mergers or other actions that
would create agreements to fix prices or bids or allocate customers are considered criminal felonies (The United States Department
of Justice, n.d.). Violations of the Sherman Act could lead to penalties of up to $100 million for larger corporations and up to $1
million for individuals (Federal Trade Commission, n.d.). Those convicted could also face up to 10 years in prison. If the amount
gained by the conspirators, or the amount lost by the victims of the crime, is over $100 million, the fine could be increased to twice
the amount gained by the conspirators or lost by the victims—whichever is greater (Federal Trade Commission, n.d.).
The Sherman Act did have limitations. It did not provide clear and specific language, which left the courts to make decisions on a
case-by-case basis, without any consistent precedent on which to rely (West, n.d.). Precedent occurs as courts make rulings in
certain cases, and those rulings are followed in subsequent cases. This lack of precedent left many larger companies in control of
their restraint of trade practices, and new legislation seemed necessary.

The Clayton Act
The Clayton Act was passed in 1914. The Clayton Act is a civil statute rather than a criminal statute, meaning that it carries civil
penalties rather than prison sentences (United States Department of Justice, n.d.). It primarily focuses on unfair mergers and
acquisitions (Jurist, 2013). This Act sought to create more specific language to help the courts reduce unfair trade practices. As
such, it established four acts as illegal, but not criminal, meaning that they would be tried as civil matters. The four acts are (West,
n.d.):
Price discrimination, which occurs as the same product is sold to different buyers at different prices
Exclusive dealing contracts, which require buyers to purchase only from one business and not competitors
Corporate mergers, which result in the acquisition of competing companies
Interlocking directorates, which are boards of competing companies with common members sitting on each of the boards
The four acts would only be considered illegal when they create monopolies or substantially lessen competition (West, n.d.).
Unions were excluded from mention in the Clayton Act, as Congress did not wish to treat human labor as a commodity (West,
n.d.). This Act was still broad enough to rely on the courts for interpretation and decisions on a case-by-case basis.
The Clayton Act was amended in 1976 to require companies planning larger mergers and acquisitions to notify the government in
advance and seek authorization (Federal Trade Commission, n.d.). This amendment also provides individuals who are victims of
these practices with the ability to sue for triple damages after harm is established (Federal Trade Commission, n.d.).

The Federal Trade Commission Act
The Federal Trade Commission Act (FTC Act), also passed in 1914, focuses on unfair methods of competition and deceptive acts
or practices that impact commerce (West, n.d.). All acts that violate the Sherman Act also violate the FTC Act (Federal Trade
Commission, n.d.). The FTC Act works to fill in the gaps of the unfair practices by condemning all anticompetitive behaviors not
otherwise covered in the other federal antitrust laws (West, n.d.).

Access for free at OpenStax

11.3.2

https://biz.libretexts.org/@go/page/30228

Figure 11.3.2 : The Federal Trade Commission was created to oversee fair trade practices. (Credit: Clker-Free-Vector-Images/
pixabay/ License: CC0)

The FTC Act is only enforceable by the Federal Trade Commission (FTC), which was created as a result of this Act (Jurist, 2013).
The FTC implements the Act’s provisions, and the FTC and the U.S. Department of Justice (DOJ) are the federal agencies
responsible for prosecuting violators in either civil or criminal proceedings, depending on the act violated. One remedy that the
FTC or DOJ can seek is divestiture, which forces the company to give up one or more of its operating functions (West, n.d.).
Another remedy is dissolution, which would terminate the right of a partnership to exist (West, n.d.).

Exemptions
There are limitations on antitrust laws that have been introduced over the years. These include:
Labor – A labor union can organize and bargain within the bounds of antitrust laws, as long as it does not combine with a
nonlabor group.
Agriculture and Fisheries – Collective co-ops of agricultural groups or fisheries can form, as long as they do not engage in
restraint of trade.
Foreign Trade – Companies can join forces in cooperative activities involving foreign trade exports, as long as trade within the
United States is not restrained.
Cooperative Research and Production – Small businesses can cooperatively work together on research joint ventures.
In essence, exemptions are allowed, as long as they do not act to restrain trade in the United States (West, n.d.). Once restraint of
trade becomes a factor, the practices are no longer exemptions and are subject to antitrust laws.

Conclusion
The three main antitrust laws, namely the Sherman Act, the Clayton Act, and the Federal Trade Commission Act, all work to
prevent unfair trade practices that can substantially harm free competition. They also work to protect consumers from practices that

Access for free at OpenStax

11.3.3

https://biz.libretexts.org/@go/page/30228

would control pricing or the ability to buy or engage in services. They prevent companies from taking actions that would allow
them to become too big or too powerful, thus controlling how, and what, consumers and other businesses can do.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
11.3: Antitrust Laws is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
11.3: Antitrust Laws by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

11.3.4

https://biz.libretexts.org/@go/page/30228

11.4: End Notes
Federal Trade Commission (n.d.). The antitrust laws. Retrieved from: https://www.ftc.gov/tips-advice/comp...antitrust-laws.
Jurist (2013). History of antitrust laws. Retrieved from: https://www.jurist.org/archives/feat...the-main-acts/.
United States Department of Justice (n.d.). Antitrust laws and you. Retrieved from: https://www.justice.gov/atr/antitrust-lawsand-you.
West’s Encyclopedia of American Law (n.d.). Antitrust law. Retrieved from: iris.nyit.edu/~shartman/mba0101/trust.htm.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
11.4: End Notes is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
11.4: End Notes by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

11.4.1

https://biz.libretexts.org/@go/page/30229

11.E: Assessment Questions
1. All of the following are forms of restraint of trade that company might use to reduce competition except:
a. Monopolies.
b. Oversupply.
c. Price-fixing.
d. Mergers.
2. What is a Business Trust?
3. Distinguish between naked restraint and ancillary restraint.
4. What was the first antitrust law enacted?.
a. The Clayton Act.
b. The Federal Trade Commission Act.
c. The Antitrust Act.
d. The Sherman Act.
5. What was the original purpose of antitrust legislation?
6. What recourse does the FTC have if an individual or company engages in an unfair trade practice?
a. Consent order.
b. Administrative complaint.
c. Litigation.
d. All of the above.
7. Each state has its own Antitrust law.
a. True.
b. False.
8. Which of the following is not prohibited by the Sherman Act?
a. Temporary limited restraints.
b. Temporary restraints.
c. Naked restraints.
d. Ancillary restraints.
9. Which of the following are possible penalties for violation of the Sherman Act?
a. Up to $100 million for corporations and individuals.
b. Up to $100 million for individuals.
c. Up to $100 millions for corporations.
d. None of these are correct.
10. Which of the following are considered illegal by the Clayton Act?
a. Price discrimination.
b. Exclusive dealing contracts.
c. Corporate mergers.
d. All of the above.
11. The following are exempt from antitrust laws:
a. Small businesses.
b. Coops.
c. Labor unions.
d. Agriculture groups even if they engage in restraint of trade.
12. When was the Federal Trade Commission established?
a. 1912.
b. 1914.
c. 1916.
d. 1920.
13. The following are bureaus of the Federal Trade Commission except:

Access for free at OpenStax

11.E.1

https://biz.libretexts.org/@go/page/30230

a. Bureau of Unfair Trade Practices.
b. Bureau of Consumer Protection.
c. Bureau of Competition.
d. Bureau Economics.
14. What is the mission of the Bureau of Competition?
15. Explain the Wheeler-Lea Act.

Contributors
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.

11.E: Assessment Questions is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

11.E.2

https://biz.libretexts.org/@go/page/30230

CHAPTER OVERVIEW
12: Unfair Trade Practices and the Federal Trade Commission
12.1: Introduction
12.2: Unfair Trade Practices
12.3: The Federal Trade Commission
12.4: End Notes
12.E: Assessment Questions

12: Unfair Trade Practices and the Federal Trade Commission is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated
by OpenStax.

1

12.1: Introduction
Learning Objectives
Analyze laws pertaining to unfair trade practices and the agency that scrutinizes them.

Figure 12.1.1 : Introduction (Credit: Carol M. Highsmith collection/ wikimedia/ Attribution 2.0 Generic (CC BY 2.0))

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
12.1: Introduction is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
12.1: Introduction by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

12.1.1

https://biz.libretexts.org/@go/page/30232

12.2: Unfair Trade Practices
The term “unfair trade practice” describes the use of deceptive, fraudulent, or unethical methods to gain business advantage or to
cause injury to a consumer. Unfair trade practices are considered unlawful under the Consumer Protection Act. The purpose of the
law is to ensure that consumers have the opportunity to make informed, rational decisions about the goods and services they
purchase.
Unfair trade practices include false representation of a good or service, targeting vulnerable populations, false advertising, tied
selling, false free prize or gift offers, false or deceptive pricing, and non-compliance with manufacturing standards. Alternative
names for unfair trade practices are “deceptive trade practices” or “unfair business practices.”
Section 5(a) of the Federal Trade Commission Act prohibits “unfair or deceptive acts or practices in or affecting commerce.” Per
the rule, unfair practices are those that cause, or are likely to cause, injury to consumers, those that consumers cannot avoid, and
those in which the benefits of the product or service do not outweigh the deception. Deceptive practices are defined as those in
which the seller misrepresents or misleads the consumer, and the misleading practice is substantial.
The Federal Trade Commission (FTC) is a federal agency that enforces consumer protection laws. Consumers may seek recourse
for unfair trade practices by suing for compensatory or punitive damages. Plaintiffs do not have to prove intent. Showing that the
practice itself was unfair or deceptive is sufficient.

Figure 12.2.1 : The Federal Trade Commission (FTC) enforces consumer protection laws. (Credit: U.S. Government/ wikimedia/
License: Public Domain)

Unfair Trade Practices and Examples
Product Guarantees and False Endorsements
Companies must be prepared to honor product guarantees. For example, if a product is advertised with a 50 percent money-back
guarantee, then that must be provided to customers who meet the requirement(s) attached to the guarantee. Similarly, companies
may not create false endorsements and testimonials about their products.

Access for free at OpenStax

12.2.1

https://biz.libretexts.org/@go/page/30233

Unfair Advertising
False advertising includes the misrepresentation of a product, service, or price. It may be more expansively defined to include
unfair sales strategies, such as advertising one item and then selling another item in its place, e.g., one that is higher priced, lower
quality and/or less in demand. This method is most commonly referred to as “bait and switch.” Additional examples of unfair
advertising include incorrect pricing, fake endorsements, deceptive guarantees, making false statements, and providing descriptions
that exaggerate the performance of the product or service.

Example 12.2.1
For months, Ivan had searched for just the right window curtain to match the décor of his new high rise condo. Finally, while
browsing through Amazon, he saw two gray velvet curtains that featured a damask pattern, with taupe and gold accents and
specks of ice blue glitter accents. He could not have designed a more perfect color palette for the window treatments if he tried.
Moreover, the velvet blackout touch was just what he needed. Excited, he hit the “Buy Now” button and waited a couple of
days for his order to arrive. When it did, what a huge disappointment! He could see, if he stared long and hard enough, how
someone with a vivid imagination might consider the curtain to be an abstract interpretation of what was advertised. However,
most people would see that the product was not at all close to what was advertised. The velvet was closer to linen, the damask
pattern was closer to swirls, and the taupe and gold accents with specks of ice blue were closer to silver and purple, with
specks of mauve. After running a Google reverse image search of the original product photo, he saw it featured in an interior
design magazine. When Ivan looked up the product endorsements and reviews, he saw that all of the reviewers had only posted
reviews for that particular seller’s products, and that they had posted nothing but glowing reviews for each of the products. It
was clear to Ivan that the seller was guilty of false advertising, as well as faking endorsements. Ivan has enough information to
submit a consumer complaint to the Federal Trade Commission.

Taking Advantage of Customers
The FTC also pays particular attention to business ventures that target vulnerable populations. For example, some telemarketing
efforts employ intense pressuring tactics to target seniors and people who don’t speak English.

Example 12.2.2
Devin is involved in the telemarketing of spy gadgets, such as bugs and bug detectors. He has had a lot of trouble finding a
market for these products. One day, he speaks with an older citizen who asks him about the benefits of the bug detector. Devin
starts to knowingly make unsubstantiated claims that there have been news reports that home bugging is on the rise. His false
claims works like a charm. Spooked, the elderly customer buys the most expensive bug detector product. Seeing his success,
Devin purchases a report of households in his geographic selling area that are headed by people over the age of 70. Over the
next few months, his sales increase at an explosive rate. When he is recognized by management for his leading sales numbers,
they also inquire about the secret to his success as they seek to replicate it in training materials for other sales professionals.
When Devin proudly explains his tactics, he is terminated by the company. The company calls the customers impacted by his
false claims, explains that there was a misrepresentation by one their sales associates regarding the scope of known bugging
activity, allows them to keep their bug detectors, and refunds them the money they spent purchasing the products. The sales
associate engaged in unfair trade practices, but the company took appropriate steps to correct it.

Misrepresenting a Product
At times, the FTC may be quite technical in its definition of certain terms. For this reason, companies should be very clear about
their usage of various phrases and words. For example, the word “new” may only be used to refer to a product that is less than six
months old. Other terms may be the subject of debate or litigation, such as whether a lotion will actually “rejuvenate” skin or
whether a tablet will actually “cure” baldness. Indeed, a sweater should not be called “wool” unless that is its complete
composition. There are many examples, so it is important for businesses to have an understanding of the FTC’s rules on this topic.

Giving Misleading Price Information
The FTC sanctions misleading price information as an unfair trade practice. Examples of misleading price information include false
sales in which a “limited time offer” might actually be available forever, or running a “Going Out of Business” sale without any
plans to go out of business while advertising that items are discounted, although the prices have not changed.

Access for free at OpenStax

12.2.2

https://biz.libretexts.org/@go/page/30233

Example 12.2.3
A brick and mortar store has an online promotion for a “buy one, get one” offer for the season’s hottest new phone, stating that
the offer is only available on Black Friday. The store opens at 5:00 a.m., and customers start lining up with their sleeping bags
in tow the evening prior to the morning opening time. After customers almost stampede one another, they learn that they will
have to also purchase a phone plan that is inflated by 100% of its regular price to qualify for the deal. Nowhere in the literature
or promotions was the phone plan, or its over-inflated price, mentioned as a requirement to get the buy one get one free phone
deal.

Failing to Disclose Pertinent Information
Merchants must disclose facts that would reasonably influence the consumer’s decision to make a purchase. Withholding pertinent
information from customers may be viewed by the FTC as equal in severity to the process of using overtly incorrect or deceptive
information. For example, sellers should always disclose the full price of their products or services before accepting payment for
them.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
12.2: Unfair Trade Practices is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
12.2: Unfair Trade Practices by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

12.2.3

https://biz.libretexts.org/@go/page/30233

12.3: The Federal Trade Commission
The FTC was created in 1914 to address the problem of monopolies and trusts. Following the Civil War, a wave of consolidation
and growth among companies triggered increased public debate. Through handshake agreements, issuance of stock, and pooling
arrangements, companies could fix prices and outputs, thus effectively stopping competition and raising consumer prices. A
substantial number of mergers gave control over key industries to small groups of businesses. Where companies did not merge,
other arrangements were made to have a similar effect. Conglomerates controlled most of the relevant industries that produced
household necessities. Goods used in production were also the product of highly concentrated trusts, such as the United States Steel
Corporation and the International Paper Company. Concerns about industrialization and a changing economy, with shifting norms
for personal lives, triggered antitrust sentiment.

Figure 12.3.1 : The Federal Trade Commission prevents monopolies, like that of U.S. Steel in the early 20th century. (Credit: Bruce
McAllister/ wikimedia/ License: Public Domain)

The perceived unfairness and fears caused by the consolidation of businesses created strong anti-business sentiment and increasing
cries for price controls to be considered as a remedy for heavily concentrated industries. These organizations posed economic and
social problems that became a large social concern. In response, the Federal Trade Commission (FTC) was created with broad
powers to investigate and propose formal recommendations to companies about their competitive practices. The FTC did not
formally have a consumer protection mission until the passage of the Wheeler-Lea Act in 1938. This act gave the FTC the power to
combat false advertising for any foods, drugs, medical devices, or cosmetics.
In addition to the Wheeler-Lea Act, subsequent amendments to the FTC Act, as well as judicial respect toward the agency,
broadened the power and jurisdiction of the FTC.
Today, in addition to its original antitrust roots, the FTC enforces consumer protection laws.

Bureaus of the FTC
Several bureaus now stand in support of the FTC’s efforts.

Bureau of Consumer Protection
The Bureau of Consumer Protection protects consumers against unfair trade practices. Bureau attorneys enforce consumer
protection laws issued by the FTC. In addition to enforcement actions, the Bureau’s functions include investigations and consumer
and business training. Unfair trade practices in advertising and marketing are a main focus, as well as privacy, financial products
and practices, and identity protection. The Bureau also manages the United States National Do Not Call Registry and investigates
telemarketing fraud.

Access for free at OpenStax

12.3.1

https://biz.libretexts.org/@go/page/30234

Bureau of Competition
The Bureau of Competition’s purpose is to eliminate and prevent “anticompetitive” business practices related to the enforcement of
antitrust laws. The FTC and the Department of Justice share responsibility for enforcement of antitrust laws.

Bureau of Economics
The Bureau of Economics supports the Bureau of Competition and Bureau of Consumer Protection by providing subject matter
expertise regarding the economic impacts of FTC legislative activity.

FTC Activities
The FTC investigates issues raised through a number of sources, including consumer, business, and media reports. If the FTC
concludes that there was unlawful conduct, it may seek several forms of recourse. These include the pursuit of voluntary
compliance through a consent order, the submission and filing of administrative complaints, or the initiation of a federal action and
litigation.
The FTC has the power to create rules regarding widespread industry practices. Rules created in this fashion to address systemic
issues are called trade rules.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
12.3: The Federal Trade Commission is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
12.3: The Federal Trade Commission by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

12.3.2

https://biz.libretexts.org/@go/page/30234

12.4: End Notes
The Consumer Protection Act: Unfair Trade Practices. Retrieved from: www.ftc.gov.bb/library/2003-..._practices.pdf.
Lumen Learning. (n.d.). Business and the Legal Environment. Retrieved from: https://courses.lumenlearning.com/bu...adepractices/.
Holt, W. S. (2010). Federal trade commission: Its history, activities and organization. Gale Ecco, Making Of Mode.
About the FTC. (2018, July 17). Retrieved from: https://www.ftc.gov/about-ftc.
Consumer Information, Federal Trade Commission. (n.d.). Retrieved from: https://www.consumer.ftc.gov/.
Federal Trade Commission, USA.gov. (n.d.). Retrieved from: https://www.usa.gov/federal-agencies...ade-commission.
Statutes Enforced or Administered by the Commission. (n.d.). Retrieved from: https://www.ftc.gov/enforcement/statutes.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
12.4: End Notes is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
12.4: End Notes by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

12.4.1

https://biz.libretexts.org/@go/page/30235

12.E: Assessment Questions
1. Define unfair trade practices.
2. All of the following are considered unfair trade practices except:
a. Targeting vulnerable populations.
b. Charging extremely high prices.
c. False advertising.
d. False representation of a good or service.
3. What is a bait and switch?
4. Describe the role of the Federal Trade Commission.
5. The following are examples of a company giving misleading price information except:
a. Advertising “Limited Time Offer” when the offer is available forever.
b. Advertising “Going Out of Business” when the company plans to stay in business.
c. Advertising the product as “New” when the product is more than 6 months old.
d. Advertising “Buy One, Get One” without informing consumers that they must buy another product or service to get the deal.

Contributors
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.

12.E: Assessment Questions is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

12.E.1

https://biz.libretexts.org/@go/page/30236

CHAPTER OVERVIEW
13: International Law
13.1: Introduction
13.2: Introduction to International Law
13.3: Sources and Practice of International Law
13.4: End Notes
13.E: Assessment Questions

13: International Law is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

1

13.1: Introduction
Learning Objectives
Explain international law and its role in business.

Figure 13.1.1 : Introduction (Credit: geralt/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
13.1: Introduction is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
13.1: Introduction by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

13.1.1

https://biz.libretexts.org/@go/page/30238

13.2: Introduction to International Law
In 1945, President Harry Truman stated, “When Kansas and Colorado have a quarrel over the water in the Arkansas River they
don’t call out the National Guard in each state and go to war over it. They bring a suit in the Supreme Court of the United States
and abide by the decision. There isn’t a reason in the world why we cannot do that internationally” (Cheeseman, 2016, p. 903).
Customs, which vary among global communities and international organizations, are a primary reason why the world cannot
pursue such an answer to trade and commerce dealings. The priorities and aims for Chinese businesses differ from those of Brazil.
Each of those two countries have radically different business perspectives from the United States. For this reason, international law
utilizes customs, treaties, and organizations to guide relationships among nations, with the goal of allowing each country as much
leverage as possible over its own business dealings.

Figure 13.2.1 : International laws are based on customs, treaties, and organizations that guide partnerships among nations. (Credit:
GDJ/ pixabay/ License: CC0)

International Law
International law relates to the policies and procedures that govern relationships among nations (Clarkson, Miller, & Cross, 2018).
These are crucial for businesses for multiple reasons. First, there is not a single authoritative legislative source for global business
affairs, nor a single world court responsible for interpreting international law (Cheeseman, 2016, p. 903). There is also not a global
executive branch that enforces international law, which leaves global business affairs particularly vulnerable.
Secondly, if a nation violates an international law and persuasive tactics fail, then the countries that were violated, or international
organizations tasked with overseeing global trade, may act. Often these actions use force to correct the offenses and may include
economic sanctions, severance of diplomatic relations, boycotts, or even war against the offending nation (Clarkson, Miller, &
Cross, 2018, p. 439).
The purpose of international laws is to permit countries as much authority as possible over their own international business affairs,
while maximizing economic benefits of trade and working relationships with other nations. Since many countries have historically
allowed governance by international agreements when conducting global business, there exists an evolving body of international
laws that facilitate global trade and commerce.

Access for free at OpenStax

13.2.1

https://biz.libretexts.org/@go/page/30239

U.S. Constitutional Clauses
There are two important clauses in the U.S. Constitution related to international law. First, the Foreign Commerce Clause enables
Congress to “regulate commerce with foreign nations” (Cheeseman, 2016, p. 904). This clause permits U.S. businesses to actively
negotiate and implement taxes or other regulations as they relate to international commerce. However, businesses cannot unduly
burden foreign commerce. For example, General Motors, which is based in Michigan, cannot suggest that the state impose a 50
percent tax on foreign-made automobiles sold in the state, while not imposing the same tax on U.S.-made vehicles. Michigan can,
however, impose a 10 percent tax on all automobile sales in the state to offset the costs of foreign trade and commerce.
The second important clause related to international law is the Treaty Clause, which states that the president has the power “by
and with the advice and consent of the senate” to create treaties with other nations (Clarkson, Miller, & Cross, 2018, p. 440). This
clause restricts treaties to federal authority, meaning that states do not have the power to enter a treaty with another nation. For
example, the United States and Mexico can sign a treaty to reduce trade barriers between both nations, but the state of Texas cannot
sign a treaty with Mexico to reduce trade barriers between Texas businesses and Mexico. Additionally, any treaties established with
other countries become U.S. law, and any conflicting law is null and void.

Primary Sources of International Law
International customs, treaties, and organizations are the primary sources of international law (Clarkson, Miller, & Cross, 2018, p.
439).

Figure 13.2.2 : Three distinct components are sources for how international law is understood, defined, and interpreted around the
world. (Modification of art by BNED Credit: CC BY NC SA)

These three components work together to guide how nations understand, define, and interpret international laws that govern global
business affairs.

International Customs
Customs are general practices between nations that guide their business relationships. According to the Statute of the International
Court of Justice, international customs are “accepted as law” (Clarkson, Miller, & Cross, 2018, p. 439). While customary
international law (CIL) is not written, nor does it require ratification to become binding, CIL nonetheless provides guidelines for
how nations conduct business affairs (Bradley & Gulati, 2010, p. 204). One example of a custom is the international protection of
ambassadors. For thousands of years, ambassadors have been protected while serving diplomatic missions. For this reason,

Access for free at OpenStax

13.2.2

https://biz.libretexts.org/@go/page/30239

countries protect foreign ambassadors with the understanding that any harm caused to ambassadors would be a violation of
international law.

International Treaties
Treaties and other agreements between nations are authorized and ratified by the countries that acknowledge their legality. There
are two different types of agreements: bilateral, which is formed by two nations; and multilateral, which is formed by several
nations. The Peru-United States Trade Promotion Agreement is an example of a bilateral agreement. It was signed in 2006, ratified
by Peru the same year, and ratified by the United States in 2007. This bilateral agreement is considered beneficial to the United
States because it improves access to Peruvian goods, while promoting security and democracy in the South American country. The
North American Free Trade Agreement, or NAFTA, is an example of a multilateral agreement. It was ratified in 1994, when
Mexico joined the previous trade agreement between the United States and Canada. In September 2018, the Trump administration
successfully completed re-negotiations with Mexico and Canada that lasted over one year. Among other aims, these negotiations
worked to increase auto industry wages for workers in Mexico and modify pharmaceutical regulations with Canada.

International Organizations
International organizations are comprised of officials who represent member nations that have established a treaty to oversee shared
interests, including trade and commerce. The U.S. participates in more than 120 bilateral and multilateral organizations around the
world. International organizations adopt resolutions that standardize behavior and create uniform rules related to trade and
commerce. Two of the most significant international organizations established in the twentieth century that significantly impact
U.S. trade and commerce are the United Nations and the European Union.

United Nations
The United Nations (UN) was created as a multilateral treaty in 1945. The UN’s organizational goals include maintaining global
peace and security, promoting economic and social cooperation, and protecting human rights, especially related to women and
children (Cheeseman, 2016, p. 905). The UN General Assembly includes representatives from each member nation. As of 2018,
the UN acknowledges 195 sovereign states, with all but two participating as full members. These two, Palestine and the Vatican
City, are classified as “observer states.” Six additional countries are not UN members, but are recognized as a country by at least
one UN member country: Abkhazia, Kosovo, Northern Cypress, South Ossetia, Taiwan, and Western Sahara.
The UN Security Council includes five permanent members and 10 countries selected by the General Assembly to serve two-year
terms. The five countries that hold permanent membership are China, France, Russia, the United Kingdom, and the United States
(Cheeseman, 2016, p. 558). This Council is primarily responsible for overseeing global peace and security measures. The World
Bank is a UN organization, financed by contributions from developed countries and headquartered in Washington, D.C. Its primary
functions include providing money to developing countries to fund projects that relieve suffering, including building roads and
dams, establishing hospitals, developing agriculture, and other humanitarian efforts. The World Bank provides both grants and
long-term low interest rate loans to countries, often granting debt relief for outstanding loans (Cheeseman, 2016, p. 559).
The United Nations Commission International Trade Law is one of the most important international organizations to date,
establishing the 1980 Convention on Contracts for the International Sale of Goods (CISG), which will be discussed further in the
next section.

European Union
The European Union (EU) is a regional international organization that includes many countries in Europe. It was established to
create peace across the region and promote economic, social, and cultural development (Cheeseman, 2016, p. 561). As of 2018,
there are 28 countries affiliated with the EU, although the United Kingdom has begun steps to withdraw its membership.
Additionally, Macedonia is actively seeking a path toward EU membership, although as of September 2018, the country’s citizens
remain divided. The EU organization has established a treaty for its members that creates open borders for trade among member
nations, especially for capital, labor, goods, and services. The impact on U.S. commerce is significant, as the EU represents more
than 500 million people and a gross community product that exceeds that of the United States, Canada, and Mexico combined
(Cheeseman, 2016, p. 561).

Access for free at OpenStax

13.2.3

https://biz.libretexts.org/@go/page/30239

Sovereignty
National sovereignty defines a nation. While clearly defined borders and independent governments also set parameters for a
nation, sovereignty is an important legal principle that allows nations to enter negotiated treaties with other countries and honor
territorial boundaries. It is among the most important international law principles, thus greatly impacting international trade and
commerce.
Since the 1800s, most established nations allowed for absolute sovereignty among the global community. However, by the 1940s,
that allowance was significantly reduced, as countries revisited sovereignty in light of globalization, transportation, and
communication advances, and the rise of international organizations (Goldsmith, 2000, p. 959). Consequentially, doctrines of
limited immunity were created that established guidelines for how countries may prosecute, or hold foreign nationals accountable,
during international trade and commerce dealings.
A doctrine of sovereign immunity states that countries are granted immunity from lawsuits in courts of other countries (p. 569).
Although the United States initially granted absolute immunity to foreign governments from lawsuits in U.S. courts, in 1952, the
United States adapted federal law to qualified immunity, which is the immunity regulation adopted in most Western nations. This
law led to the Foreign Sovereign Immunities Act of 1976, allowing U.S. governance over lawsuits against other nations in the
United States in either federal- or state-level courts. Simply stated, a foreign country is not immune to lawsuits in the United States
when the country has waived its immunity, or if the commercial activity against which the lawsuit is intended causes a direct effect
in the United States.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
13.2: Introduction to International Law is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
13.2: Introduction to International Law by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

13.2.4

https://biz.libretexts.org/@go/page/30239

13.3: Sources and Practice of International Law
International law is primarily governed by customs, treaties, and organizations that influence how laws are understood, interpreted,
and enforced around the world. Since there is not a central court to enforce international law, each country utilizes its own courts to
settle disputes. Collective action, reciprocity, and shaming are three examples of non-legislative methods that influence trade when
enacted against nations that violate international law.

Figure 13.3.1 : International laws are enforced through positive and punitive measures that seek to uphold the global integrity of
trade and commerce among all nations. (Credit: qimono/ pixabay/ CC0)

Sources of International Law
The sources of international law are customs, treaties, and organizations, as discussed in the previous section. These three
components work synergistically to influence how the international community facilitates business trade and commerce. More
importantly, international law is enforced when a country violates the principles set forth by globally shared customs, treaties, and
organizations.
One of the most important governing documents for international law is the United Nations Convention on Contracts for the
International Sale of Goods (CISG), which was established in 1980. This law governs contracts of countries that have ratified it
as the priority contract for trade. By January 2018, 84 countries had adopted CISG, including the countries that account for more
than two-thirds of all global trade. Those countries include the United States, Canada, China, Japan, Mexico, Argentina, Brazil, and
most European countries. The CISG is enforced whenever international transactions occur without the presence of written contracts
to govern those transactions. There are limits to the CISG, however, as the CISG does not apply to consumer sales or contracts for
services (Clarkson, Miller, & Cross, 2018, p. 376).

International Principles and Doctrines
There are three significant principles that help establish and enforce international law: the Principle of Comity, the Act of State
Doctrine, and the Doctrine of Sovereign Immunity.
The Principle of Comity states that nations will defer to the laws and decrees of other nations when those laws are consistent with
their own, essentially upholding reciprocity between nations with similar laws. For example, a U.S. court will most likely uphold a
business contract as valid even if it was drafted in England, since the United Kingdom’s legal procedures are consistent with U.S.
procedures (Cross & Miller, 2018, p. 216).
The Act of State Doctrine is a law applicable in England and the United States. It states that these two nations will not pass legal
judgement on public acts committed by a recognized government if those acts occur within that government’s own territory (Cross
& Miller, 2018, p. 216). For example, the United States will not file a lawsuit against Petrobras, a Brazilian oil company, alleging
price fixing, since the act of pricing oil occurs in Brazil, which is a nation that holds control over its own natural resources.

Access for free at OpenStax

13.3.1

https://biz.libretexts.org/@go/page/30240

The Doctrine of Sovereign Immunity, which was introduced in the previous section, states that foreign nations are immune from
U.S. jurisdiction when certain circumstances are applied. However, there are exceptions to this law. If a foreign country conducts
commercial business activity in the United States and an entity in the United States files a lawsuit against the foreign business, then
the foreign state is not immune from U.S. jurisdiction (Cross & Miller, 2018, p. 216).

International Law Enforcement
One of the most important considerations for international business is understanding that companies operating in foreign nations
are subject to the laws of those nations (Cross & Miller, 2018, p. 212). When international laws are violated, disputes are often
resolved through the legal systems within individual nations. Most countries have either common law or civil law systems.
Common law systems operate independently by developing their own rules that govern areas of business law, such as torts and
contracts. The United States has a common law system. One-third of all people in the world live in nations in which common law is
practiced. Civil law systems base their legislation on Roman civil law, which utilizes statutory codes as the primary source of law
(p. 212).
Table 13.3.1 : Common Law Civil Law
Australia

Malaysia

Argentina

Indonesia

Bangladesh

New Zealand

Austria

Iran

Canada

Nigeria

Brazil

Italy

Ghana

Singapore

Chile

Japan

India

United Kingdom

China

Mexico

Israel

United States

Egypt

Poland

Jamaica

Zambia

Finland

South Korea

France

Sweden

Germany

Tunisia

Greece

Venezuela

Kenya

Impact on International Trade
There are three international law enforcement methods that can radically impact trade: collective action, reciprocity, and shaming.
Collective action occurs when businesses work collectively to strengthen their resources and achieve a shared goal. In February
2018, the UN Conference on Trade and Development Secretary-General argued that collective action can be one of the most
effective methods for protecting international trade in the current global climate. Due to recent trade restructuring from the United
States and the United Kingdom (pending its withdrawal from the EU), collective action was promoted as a way to “harness energy
that will not fragment the [international trade] system” (UNCTAD, 2018). By leveraging nations to defend “rules-based multilateral
trading systems as a force for creating inclusive prosperity,” the Secretary-General promoted collective action as the primary way
to assure continued international peace and economic viability for generations to come.
Reciprocity is central to international trade and at the core of CIL. It happens most commonly in international business exchanges
as countries lower import duties, or other trade barriers, in exchange for mutual arrangements extended by the other country.
Reciprocity can be beneficial to the nations involved, or it can be punitive. In 2016, presidential candidate Donald Trump
campaigned for an international trade climate that would produce fairer options for the United States. Since his inauguration, he has
increasingly pressured the global community by imposing taxes on imports from Canada, China, the EU, and Mexico, each of
which has retaliated in reciprocity. In 2018, China accused the United States of launching the “largest trade war in economic
history,” of which the final global impacts remain largely unknown (BBC, 2018).
Shaming is a deliberate attempt to negatively impact a state, regime, or governmental leader’s reputation by publicizing and
targeting violations of international laws, including customary norms, treaty breaches, and violations of organizational expectations
(Gopalan & Fuller, 2014, p. 75). However, shaming is not viewed as particularly effective without more concrete measures to
accompany it (Klymak, 2017). A recent research study conducted by the Department of Economics in Dublin, Ireland, found that
there is no evidence to suggest that there has been a decrease in the imports of goods to the United States from countries where
foreign goods are likely produced by child and forced labor. Despite media coverage and the International Labour Organization’s

Access for free at OpenStax

13.3.2

https://biz.libretexts.org/@go/page/30240

coverage that routinely shames certain nations for producing goods by child or forced labor, those goods are nonetheless regularly
imported for international sale.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
13.3: Sources and Practice of International Law is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
13.3: Sources and Practice of International Law by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

13.3.3

https://biz.libretexts.org/@go/page/30240

13.4: End Notes
Bradley, C. A., & Gulati, M. (2010). Withdrawing from international custom. The Yale Law Journal, 120, 202–275.
Cheeseman, H. (2016). Business law: Legal environment, online commerce, business ethics, and international issues (9th
ed.). Boston, MA: Pearson Education.
Cheeseman, H. (2016). Legal environment of business: Online commerce, business ethics, and global issues (8th ed.). Boston,
MA: Pearson Education.
Clarkson, K. W., Miller, R. L., & Cross, F. B. (2018). Business law: Texts and cases (14th ed.). Boston, MA: Cengage
Learning.
Goldsmith, J. (2000). Review: Sovereignty, international relations theory, and international law. Stanford Law Review, 52(4),
959–986.
BBC. (2018, September 18). US-China trade row: What has happened so far? BBC News. Retrieved from:
https://www.bbc.com/news/business-44529600.
Clarkson, K. W., Miller, R. L., & Cross, F. B. (2018). Business law: Texts and cases (14th ed.). Boston, MA: Cengage
Learning.
Cross, F. B., & Miller, R. L. (2018). The legal environment of business: Texts and cases (10th ed.). Boston, MA: Cengage
Learning.
Gopalan, S., & Fuller, R. (2014). Enforcing international law: States, IOs, and courts as shaming reference groups. Brooklyn
Journal of International Law, 39(1), 73–158.
Klymak, M. (2017). The trade impacts of naming and shaming of forced and child labor. Trinity Economic Papers, 1–41.
Retrieved from: http://www.tcd.ie/Economics/TEP/2017/tep1517.pdf.
UN. (2018, February 19). Collective action is key to defending trade, Geneva dialogue hears. UN Conference on Trade and
Development News. Retrieved from: unctad.org/en/pages/newsdeta...VersionID=1669.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
13.4: End Notes is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.
13.4: End Notes by OpenStax is licensed CC BY-NC-SA 4.0.

Access for free at OpenStax

13.4.1

https://biz.libretexts.org/@go/page/30241

13.E: Assessment Questions
1. What is International law?
2. The following are clauses in the U.S. Constitution that relate to international law.
a. Treaty Clause.
b. Foreign Commerce Clause.
c. Both a and b.
d. Neither a nor b.
3. Explain the European Union.
4. What is the Doctrine of Sovereign Immunity?
5. The UN Security Council is made up of:
a. 5 members and 10 countries.
b. 10 members and 5 countries.
c. 10 members and 10 countries.
d. 5 members and 5 countries.
6. Sources of international law include:
a. Customs, treaties, and laws.
b. Customs, treaties, and edict.
c. Treaties, laws, and edicts.
d. Customs, treaties, and organizations.
7. Explain the principle of comity.
8. Compare and contrast common law systems vs. civil law systems.
9. How many countries have adopted the United Nations Convention on Contracts for the International Sale of Goods (CISG)?
a. 74
b. 84
c. 94
d. 104
10. All of the following are international law enforcement methods except:
a. Collective action.
b. Reciprocity.
c. Shaming.
d. All of the above.

Contributors
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.

13.E: Assessment Questions is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

13.E.1

https://biz.libretexts.org/@go/page/30242

CHAPTER OVERVIEW
14: Securities Regulation
14.1: Introduction
14.2: Liability Under the Securities Act
14.3: The Framework of Securities Regulation
14.4: End Notes
14.E: Assessment Questions

14: Securities Regulation is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

1

14.1: Introduction
Learning Objectives
Describe the Securities Exchange Act of 1934 and its impact on business.

Figure 14.1.1 : Introduction (Credit: Sam Valadi/ flickr/ Attribution 2.0 Generic (CC BY 2.0))

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
14.1: Introduction is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

14.1.1

https://biz.libretexts.org/@go/page/30244

14.2: Liability Under the Securities Act
As explained in the previous section, many companies were initially irritated by the creation of the Securities Exchange Act of
1934, as it created a myriad of legal responsibilities and potential liabilities that impacted their business models. Companies came
to recognize that they needed legal counsel and internal systems in place to ensure that they were in compliance. The liabilities for
not complying with the Securities and Exchange Act of 1934 include not only monetary fines, but also civil penalties, and in some
cases, criminal proceedings. Insider trading is one violation that can result in criminal charges.

Insider Trading
While laws vary from country to country, insider trading can be understood by what the SEC defines as the “buying or selling a
security, in breach of a fiduciary duty or other relationship of trust and confidence, on the basis of material, nonpublic information
about the security.” The word fiduciary comes from the Latin word for trust and refers to someone who is charged with the
responsibility to act in the best interest of the other party. In the case of businesses, fiduciaries are expected to act in the best
interests of their investors. However, they are often aware of information that the public is not. This knowledge has important
implications as addressed by Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934, which prohibits the purchase or
sale of securities on the basis of "material nonpublic information,"; meaning information of any kind that would impact the
market price of securities that has not been disclosed to the public, i.e., insider information. The directors, large shareholders, and
officers of companies frequently have access to nonpublic information that could affect the future value of a security. While an
individual, as opposed to an entire company, is often charged as an insider trader, such charges can affect the entire company’s
reputation, putting it in a negative light and eroding investor trust.
One instance of insider trading that received widespread media attention involved Martha Stewart, who in 2003 became the subject
of legal scrutiny after selling her shares in the pharmaceutical company ImClone. Following the advice of her broker, David
Bacanovic, Stewart sold all of her shares of ImClone before it lost 16 percent of its value. Bacanovic represented ImClone CEO
Sam Waksal, who was selling $5 million of his ImClone shares. While Bacanovic claimed he did not know why, he shared this
information with Stewart. As it turned out, the FDA had not approved ImClone’s primary pharmaceutical product, Erbitux, which
was a setback that only insiders were privy to. Stewart avoided a $45, 673 loss by selling her shares before the public
announcement. Even though Stewart may not have known exactly why ImClone would go down in value, the court decided that her
decision to act upon her broker’s suggestion constituted a wrongdoing. Stewart’s role as a public figure was also relevant to this
decision, as explained by SEC’s Director of Enforcement Stephen M. Cutler, who said, “It is fundamentally unfair for someone to
have an edge on the market just because she has a stockbroker who is willing to break the rules and give her an illegal tip. It’s
worse still when the individual engaging in the insider trading is the Chairman and CEO of a public company.”

Figure 14.2.1 : Insider trading can result in criminal conviction and possibly jail time. (Credit: Suzy Hazelwood/ pexels/ License:
CC0)

Insider trading is not always illegal. In certain instances, individuals in possession of insider knowledge can disclose their trading
activity to the SEC. However, disclosure alone is not enough to make trading on the basis of insider information legally acceptable.

Access for free at OpenStax

14.2.1

https://biz.libretexts.org/@go/page/30245

Another instance in which the officers of publicly held companies can legally transact securities involves pre-arranged trading
plans. For example, SEC Rule 10b5-1 permits executives at public companies to transact securities so long as it is arranged in good
faith beforehand to take place on certain predetermined future dates and involves pre-set amounts. So long as these criteria are
followed, they are granted safe harbor. Safe harbor, in this context, refers to exemption from insider trading charges for compliant
pre-arranged equity trades.

Schedule 13D
In 1968, the Williams Act amended the Securities Exchange Act of 1934 so that investors could have advance warning of possible
corporate takeovers. If someone (individual/corporation) becomes the beneficial owner of more than 5% of a company’s stock,
that entity must file a Schedule 13D with the SEC within 10 days of purchase. A beneficial owner is anyone with “voting and
investment power over their shares.” There are a few exceptions that apply, such as qualified institutional investors—large
investors who are deemed to have sophisticated knowledge of securities such that they do not need the same level of protection as
general investors. Insurance companies, state employee benefits plans, and investment companies are examples of qualified
institutional investors who are allowed to report their holdings at the end of the calendar year.

Insider Transactions
Corporate insiders are those officers, directors, and beneficial owners who own more than 10% of a class of securities, registered
under Section 12 of the Securities Exchange Act of 1934. Corporate insiders must file a statement of ownership with the SEC to be
in compliance, and as of August 27, 2002, the SEC implemented new rules that shortened the time period to report insider
transactions. It is important for a company to have internal controls and a system to ensure their corporate insiders are reporting
their trades in a timely fashion. Companies that do not implement and enforce compliance procedures can become liable for the
actions of their employees who fail to follow the law.

Reporting Requirements
Publicly owned companies that meet certain size requirements are called reporting companies, and per Section 13(a) of the
Securities Exchange Act of 1934, they must file periodic disclosures. The purpose of these disclosures is to help investors make
educated decisions regarding how to invest their money. These reports include information about a company’s line of business,
corporate officers and directors, and financial statements.
Form 10-K. Form 10-K, also known as the annual report, contains audited financial statements. Audited financial statements
have been reviewed by one or more CPAs who are not affiliated with the company and who provide an objective opinion about
whether or not the financial statements, such as the balance sheet, income statement, statement of changes to retained earnings,
and cash flow statement, conform with accounting standards known as the Generally Accepted Accounting Principles (GAAP).
When the Securities Exchange Act of 1934 was first passed, most companies’ annual reports contained only the bare minimum
amount of information. However, over time, companies came to view their annual reports as a way to not only comply with
SEC requirements, but also to attract new investors and impress securities analysts, or financial professionals who study various
industries to make recommendations on whether a security should be bought, held, or sold. Today, many annual reports contain
not only the required facts, but also compelling narratives that detail the company’s mission and strategic goals. The annual
reports of certain companies—for example, Berkshire Hathaway, written by Warren Buffett and Charlie Munger—provide not
only their opinions on their own operations, known as the management discussion, but also their thoughts on the economy
overall. The Form 10-K is a large responsibility for a company because it must disclose the company’s analysis of its financial
conditions, potential market risks, internal controls, legal proceedings, defaults, and other information that is deemed important
for investors to make sound investment decisions.
Form 10-Q. Form 10-Qs are quarterly unaudited financial statements that contain financial information. Since they are
unaudited, they are less expensive and time-consuming for the company to prepare; however, investors do not have the
additional assurance that they have been analyzed by a neutral CPA.
Form 8-K. Certain events require the company to file a Form 8-K, such as a change in the company’s officers, mergers, or
declarations of bankruptcy. These are required to be filed within four business days with the SEC.
Proxy Statements. Proxy statements are documents that the SEC requires that shareholders of companies with securities
registered under Section 12 of the Securities Exchange Act of 1934 receive to allow them to vote on issues that will be decided
at a stockholder meeting. This process is commonly applied when voting for directors or deciding corporate actions. Even
shareholders who own just one share of a company receive proxy statements; thus, the process of sending out these statements

Access for free at OpenStax

14.2.2

https://biz.libretexts.org/@go/page/30245

is a large undertaking for companies. While some companies still use the mail to deliver proxy statements, others send a
“Notice of Internet Availability of Proxy Materials” to shareholders a minimum of 40 days before the shareholders’ meeting.

Ongoing Responsibilities
Businesses must stay current with changes in securities laws that impact their liabilities and responsibilities. The Exchange Act
allows the SEC to make new laws, like it did in 2000 with Regulation FD, which stands for “fair disclosure”. In 2013, the SEC
started to allow the use of social media channels, in certain circumstances, as a means of distributing information to shareholders.

Summary
These two sections have provided an overview of some of the most important points of the Securities Exchange Act of 1934.
Considering the sheer number of exceptions and complexities, coupled with today’s rapidly changing technological and political
climates, a successful company needs competent legal counsel to help it navigate the compliance requirements of the SEC. While
certain illegal actions can be due to malicious intent, such as insider trading, this situation is not always the case; a corporate insider
can fail to comply simply because he or she is not aware of the nuances of the law.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
14.2: Liability Under the Securities Act is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

14.2.3

https://biz.libretexts.org/@go/page/30245

14.3: The Framework of Securities Regulation
The Securities Exchange Act of 1934
In 1929, the United States stock market crashed and lost $25 billion, which would be approximately $319 billion today. The Stock
Market crash of 1929 was one cause of the American Great Depression of the 1930s, which caused the failure of nearly half of
American banks and created unemployment rates of almost 25 percent by 1933. These dire economic conditions created the need
for breadlines, quite literally, hungry people who waited in line at charitable and government organizations for loaves of bread, and
shanty towns, or areas where families who had lost their homes lived in cloistered tents on the outskirts of cities. Farmers could not
even afford to harvest their crops.

Figure 14.3.1 : Florence Owens Thompson and her children were living on frozen vegetables and birds they killed in this famous
photograph taken in 1936 in California. (Credit: Dorothea Lange/ wikimedia/ License: Public Domain)

It was amid this social and economic unrest that Congress passed the Securities Exchange Act of 1934. Signed by President
Franklin D. Roosevelt, the Securities Exchange Act of 1934 recognized that the stock market crash of 1929 was caused by wild
speculation, large and sudden fluctuations, and manipulations involving securities. An article in the 1934 California Law Review
described the condition of the market at the time by writing, “Artificial prices of securities were the rule rather than the
exception.… The result was vast economic power, with all that implies in a democracy, in the hand of men whose ethical standards
were substantially those of gangsters.”
Roosevelt wanted to enact legislature to try to prevent this wild speculation in securities from happening again and to restore the
public’s faith. He recognized that stock market crashes would not only destroy wealth in securities markets, but they were also
instrumental to the financial security of the nation as a whole. The passing of the Security Exchange Act of 1934 was not only a
reaction to the market crash, but it also represented a broad shift in the social and economic paradigms and legal frameworks of the
United States. Previously, the United States had largely followed a laissez-faire economic policy. Laissez faire, as popularized by
Scottish economist Adam Smith and British philosopher Herbert Spencer, describes an economic philosophy that markets function
best when left to their own devices, i.e., without, or with minimal, government involvement or regulations. The rejection of laissez
faire was part of a larger social shift that opposed the long hours, unsafe working conditions, and child labor that had become
commonplace as a result of the Industrial Revolution.

The SEC
Section 4 of the Securities Exchange Act of 1934 created the Securities and Exchange Commission (SEC) to enforce its ongoing
mission. The SEC is an independent agency of the United States federal government. It regulates securities laws and regulations.

Access for free at OpenStax

14.3.1

https://biz.libretexts.org/@go/page/30246

The first chairperson of the SEC was Joseph P. Kennedy, the father of President John F. Kennedy. The SEC is led by five
presidentially appointed commissioners and has five divisions: Division of Corporation Finance, Division of Investment
Management, Division of Trading and Markets, Division of Enforcement, and Division of Economic and Risk Analysis.
The SEC also oversees self-regulatory organizations (SROs), or private organizations that create and enforce industry standards.
These organizations are allowed to “police” themselves, but are subject to compliance with SEC regulations. The various wellknown securities exchanges such as the New York Stock Exchange (NYSE), the National Association of Securities Dealers
Automated Quotation System (NASDAQ), and the Chicago Board of Options are SROs. Per Section 12(g), companies with total
assets exceeding $10 million and with 500 or more owners of any class of securities must register with the SEC unless they meets
exemption requirements.
The SEC makes new laws in response to emerging technologies. For example, Title III of the Jumpstart Our Business Startups
(JOBS) Act of 2012 was added, and in it, Section 4(a)(6) allows crowdfunding, or raising small amounts of money from many
people to fund a venture or project, usually over the internet. Crowdfunding transactions are exempt from registration as long as the
amount raised does not exceed $1, 070, 000in a 12-month period.

Secondary Markets
The Securities Exchange Act of 1934 governs secondary markets, or what is typically referred to as the “stock market.” In
contrast to the primary market, which involves the initial sale of a security, such as through an initial public offering (IPO),
secondary markets involve subsequent buyers and sellers of securities. One key difference is that primary market prices are set in
advance, while secondary market prices are subject to constantly changing market valuations, as determined by supply and demand
and investor expectations. For example, when Facebook initiated its IPO in May of 2012, the price was $38 per share, and
technical issues on the NASDAQ complicated the offering. After the IPO, the stock traded sideways, meaning that it stayed within
a range that did not indicate strong upward or downward movement. However, Facebook has gone on to trade at values more than
four times its initial IPO valuation, due to investor beliefs and expectations. Not all stocks go up in value after their IPO; some
vacillate between highs and lows and frustrate investors with their unstable valuation swings.

Figure 14.3.2 : Stocks on the secondary market fluctuate in value. (Credit: 3844328/ pixabay/ License: CC0)

Reporting Requirements
The Securities Exchange Act of 1934 created numerous reporting requirements for public companies. The purpose of these
requirements was transparency, that is, keeping the public up to date and informed of changes that might impact securities prices.
Public companies with securities registered under Section 12 or that are subject to Section 15(d) must file reports with the SEC.
Section 12 requires the registration of certain securities and outlines the procedures necessary to do so. Information required by
Section 12 includes the nature of the business, its financial structure, the different classes of securities, the names of officers and
directors along with their salaries and bonus arrangements, and financial statements. Section 15 requires brokers and dealers to
register with the SEC. Individuals who buy and sell securities are considered traders, and therefore, are not subject to filing under
Section 15. Section 15(d) requires registered companies to file periodic reports, such as the the annual Form 10-K and the quarterly
Form 10-Q. These reports will be explained in detail in the next section of this chapter. The SEC Commission makes these reports
available to all investors through the EDGAR website to help them make informed investment decisions.

Access for free at OpenStax

14.3.2

https://biz.libretexts.org/@go/page/30246

Registration Requirements
The Securities Act of 1933 required companies initiating securities offers and exchanges to register with the SEC, unless they met
exemption criteria. Section 5 of the Securities Exchange Act of 1934 built upon this foundation and made it unlawful to transact on
unregistered exchanges and specifically extended this regulation to the usage of the mail and interstate commerce. 15 U.S. Code §
78f states that exchanges must not only register with the SEC, but they must also have rules that “prevent fraudulent and
manipulative acts and practices, to promote just and equitable principles of trade, to foster cooperation and coordination with
persons engaged in regulating, clearing, settling, processing information with respect to, and facilitating transactions in securities,
to remove impediments to and perfect the mechanism of a free and open market and a national market system, and, in general, to
protect investors and the public interest …”

Blue Sky Laws
When the Securities Exchange Act is discussed, blue sky laws are often mentioned. In 1911, Kansas bank commissioner J.N.
Dolley became concerned about what he called “swindles,” in which investors at the time lost money by investing in “fake mines”
or “a Central American plantation that was nine parts imagination.” Therefore, he lobbied for the first “comprehensive” securities
law in the United States because, as he phrased it, these investments were backed by nothing except the blue skies of Kansas. So,
state-level securities laws aimed to combat fraud are called blue sky laws. The SEC does not have jurisdiction over activities within
states and does not enforce blue sky laws.

Figure 14.3.3 : In addition to the Securities Exchange Act of 1934, blue sky laws provide an additional state-level layer of legal
protection for the public. (Credit: Elia Clerici/ pexels/ License: CC0)

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
14.3: The Framework of Securities Regulation is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

14.3.3

https://biz.libretexts.org/@go/page/30246

14.4: End Notes
Fischel, D. R. (1981). Secondary Liability under Section 10 (b) of the Securities Act of 1934. California Law Review, 69(1),
80–111.
Hanna, J. (1934). The Securities Exchange Act of 1934. California Law Review, 1–29.
Horwitz, B., & Kolodny, R. (1977). Line of business reporting and security prices: An analysis of an SEC disclosure rule.
The Bell Journal of Economics, 234–249.
Jaffe, J. F. (1974). Special information and insider trading. The Journal of Business, 47(3), 410–428.
SEC charges Martha Stewart, Peter Bacanovic with illegal insider trading. U.S. Securities and Exchange Commission.
Retrieved from: https://www.sec.gov/news/press/2003-69.htm.
Myers, M. (1994). Rhetoric Hewn by Audience and History: The Evolution of the Annual Report as a Business Document.
Retrieved from: https://files.eric.ed.gov/fulltext/ED370138.pdf.
What’s the deal with Regulation M. Latham
https://www.lw.com/thoughtLeadership...on-m-guide-faq.

&

Watkins

Capital

Markets

Group.

Retrieved

from:

Engle, E. (2006). What you don’t know can hurt you: human rights, shareholder activism and SEC reporting requirements.
Syracuse Law. Review, 57, 63.
If you had invested right after facebook’s
https://www.investopedia.com/article...ebooks-ipo.asp.

IPO

(FB,

TWTR).

Investopedia.

Retrieved

from:

Macey, J. R., & Miller, G. P. (1991). Origin of the blue sky laws. Texas. Law Review, 70, 347.
Payne, W. (1911) How Kansas drove out a set of thieves. The Saturday Evening Post, 184, 23.
Regulation Crowdfunding: A Small Entity Compliance Guide for Issuers. (n.d). U.S. Securities and Exchange Commission.
Retrieved from: https://www.sec.gov/info/smallbus/se...1316.htm#_ftn1.
Soifer, A. (1987). The Paradox of Paternalism and Laissez-Faire Constitutionalism: United States Supreme Court, 1888–
1921. Law and History Review, 5(1), 249–279.
Suddath, C. (October, 2008). The crash of 1929. Time. Retrieved from: http://content.time.com/time/nation/...854569,00.html.
What we do. (n.d). U.S. Securities and Exchange Commission. Retrieved from: https://www.sec.gov/Article/whatwedo.html.
White, E. N. (1990). The stock market boom and crash of 1929 revisited. Journal of Economic perspectives, 4(2), 67–83.

Contributors and Attributions
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.
14.4: End Notes is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

14.4.1

https://biz.libretexts.org/@go/page/30247

14.E: Assessment Questions
1. Explain a laissez-faire economic policy.
2. The following are examples of self-regulatory organizations that the SEC oversees:
a. The New York Stock Exchange.
b. The National Association of Securities Dealers.
c. The Chicago Board of Options.
d. All of the above.
3. Which types of companies must register with the SEC?
a. Companies with over 500 or more owners.
b. Companies with total assets of $10 million.
c. Companies with total assets exceeding $10 million and with 500 or more owners.
d. None of the above.
4. Explain Blue Sky laws.
5. Distinguish between primary markets and secondary markets.
6. Define insider trading.
7. All of the following are considered reports required by the Securities Exchange Act of 1934 except:
a. Form 8k.
b. Form 10 k.
c. Form 10Q.
d. All of the above.
8. Corporate insiders include officers, directors, and beneficial owners who own _____ % of a class of securities registered under
Section 12 of the Securities Exchange Act of 1934.
a. 5
b. 10
c. 15
d. 20
9. Explain Schedule 13D.
10. What’s the purpose of Proxy Statements?

Contributors
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, and OpenStax CNX logo are not subject to the
creative commons license and may not be reproduced without the prior and express written consent of Rice University. For questions
regarding this license, please contact support@openstax.org. Download for free at https://openstax.org/details/books/b...w-i-essentials.

14.E: Assessment Questions is shared under a CC BY-NC-SA license and was authored, remixed, and/or curated by OpenStax.

Access for free at OpenStax

14.E.1

https://biz.libretexts.org/@go/page/30248

Index
A

breadlines

abnormally dangerous activity standard
6.3: Product and Strict Liability

acceptance
8.2: The Nature and Origins of Sales Contracts

Act of State Doctrine
13.3: Sources and Practice of International Law

actus reus
5.3: Civil vs. Criminal Liability

bribery

Administrative Procedure Act (APA)
10.3: Regulatory Agencies

affirmative defenses
9.4: Equal Opportunity in Employment

agency shop
9.3: Labor Law

alternative dispute resolution (ADR)
2.2: Negotiation

Ancillary restraint
11.2: History of Antitrust Law

Antitrust Law
11: Antitrust Law

Antitrust laws
5.2: Common Business Crimes
10.3: Regulatory Agencies
11.2: History of Antitrust Law

appropriate bargaining unit
9.3: Labor Law

arbitration
2.4: Arbitration

arraignment
5.3: Civil vs. Criminal Liability

Assault
6.2: Intentional Torts and Negligence

assumption of risk
6.3: Product and Strict Liability

attractive nuisance
6.3: Product and Strict Liability

audited
14.2: Liability Under the Securities Act

Avoiding
2.2: Negotiation

award
2.4: Arbitration

5.2: Common Business Crimes
3.2: Business Ethics

8.2: The Nature and Origins of Sales Contracts

Business Transactions

2.4: Arbitration

baseball arbitration
2.4: Arbitration

beneficial owner
14.2: Liability Under the Securities Act

Bilateral
8.2: The Nature and Origins of Sales Contracts

binding arbitration
2.4: Arbitration

blue sky laws
14.3: The Framework of Securities Regulation

breach

Confidentiality

2.4: Arbitration

2.3: Mediation

business trusts

Consensual

11.2: History of Antitrust Law

8.2: The Nature and Origins of Sales Contracts

Consent election

C

9.3: Labor Law

California Law Review
14.3: The Framework of Securities Regulation

capacity
7.3: Capacity and Legality

case law
1.2: Basic American Legal Principles
1.3: Sources and Types of Law

categorical imperative

Consequentialist ethics
2.3: Mediation

Consistency of efforts and partnerships
3.3: Social Responsibility

consistent
8.3: Warranties and Sales Contracts

Consumer influence
3.3: Social Responsibility

Contest election

2.3: Mediation

cause of action

9.3: Labor Law

6.2: Intentional Torts and Negligence

channels

Contracting for success
3.3: Social Responsibility

contributory negligence

4.2: Commerce Clause

child labor

6.3: Product and Strict Liability

9.2: Employment, Worker Protection, and
Immigration Law

Control

civil

Corporate Political Speech

14.2: Liability Under the Securities Act

civil laws
5.3: Civil vs. Criminal Liability

civil matter

2.3: Mediation
4.3: Constitutional Protections

Corporate
Responsibility
Businessman

of

the

3.3: Social Responsibility

2.4: Arbitration

creativity

class action lawsuit

2.3: Mediation

2.4: Arbitration

crime

closed shop

2.4: Arbitration

9.3: Labor Law

criminal law

Closure

5.3: Civil vs. Criminal Liability

2.3: Mediation

criminal matter

Collaborating

2.4: Arbitration

2.2: Negotiation

cross state lines

Collective action
13.3: Sources and Practice of International Law

collective bargaining agreement

4.2: Commerce Clause

crowdfunding
14.3: The Framework of Securities Regulation

cumulative

Commerce Clause

bare bones

2.2: Negotiation

conditional sales contract

9.3: Labor Law

B

5.3: Civil vs. Criminal Liability

Compromising

business ethics

administrative law
10.2: Administrative Law

compensatory

14.3: The Framework of Securities Regulation

8.3: Warranties and Sales Contracts

4.2: Commerce Clause

commercial reasonableness
8.3: Warranties and Sales Contracts

Commercial Speech
4.3: Constitutional Protections

Common law systems
13.3: Sources and Practice of International Law

Commutative
8.2: The Nature and Origins of Sales Contracts

Company credibility lost
3.2: Business Ethics

comparative negligence
6.3: Product and Strict Liability

D
decertification election
9.3: Labor Law

Defamation
6.2: Intentional Torts and Negligence

defendant
2.3: Mediation
6.2: Intentional Torts and Negligence

delegation
10.3: Regulatory Agencies

deontologist ethics
2.3: Mediation

8.3: Warranties and Sales Contracts

1

https://biz.libretexts.org/@go/page/33618

destination contract

Forcing

8.2: The Nature and Origins of Sales Contracts

directives
9.4: Equal Opportunity in Employment

Disparate treatment
9.4: Equal Opportunity in Employment

dissolution
11.3: Antitrust Laws

distributive
2.2: Negotiation

divestiture
11.3: Antitrust Laws

Doctrine of Sovereign Immunity
13.2: Introduction to International Law
13.3: Sources and Practice of International Law

dormant commerce clause
4.2: Commerce Clause

due process clause
4.3: Constitutional Protections

duty of care
6.2: Intentional Torts and Negligence

duty to aid
6.2: Intentional Torts and Negligence

dyadic negotiation
2.2: Negotiation

2.2: Negotiation

Foreign Commerce Clause

10.3: Regulatory Agencies

Disparate impact

integrative

2.2: Negotiation
13.2: Introduction to International Law

Foreign Sovereign Immunities Act of
1976
13.2: Introduction to International Law

embezzlement
5.2: Common Business Crimes

6.2: Intentional Torts and Negligence

foreseeable probability of harm
6.2: Intentional Torts and Negligence

Enhanced performance for going green
3.3: Social Responsibility

entrusts
8.2: The Nature and Origins of Sales Contracts

5.2: Common Business Crimes

Executive compensation rates during
employee layoffs
3.2: Business Ethics

express warranty
8.3: Warranties and Sales Contracts

extraordinary ability
9.2: Employment, Worker Protection, and
Immigration Law

F

4.3: Constitutional Protections

3.2: Business Ethics

fault
6.2: Intentional Torts and Negligence

Federal and state constitutions
4.2: Commerce Clause

Federal Arbitration Act
2.2: Negotiation

federalism
4.2: Commerce Clause

fiduciary
14.2: Liability Under the Securities Act

firm offers
8.2: The Nature and Origins of Sales Contracts

5.2: Common Business Crimes

intrastate
Invasion of privacy
involuntary arbitration
2.4: Arbitration

G

J

garnishment

Joint Discussion

2.4: Arbitration

2.3: Mediation

good faith
8.3: Warranties and Sales Contracts

Joint Negotiation
2.3: Mediation

Good title
8.2: The Nature and Origins of Sales Contracts

just compensation
4.3: Constitutional Protections

goods
8.2: The Nature and Origins of Sales Contracts

grant of authority

L
Labor

4.2: Commerce Clause
2.4: Arbitration

group negotiation

2.4: Arbitration

Labor relations
9.3: Labor Law

Larceny

2.2: Negotiation

5.2: Common Business Crimes

H

Legal considerations
3.2: Business Ethics

harm
6.2: Intentional Torts and Negligence

hostile work environment
9.4: Equal Opportunity in Employment

libel
6.2: Intentional Torts and Negligence

Liens
2.4: Arbitration

litigation

I

2.2: Negotiation

illusory
8.2: The Nature and Origins of Sales Contracts

implies
8.3: Warranties and Sales Contracts

Improved perception by investors
3.3: Social Responsibility

inaccessibility exception
9.3: Labor Law

loss
8.2: The Nature and Origins of Sales Contracts

M
Malicious prosecution
6.2: Intentional Torts and Negligence

malpractice
5.3: Civil vs. Criminal Liability

industrialization
10.2: Administrative Law

Fair compensation for employees

interstate

6.2: Intentional Torts and Negligence

free exercise clause

exclusive remedy
9.2: Employment, Worker Protection, and
Immigration Law

2.4: Arbitration

International Law

5.2: Common Business Crimes

Fraud

encumbrance
8.2: The Nature and Origins of Sales Contracts

6.2: Intentional Torts and Negligence

Interest arbitration
13.2: Introduction to International Law

foreseeability

grievance arbitration

E

Intentional torts

management discussion
14.2: Liability Under the Securities Act

information
5.3: Civil vs. Criminal Liability

material nonpublic information
14.2: Liability Under the Securities Act

initial
14.3: The Framework of Securities Regulation

initial public offering (IPO)
14.3: The Framework of Securities Regulation

mediation
2.3: Mediation

mediator
2.3: Mediation

insider trading
14.2: Liability Under the Securities Act

institutional investors
14.2: Liability Under the Securities Act

Mediator’s Opening Statement
2.3: Mediation

mens rea
5.3: Civil vs. Criminal Liability

instrumentalities

merchants

4.2: Commerce Clause

8.2: The Nature and Origins of Sales Contracts

Insurable interest
8.2: The Nature and Origins of Sales Contracts

2

https://biz.libretexts.org/@go/page/33618

misuse

Ponzi schemes

6.3: Product and Strict Liability

mixed sale

3.2: Business Ethics

Poor company reputation

Relational goals

8.2: The Nature and Origins of Sales Contracts

Money laundering

Regulatory ethics

5.2: Common Business Crimes
3.2: Business Ethics

2.2: Negotiation

precedent

5.2: Common Business Crimes

remedies

1.2: Basic American Legal Principles
1.3: Sources and Types of Law
11.3: Antitrust Laws

monopolies
5.2: Common Business Crimes

preempted
Pregnancy Discrimination Act

Naked restraint

9.4: Equal Opportunity in Employment

11.2: History of Antitrust Law

prima facie

National Labor Relations Act

9.4: Equal Opportunity in Employment
11.3: Antitrust Laws

9.3: Labor Law

Negative employee relations

primary market

3.2: Business Ethics

principal

6.2: Intentional Torts and Negligence

8.2: The Nature and Origins of Sales Contracts

negotiable
8.2: The Nature and Origins of Sales Contracts

negotiation

Principle of Comity
13.3: Sources and Practice of International Law

Private Caucus

2.2: Negotiation
8.2: The Nature and Origins of Sales Contracts

Occupational Safety and Health Act
9.2: Employment, Worker Protection, and
Immigration Law

4.3: Constitutional Protections

and

4.3: Constitutional Protections

Professional behaviors
3.2: Business Ethics

Health

11.2: History of Antitrust Law

Property Disputes
2.4: Arbitration

public law

6.2: Intentional Torts and Negligence
8.2: The Nature and Origins of Sales Contracts

Onerous
8.2: The Nature and Origins of Sales Contracts

Opening Statements of Plaintiff and
Defendant
organic statute

quantity
Quid pro quo

and

Human

2.2: Negotiation

Outcome goals
2.2: Negotiation

output contracts
8.2: The Nature and Origins of Sales Contracts

Ownership
8.2: The Nature and Origins of Sales Contracts

plaintiff
2.3: Mediation
6.2: Intentional Torts and Negligence

Sexual Harassment

shanty towns
shipment contract
8.2: The Nature and Origins of Sales Contracts

sideways
14.3: The Framework of Securities Regulation

8.2: The Nature and Origins of Sales Contracts

reasonable person
6.2: Intentional Torts and Negligence

reasonable standard of care
6.2: Intentional Torts and Negligence

reasonableness test of reliance
8.3: Warranties and Sales Contracts

reasonably foreseeable
6.2: Intentional Torts and Negligence

reasoned

simple delivery contract
8.2: The Nature and Origins of Sales Contracts

Slander
6.2: Intentional Torts and Negligence

social security
9.2: Employment, Worker Protection, and
Immigration Law

sovereignty
13.2: Introduction to International Law

special relationship
6.2: Intentional Torts and Negligence

statutes
6.2: Intentional Torts and Negligence

2.4: Arbitration

P

services

14.3: The Framework of Securities Regulation

9.4: Equal Opportunity in Employment

Realty

10.2: Administrative Law

14.3: The Framework of Securities Regulation

13.3: Sources and Practice of International Law

8.2: The Nature and Origins of Sales Contracts

5.2: Common Business Crimes

Organic statutes

9.3: Labor Law

secondary markets

Shaming

Racketeering

10.2: Administrative Law

4.3: Constitutional Protections

Secondary boycott picketing

9.4: Equal Opportunity in Employment

Q

R

2.3: Mediation

14.2: Liability Under the Securities Act

sales contracts

8.2: The Nature and Origins of Sales Contracts

10.2: Administrative Law

offer

Safe harbor

14.3: The Framework of Securities Regulation

14.2: Liability Under the Securities Act

offender

S

Securities and Exchange Commission
(SEC)

Proxy Statements

9.2: Employment, Worker Protection, and
Immigration Law

4.2: Commerce Clause

11.2: History of Antitrust Law

rule of reason

search warrants

probable cause
procedural due process

O

police power

6.3: Product and Strict Liability

restraint of trade

8.2: The Nature and Origins of Sales Contracts

2.3: Mediation

Nominate

Organization Behavior
Decision Processes

8.2: The Nature and Origins of Sales Contracts

res ipsa loquitor

14.3: The Framework of Securities Regulation

negligence

Occupational
Safety
Administration (OSHA)

14.2: Liability Under the Securities Act

requirements contracts

4.2: Commerce Clause

N

6.2: Intentional Torts and Negligence

reporting companies

strict liability

Reciprocity
13.3: Sources and Practice of International Law

Recruitment and retention problems
3.2: Business Ethics

6.3: Product and Strict Liability

strike
9.3: Labor Law

substantial impact

regulatory
10.2: Administrative Law

4.2: Commerce Clause

substantive due process
4.3: Constitutional Protections

3

https://biz.libretexts.org/@go/page/33618

supremacy clause
4.2: Commerce Clause

U

Void title

UN General Assembly
13.2: Introduction to International Law

T
takings clause
4.3: Constitutional Protections

Talent attraction
3.3: Social Responsibility

tender of delivery
8.2: The Nature and Origins of Sales Contracts

The benevolent halo effect
3.3: Social Responsibility

The Central Hudson Test for Commercial
Speech
4.3: Constitutional Protections

The United States Constitution
4.2: Commerce Clause

Tort law
6.2: Intentional Torts and Negligence

tortfeasor
6.2: Intentional Torts and Negligence

torts
6.2: Intentional Torts and Negligence

trade fixtures

UN Security Council
13.2: Introduction to International Law

unaudited
14.2: Liability Under the Securities Act

9.3: Labor Law

transparency
14.3: The Framework of Securities Regulation

Treaty Clause
13.2: Introduction to International Law

7.3: Capacity and Legality

Voidable title
8.2: The Nature and Origins of Sales Contracts

voluntary arbitration
2.4: Arbitration

unconscionable
8.2: The Nature and Origins of Sales Contracts

Uniform Arbitration Act
2.2: Negotiation

union security agreement
9.3: Labor Law

union shop

W
warranty
8.3: Warranties and Sales Contracts

warranty against infringement
8.3: Warranties and Sales Contracts

warranty of fitness for normal use

9.3: Labor Law

United Nations Convention on Contracts
for the International Sale of Goods
8.2: The Nature and Origins of Sales Contracts

United Nations Convention on Contracts
for the International Sale of Goods
(CISG)
13.3: Sources and Practice of International Law

Unprotected Speech
4.3: Constitutional Protections

8.2: The Nature and Origins of Sales Contracts

trade unions

8.2: The Nature and Origins of Sales Contracts

voidable

8.3: Warranties and Sales Contracts

warranty of merchantability
8.3: Warranties and Sales Contracts

White collar crimes
5.2: Common Business Crimes

whole
5.3: Civil vs. Criminal Liability

Workers’ Compensation Acts
9.2: Employment, Worker Protection, and
Immigration Law

Workers’ Compensation Agency

V

9.2: Employment, Worker Protection, and
Immigration Law

vendee
8.2: The Nature and Origins of Sales Contracts

Writ of Execution
2.4: Arbitration

vendor
8.2: The Nature and Origins of Sales Contracts

vesting
9.2: Employment, Worker Protection, and
Immigration Law

4

Y
Yielding
2.2: Negotiation

https://biz.libretexts.org/@go/page/33618

Glossary
Sample Word 1 | Sample Definition 1

1

https://biz.libretexts.org/@go/page/54067

